     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 1 of 115



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JEAN OLIVER,

                                    Plaintiff,             1:15-cv-00444 (BKS/DJS)

v.

NEW YORK STATE POLICE; JOSEPH D’AMICO, in his
individual and official capacity; FRANCIS
CHRISTENSEN, in his individual and official capacity;
MICHAEL CERRETTO, in his individual and official
capacity; WAYNE OLSON, in his individual and official
capacity; STEVEN NIGRELLI, in his individual and
official capacity; MARTIN MCKEE, in his individual and
official capacity; TIMOTHY OWENS, in his individual
and official capacity; PAUL KELLY, in his individual and
official capacity; TIMOTHY BOUR, in his individual and
official capacity; and GARY KOPACZ, in his individual
and official capacity,

                                    Defendants.


Appearances:

Plaintiff pro se:
Jean Oliver
Fort Belvoir, VA 22060

For Defendants New York State Police,
D’Amico, Christensen, Cerretto, Olson,
Nigrelli, Owens, Kelly, Bour, and Kopacz:
Daniel J. Moore
Joshua D. Steele
Harris Beach PLLC
99 Garnsey Road
Pittsford, NY 14534

For Defendant McKee:
Lisa F. Joslin
Daniel A. Jacobs
Gleason, Dunn, Walsh & O’Shea
40 Beaver Street
Albany, NY 12207
      Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 2 of 115



Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

I.      INTRODUCTION

        Plaintiff Jean Oliver brings this employment discrimination action against Defendant

New York State Police (“NYSP”) and ten NYSP employees, including the Superintendent of the

NYSP and several of her former supervisors. (Dkt. No. 37). Plaintiff alleges that during her

employment with the NYSP, she was subject to gender discrimination, a hostile work

environment based on sex, retaliation, disability discrimination, and conspiracy. The Second

Amended Complaint advances claims under: Title VII of the Civil Rights Act of 1964 (“Title

VII”), as amended, 42 U.S.C. § 2000e et seq. (First–Third Causes of Action); the Rehabilitation

Act, 29 U.S.C. § 701 et seq. (Fourth Cause of Action); the Equal Protection Clause of the

Fourteenth Amendment, 42 U.S.C. § 1983 (Fifth–Tenth Causes of Action); 42 U.S.C. § 1985

(Eleventh–Thirteenth Causes of Action); 42 U.S.C. § 1986 (Fourteenth–Sixteenth Causes of

Action); and the New York State Human Rights Law (“NYSHRL”), N.Y. Exec. Law § 290 et

seq. (Seventeenth–Twentieth Causes of Action). (Dkt. No. 37). Presently before the Court are

Defendants’ motions for summary judgment under Rule 56 of the Federal Rules of Civil

Procedure, (Dkt. Nos. 256, 259), and Plaintiff’s opposition, (Dkt. Nos. 289, 290, 293).

II.     RECORD BEFORE THE COURT

        Along with their motion for summary judgment Defendants—as required by Local Rule

56.2— provided Plaintiff with a copy of the Northern District of New York’s “Notification of the

Consequences of Failing to Respond to a Summary Judgment Motion.” (Dkt. Nos. 256-7; 259-

22). It advises that “[a] response to the defendants’ statement of material facts” must “admit[]

and/or den[y] each of the defendants’ assertions in matching numbered paragraphs,” and

“support[] each denial with citations to record evidence.” (Id.) (quoting N.D.N.Y. L.R.


                                                 2
        Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 3 of 115



7.1(a)(3)). Here, in accord with the Local Rules, Defendants filed Statements of Material Facts,

with citations to the record for each. (Dkt. Nos. 256-1; 259-20). In her response to Defendants’

Statements of Material Facts, Plaintiff often omitted any citations to the record. (See, e.g., Dkt.

No. 293-10, ¶ 42; Dkt. No. 293-1, ¶ 74).

           Defendants argue that because Plaintiff’s responses “make[] virtually no citations to

record evidence and include improper arguments and personal attacks,” (Dkt. No. 302, at 13; see

also Dkt. No. 300, at 6–13), Defendants’ facts “should be accepted as true.” (Dkt. No. 302, at 14;

Dkt. No. 300, at 6). Under these circumstances, the Court may “deem admitted any properly

supported facts set forth in the Statement of Material Facts that the opposing party does not

specifically controvert.” Local Rule 7.1(a)(3). While the Court “is not required to consider what

the parties fail to point out,” in deference to Plaintiff’s pro se status, the Court has nevertheless

conducted “an assiduous review of the record” to determine whether evidence supports

Plaintiff’s claims. Holtz v. Rockefeller & Co., 258 F.3d 62, 73 (2d Cir. 2001). Therefore, the

facts have been drawn from the Defendants’ Statements of Material Facts and Plaintiff’s

responses, which are supported by record evidence, (Dkt. Nos. 256-1, 259-20, 293-1, 293-10),

the verified Second Amended Complaint, (Dkt. No. 37), and the exhibits attached to the parties’

submissions.1 The facts are taken in the light most favorable to Plaintiff. Gilles v. Repicky, 511

F.3d 239, 243 (2d Cir. 2007).

III.       FACTS

           A.        Plaintiff’s Employment with the NYSP – Overview

           Plaintiff began her employment with the NYSP in 1997. (Dkt. No. 256-1, ¶ 19). “After

completing her training, [Plaintiff] served as a trooper on road patrol at various locations”



1
    The Court has made its best effort to extract the relevant facts from the extraordinarily dense factual record.



                                                              3
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 4 of 115



throughout the state from 1998 to 2005. (Id. ¶ 20). In 2005, Plaintiff “was promoted to the rank

of Investigator and was assigned to the Video Lottery Unit at Batavia Downs.” (Id. ¶ 23). In

2008, after the Video Lottery Unit closed, Plaintiff was assigned to the Community Narcotics

Enforcement Team Western (“CNET Western” or “CNET West”) in Batavia, New York, where

she worked as an undercover narcotics investigator until 2014. (Id. ¶¶ 25, 170). From 2014 to

2015, she worked in the Counter-Terrorism Intelligence Unit (“CTIU”) in Buffalo, New York.

Throughout her employment, Plaintiff received numerous letters of appreciation and

commendation, (Dkt. No. 289-6, at 11–14, 15, 22, 24–30, 34–41, 45–50, 57, 59–72, 74, 78–82,

84, 86–88, 90, 95, 99), an award for excellent police service, (id. at 75), recognition by the

NYSP Superintendent for her investigative work, and performance evaluations and observations

commending her “exceptional performance.” (Dkt. No. 289-3, at 3, 4, 13–14; Dkt. No. 289-6, at

42–43, 85). In addition, Plaintiff’s 1999 to 2014 performance appraisals reflect ratings of

“satisfactory” and indicate that she met or exceeded all performance standards. (Dkt. No. 289-6,

at 110–210). On July 14, 2015, following a disciplinary hearing on charges of, inter alia, failure

to obey an order and being untruthful during an interrogation by the Internal Affairs Bureau

(“IAB”), Plaintiff’s employment was terminated.2 (Dkt. No. 256-1, ¶ 231).

        B.       CNET West

        CNET West “covered a large geographical area in the western part of New York,

including Rochester and Buffalo”; CNET West’s main office was in Batavia, New York. (Id. ¶

26). During the relevant time period, there were 7 “regionally aligned” teams: 3 in the western

region (the Buffalo area), 3 in the eastern region (the Rochester area), and 1 in the Southern Tier.




2
  Throughout her NYSP employment, Plaintiff also served in the United States Army Reserves, where she is a military
intelligence officer; she has served two decorated tours in Afghanistan. (Dkt. No. 289-5, at 2, 9–13, 14–16).



                                                        4
      Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 5 of 115



(Dkt. No. 289, at 6). Typically, each team was comprised of a senior investigator (“SI”) and 4

investigators, and team assignments were “based on the individual’s home of record.” (Id. at 6–

7).

        In 2008, “[w]hen [Plaintiff] first joined CNET West, she was assigned” as an investigator

“to SI Vern McMillen’s team” in the western region. (Dkt. No. 256-1, ¶ 31; Dkt. No. 289, at 7).

CNET Investigators were responsible for, among other things, initiating and developing

narcotics-related investigations, participating in undercover operations, debriefings of persons in

custody, complainants, and potential cooperating sources, and assisting in investigations

throughout the region. (Dkt. No. 256-1, ¶ 30). CNET Investigators were also required to

complete and maintain all paperwork, consistent with unit, detail, and Division policy, “for

review by the administrative SI,” in this case, Defendant SI Paul Kelly. (Id. ¶¶ 30, 39). “[E]ach

of the teams worked out of satellite offices” in their region and returned to the “Batavia office

every Tuesday to submit all administrative paperwork.” (Dkt. No. 289, at 7).

        C.     2008 Sexual Harassment Complaint

        In December 2008, Plaintiff informed SI Charles Torres that a captain assigned to Troop

A had tried to kiss her. (Dkt. No. 256-1, ¶ 33). SI Torres reported Plaintiff’s complaint to Human

Resources, which assigned SI June Bradley—regional supervisor in charge of the NYSP’s Equal

Employment Opportunity (“EEO”) program—“to work with [IAB] to investigate the claims.”

(Dkt. No. 256-1, ¶ 34; Dkt. No. 256-2, at 130). After reporting the captain, Plaintiff received a

telephone call from Defendant Lieutenant Martin McKee, the Officer in Charge of CNET West,

(Dkt. No. 256-1, ¶ 8; Dkt. No. 289, at 7), who told her they were “just talking about this whole

case” and that they did not “think [Plaintiff was] lying about this.” (Dkt. No. 256-2, at 138). The

IAB deemed the allegations against the captain “founded” and the captain retired. (Dkt. No. 256-

1, ¶ 35; Dkt. No. 256-2, at 125).


                                                 5
        Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 6 of 115



           D.        Alleged Harassment at CNET West

                     1.       SI Kelly

           Plaintiff alleges that while at CNET, SI Kelly sexually harassed her, “singled [her] out”

and “ordered” her “to return to the office in Batavia at least one or two [days in addition to

Tuesdays], in the absence of her supervisor and . . . her teammates,” and targeted her with

numerous written and verbal criticisms of her work because she is female. (Dkt. No. 289, at 7–

10).

           Plaintiff testified that following the 2008 IAB investigation into her allegations of sexual

harassment, she was at a Christmas party and “everybody” was saying “Merry Christmas and

hugging,” and SI Kelly said to her: “Oh, Jean, I’d hug you but . . . that whole [captain] thing. I

don’t want to get fired. Ha, ha, ha.” (Dkt. No. 256-2, at 137). Plaintiff found this “embarrassing”

and testified that Kelly made “a big joke about it” and “kept planting” “that whole [captain]

thing” in conversations.3 (Id. at 139).

           Plaintiff alleges that SI Kelly “jump[ed] the chain of command,” bypassing her

supervisors, and requiring her “to report directly to him . . . throughout the week.” (Dkt. No. 289,

at 10–11). If she did not report to SI Kelly, “she would be ordered to return to the Batavia office,

only to receive a harsh verbal reprimand or some formal counseling session” from him. (Id.).

           When she was in SI Kelly’s office, she had to sit in his “massage chair.”4 (Dkt. No. 256-

2, at 187). Plaintiff testified that as soon as she sat down, SI Kelly would “immediately get up”

and “run over” to where she was sitting, saying “[l]et me fix that.” (Id. at 570). “Multiple times,”




3
    Plaintiff could not recall what year this occurred. (Dkt. No. 256-2, at 140).
4
 Lt. McKee testified that he did not believe the massage chair “that vibrated on your shoulders and didn’t work most
of the time, including when [he] sat in it” had “any sexual connotation.” (Dkt. No. 289-8, at 3–4). He never asked SI
Kelly to remove it because it “was fine.” (Id. at 4–5).



                                                              6
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 7 of 115



SI Kelly would “lay[] down on the floor” with his head next to Plaintiff’s “rear end while he

[was] playing with the components of the [massage] chair.” (Id. at 570–71).

        When going over files, SI Kelly would “get so close to [Plaintiff] that [they] were

touching one another.” (Id. at 222). At one point, when Plaintiff and SI Kelly “were in the car

together” in connection with an operation, SI Kelly “reached over while he was driving the car

and had his arm across [Plaintiff’s] leg to grab the radio.” (Id. at 190). Plaintiff perceived this as

a “passive sexual advance.” (Id.).

        Plaintiff avers that SI Kelly also targeted her, based on her gender, with punitive formal

and informal counseling.5 Plaintiff recounts numerous counseling incidents, including the

following. On December 23, 2008, SI Kelly issued a “Memorandum of Counsel” to Plaintiff

regarding her late submission of a confidential informant personal history form. (Dkt. No. 256-2,

at 764). SI Kelly noted that station policy “demand[s] submission of operating files . . . in a

timely manner” and wrote that her submission of the “file roughly 52 days after activation is

clearly not in a timely manner and is unacceptable.” (Id.). SI Kelly also counseled her for her

“failure to submit factually correct documentation regarding payment to a confidential

informant.” (Id. at 765). SI Kelly instructed Plaintiff to “familiarize” herself with “Division

policy on the management of Confidential Informants.” (Id.).

        On April 6, 2010, SI Kelly sent an email to SI Torres and others regarding Plaintiff’s

paperwork, including a confidential informant file, “ALL of which have multiple issues.” (Id. at




5
  In his affidavit, SI Kelly states he counseled Plaintiff “on several occasions regarding her failure to follow NYSP
and CNET West policies and procedures.” (Dkt. No. 256-2, at 694; id. at 763–74 (memoranda and email from SI
Kelly to Plaintiff dated December 23, 2008 to August 15, 2013)). He also “occasionally” had “conversations with
[Plaintiff] outside the presence of other employees regarding her paperwork.” (Id. at 694).




                                                         7
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 8 of 115



767). SI Kelly indicated that they “needed to sit down with Inv. Oliver, and probably with Inv.

[KR] . . . and clarify what is acceptable paperwork.” (Id.).

        On January 25, 2011, SI Kelly sent Plaintiff an email regarding “paperwork errors,”

noting that her “submitted paperwork continues to negatively plague both of us.” (Id. at 771). On

January 27, 2011, SI Kelly sent Plaintiff an email scheduling a “sit-down meeting” with himself

and two other SIs to discuss the “on-going issue with your submitted paperwork.” (Id. at 773).

        On August 15, 2013, SI Kelly issued Plaintiff a “Memorandum of Counsel” counseling

her “at station level for failing to submit required paperwork in a timely manner.” (Id. at 775). SI

Kelly remarked that Plaintiff’s submission of “confidential source paperwork . . . eight months

after activation of the source and execution of a controlled buy is unacceptable.” (Id.). Plaintiff

asserts that “more than half of the Investigators assigned to CNET West . . . had overdue reports

but were not being forced to report to [SI] Kelly to be counseled.”6 (Dkt. No. 289, at 13).

        Plaintiff testified that others at CNET observed SI Kelly’s actions toward her, and that

her supervisors warned her “to watch out for” SI Kelly because he was “out to get” her. (Dkt.

No. 256-2, at 155). Inv. Toney Palmer, one of Plaintiff’s teammates, would “laugh” and say:

“You know what? Paul hasn’t been with a woman for a while. Just take one for the team. Go

have sex with him.” (Id.). On November 18, 2013, a coworker joked with Plaintiff about having

a “new boyfriend” named “Paul.” (Dkt. No. 289-9, at 2).

                 2.      Inv. Peterson

        Plaintiff avers that from 2008 to 2013, Investigator Jeremy Peterson, who was also

assigned to CNET West, made “unwanted sexual advances” toward Plaintiff, in the presence of




6
  Plaintiff cites a November 5, 2008, email from SI Jimmie Phelps to CNET members directing them to submit their
“delinquent” reports. (Dkt. No. 289-10, at 4).



                                                       8
      Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 9 of 115



her peers. (Dkt. No. 289, at 46). According to Plaintiff, Inv. Peterson would hug her whenever he

saw her, and would hug her so closely that she “would have to step back.” (Dkt. No. 256-2, at

220). He also poked Plaintiff “in the sides,” making her jump, and grabbed her buttocks. (Id.).

Inv. Peterson also “swirl[ed] his tongue around in a sexually explicit manner,” “kissed [her] on

the back of [her] neck,” leaving saliva, and used a file to “slap[] her in the rear” while she was

“trying to have a conversation with [a] coworker.” (Id.). Plaintiff stated that this happened

“frequently” but could not specify over what period of time these advances continued—whether

it was six months, a year, or two years. (Id. at 221–22).

         E.       Assignment to SI Kelly’s Team

         On October 15, 2013, Plaintiff met with Lt. McKee and SI Kelly. (Dkt. No. 256-1, ¶ 52).

They discussed an email that Plaintiff had sent, following a disagreement she had with her then-

supervisor, SI Torres; Lt. McKee and SI Kelly informed her that they were “reorganizing the

teams” and that she was going to be assigned to SI Kelly.7 (Dkt. No. 256-2, at 170–72). After she

was assigned to SI Kelly’s team, he “forced Plaintiff to destroy” a confidential informant file that

she had worked on and “turn the entire case folder over to her male colleague,” who “would be

taking over as the case manager in a wiretap case which Plaintiff was in the process of

initiating.” (Dkt. No. 293-10, ¶ 53; Dkt. No. 289, at 16–18; see also Dkt. No. 289-12 (records

dated November–December 2013 related to investigation after new investigator took over case)).




7
  On October 11, 2013, Plaintiff sent an email to SI Torres, which she copied to all of CNET West, following a
disagreement Plaintiff had with SI Torres about whether targets of one of her investigations were members of the
Bloods gang. (Dkt. No. 256-2, at 159, 778). In the email, Plaintiff sought “to clear the air” regarding this “discussion.”
(Dkt. No. 256-2, at 158, 778). Plaintiff wrote that SI Torres’s “attempt to marginalize [her] and [her] investigative
work on such a great case with incorrect information in front of [her] peers was unnecessary and somewhat
unprofessional.” (Id. at 778). Lt. McKee and SI Kelly told her that she did not do anything wrong by sending the email
but that she could have handled it better. (Id. at 170–71). Plaintiff acknowledged that she was “wrong” for sending
the email to the entire office, and that she “didn’t handle it properly.” (Id. at 163–64).



                                                            9
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 10 of 115



         F.       Personnel Complaints against SI Kelly and Inv. Peterson

                  1.       SI Kelly

         On or about October 17, 2013, after (i) SI Kelly’s “most recent act of gender

discrimination”—assigning Plaintiff’s case to a male colleague, and (ii) her assignment to SI

Kelly’s team, where Plaintiff would be “subjected to [SI Kelly] 24/7,” Plaintiff notified SI June

Bradley at the NYSP Office of Human Resources that she wanted to “request permission to file

an [i]nformal EEO complaint” against SI Kelly. (Dkt. No. 256-2, at 156; Dkt. No. 289, at 5).

Plaintiff asserts that SI Bradley directed her to provide “a written report in support of her

request,” and that SI Bradley, “would present [the report] to the former head of the EEO

program,” Defendant Colonel Francis Christensen, “who would make a decision as to whether he

would authorize an EEO investigation on Plaintiff’s behalf.” (Dkt. No. 289, at 48–49).

         On October 21, 2013, Plaintiff spoke to another officer about her situation with SI Kelly

and told him she was going to file a complaint. (Dkt. No. 256-2, at 806). Plaintiff asserts that

when he asked “what kind of complaint?” she “knew” from the “tone” he used, “that he was

going to share what I had told him with everyone.” (Id.). The next day,8 at an office meeting, Lt.

McKee gave “a speech on how personnel complaints were up and that Troopers were filing

complaints in record numbers against their Sergeants,” and that “the ‘poison pen’ was being used

by Members against one another” for incidents including a “Member who reported on another

for taking a photo of his ‘pe-pe’ and sending it over the internet; Lt. McKee then made some

joke relative to instructing Members of CNET to avoid taking pictures of their ‘pe-pes.’” (Id.). SI

Kelly then gave a “speech on how we all ‘live a charmed life’ in CNET”; Kelly said “what



8
 In a document Plaintiff submitted to SI Bradley, she asserts this meeting took place on October 22, 2013. (Dkt. No.
256-2, at 806). In her affirmation, Plaintiff states that the meeting was on October 29, 2013. (Dkt. No. 289, at 49). The
date is immaterial.



                                                          10
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 11 of 115



happens in CNET West stays in CNET West,” and “unless everyone wanted to end up in a

backroom working holidays and weekends someplace they would keep their mouths shut.”’ (Id.

at 806; Dkt. No. 289, at 49).

       On October 23, 2013, Plaintiff gave SI Bradley a 38-page, single-spaced report of her

experience and the “hostile environment” at CNET West. (Dkt. No. 256-2, at 781–819). In the

report, Plaintiff stated that she had “been constantly harassed, intimidated, minimized, and

demoralized by the supervision in this Unit which has, over time, caused a trickle-down effect by

certain non-supervisors within the Unit.” (Id. at 781). Plaintiff referred to SI Kelly as “a

tyrannical dictator” and stated that Lt. McKee, is “oblivious to what goes on” or “simply doesn’t

care.” (Id.). Plaintiff asserted that SI Kelly targeted and isolated her, “continually forcing [her] to

be the subject of some sort of a counseling, meeting, or inventory, usually in the presence of Lt.

Martin McKee.” (Id.). Plaintiff wrote that SI Kelly would tell her “and everyone in earshot how

‘he is my biggest fan here’ and how ‘it’s nothing personal’ (even hugging [her] in the presence

of other investigators/supervisors in a jokingly manner) and then loudly laughing and making

some sort of reference” to the captain Plaintiff complained about in 2008, and “how he’s now

going to lose his job.” (Id.). Plaintiff noted that she was “one of the only females left” at CNET,

that she has “to constantly report to” SI Kelly, and that on October 17, 2013, after she was

assigned to him, SI Kelly told another investigator that Plaintiff had “a big mouth and so ‘she’s

now working for me.’” (Id. at 783). Plaintiff asserted that SI Kelly assigned investigators to

“babysit” her and requires those individuals to call him “almost daily” to report on Plaintiff. (Id.

at 795).

               2.      Inv. Peterson

       Plaintiff reported Inv. Peterson’s conduct to SI Bradley on or about November 18, 2013.

(Dkt. No. 289, at 56). The IAB deemed it a “Complaint Against Personnel”; assigned an


                                                  11
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 12 of 115



investigator; interviewed Plaintiff that day; and began an investigation. (Dkt. No. 289-31, at 3;

Dkt. No. 256-8, at 2). On November 22, 2013, Plaintiff contacted SI Bradley to report that

“someone must have disclosed what Plaintiff had just reported” regarding Inv. Peterson because

he “stepped into the middle” of her conversation with another investigator and stuck “his tongue

out at Plaintiff in a childlike manner before turning around and walking away.” (Dkt. No. 289, at

57). Plaintiff explained that she concluded her complaint had been disclosed because “this was

the first time in over three years” Inv. Peterson “had not approached Plaintiff to immediately put

his hands all over her.” (Id.). According to Plaintiff, SI Bradley responded: “Well at least he

didn’t put his hands on you right?” (Id.).

       From November 18, 2013 to January 10, 2014, the IAB collected memoranda and

statements from CNET West Investigators and SIs, and interviewed, among others, Plaintiff and

Inv. Peterson. (See generally Dkt. No. 289-31). Plaintiff had reported that during the week of

November 18, 2013, Inv. Peterson swirled his tongue around “like wanting to have . . . oral sex

with somebody,” (id. at 4), although she “could not recall dates or times when” the alleged

behavior occurred. Plaintiff also reported that Inv. Peterson did not “hide the behavior and does

it in the presence of others.” (Id.). During the investigation, the IAB interviewed approximately

38 members of CNET West, all of whom stated that they had not “observed any physical contact

or inappropriate gestures by Investigator Peterson” toward Plaintiff. (Id. at 3–7). During an

interview, Inv. Peterson admitted that he “hugged” Plaintiff “on four occasions, with her

approval” and “rubbed” Plaintiff’s shoulders “on four occasions” “to relax her as they work in a

stressful office.” (Id. at 5). Inv. Peterson also admitted that he “had stuck his tongue out” at

Plaintiff but said that he did so “to lighten the mood in the office” and in a “childish” manner—

not with “any type of sexual connotation.” (Id.).




                                                 12
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 13 of 115



       In a report issued on January 10, 2014, the IAB determined Plaintiff’s complaint was

“founded” to the extent that Inv. Peterson subjected Plaintiff “to unwelcome and uninvited

shoulder rubs on four occasions” and “stuck his tongue out” at Plaintiff “in what she perceives

and reports as a sexual manner.” (Id. at 8). The report concluded that “[t]his physical conduct of

a sexual nature created an offensive work environment for” Plaintiff. (Id.).

       A letter of censure was issued to Inv. Peterson; however, he was only censured for

sticking his tongue out at Plaintiff on December 3, 2013. (Dkt. No. 256-2, at 1269). The letter

stated: “you acted unprofessionally toward another member assigned to your unit when you

stuck your tongue out at her. This member had previously complained about unfair treatment in

the unit, an allegation about which you were aware.” (Id.). The letter did not refer to the

“physical conduct of a sexual nature” that “created an offensive work environment” for Plaintiff.

(Id.; Dkt. No. 289-31, at 8). Inv. Peterson lost two days of annual leave and was required to

complete a “Sensitivity Training Program.” (Dkt. No. 256-2, at 1269).

       G.      Investigation of Plaintiff’s Complaint against SI Kelly

       On October 28, 2013, SI Bradley emailed Col. Christensen, summarizing Plaintiff’s

allegations of gender discrimination, attaching Plaintiff’s written report, and asking how to

proceed. (Dkt. No. 289-29, at 5). On November 13, 2013, Defendant Lieutenant Timothy Owens

of the IAB was assigned to investigate Plaintiff’s complaint that SI Kelly: (i) discriminated

against her based on her gender, (ii) hugged Plaintiff and made inappropriate comments relating

to a previous EEO investigation involving a retired NYSP captain, (iii) falsified documents in

September 2012 relating to Plaintiff’s “return to duty date from extended military deployment,”




                                                 13
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 14 of 115



and (iv) failed to include Plaintiff “in the annual leave selection process for the vacation schedule

for CNET Western.”9 (Dkt. No. 256-2, at 686, 825).

         SI Bradley directed Plaintiff to report to the IAB West office on November 18, 2013, to

be interviewed. (Dkt. No. 289, at 50). At the interview, Plaintiff learned that her request to file an

informal EEO complaint was being denied because the Governor “had recently abolished all

Informal EEO processes and the only way Plaintiff could proceed . . . was to file a Formal EEO

complaint which could only be investigated by members of IAB West as a Personnel Complaint

against anyone Plaintiff named.”10 (Id. at 53; Dkt. No. 256-2, at 168).

         H.        Events During IAB’s Investigation

                   1.       Reassignment to SI Bour’s Team

         On November 18, 2013, Lt. McKee “directed [SI Kelly] to have no further supervisory

contact with” Plaintiff, who was reassigned to SI Bour’s team. (Dkt. No. 256-2, at 696, 703). The

reassignment decision appears to have been made by Defendant Major Wayne Olson, Detail

Commander of CNET West. (Dkt. No. 290-4, at 2). Plaintiff avers that Lt. McKee informed her

of this reassignment on November 19, 2013, upon “returning to CNET West from her interview

with IAB personnel” and SI Bradley. (Dkt. No. 289, at 68). In addition to separating Plaintiff

from her “teammates in the western region (where she had been assigned for the past 5 1/2


9
  Plaintiff’s complaint also included allegations against Lt. McKee and SI Torres. (Dkt. No. 256-2, at 788–90, 799,
825). She complained Lt. McKee wrongly denied her request for tuition reimbursement, (id. at 798), and that SI
Torres: (i) contacted Plaintiff’s military commander to persuade him to change Plaintiff’s military leave dates, (ii)
mandated Plaintiff “remain on an operation after she had requested to leave and after he allowed other [male] CNET
members to depart” and acted in a “condescending” manner when explaining his reasons, (iii) accused Plaintiff “of
sitting in his office chair resulting in a stain to the headrest” and attempting to “belittle” Plaintiff “in the presence of
her peers,” and (iv) attempted to “belittle or marginalize” Plaintiff “by speaking to her about late reports,” investigative
measures, and “misinformation regarding potential targets.” (Id. at 825).
10
   The parties provided conflicting evidence as to whether the informal complaint process was available during this
time period. (Compare Dkt. No. 256-2, at 751 (Chief Inspector of IAB, Daniel Penny, testifying that the informal
process did not exist), with Dkt. No. 289-30, at 33–40 (informal investigation into complaint of gender discrimination
and harassment); Dkt. No. 289-28, at 30 (NYSP document dated July 2014 describing formal and informal EEO
processes)).



                                                            14
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 15 of 115



years)” this reassignment shifted her work to the “eastern region” of CNET West and to “the

same team as” Inv. Peterson. (Id.). According to Plaintiff, Lt. McKee further informed her that

because she had filed a complaint against SI Kelly and Inv. Peterson she “would no longer be

permitted to participate in most of her newly-assigned team’s operations since there was no way

. . . to keep either [SI] Kelly or [Inv.] Peterson from showing up during any given operation that

Plaintiff was allowed to participate in.”11 (Id. at 68–69).

         Plaintiff initially reported that she was happy with this reassignment. (Dkt. No. 256-2, at

1276). Plaintiff, however, asserts that this greatly reduced her participation in narcotics

investigations; specifically, in the six-month period between Plaintiff’s filing of her formal

complaint on November 18, 2013 and her transfer from CNET West on May 16, 2014, she was

only allowed to participate in 9 operations. (Dkt. No. 289, at 72; Dkt. No. 290-4, at 27). In

contrast, Inv. Bonafede participated in 9 undercover transactions in the two-week period between

January 15, 2014 and January 29, 2014. (Dkt. No. 290-3, at 9–11, 13–15, 17–19).

                  2.        Plaintiff’s Report of Inv. Peterson’s conduct to SI Bour

         On December 3, 2013, Inv. Peterson engaged “in a repeat performance” of his previous

childlike conduct by sticking his tongue out at Plaintiff while she was in the middle of a

conversation. (Dkt. No. 289, at 57–58). Plaintiff testified that it “wasn’t sexual”—“[h]e was



11
   Major Olson later explained his actions toward Plaintiff in a memorandum to Assistant Deputy Superintendent
Frank H. Koehler/BCI dated May 15, 2014, stating that the “reassignment of Investigator Oliver to the Rochester area
was predicated on the lack of available supervisors in the Buffalo area” and that “[i]t was clear that supervisors
assigned in and around the Buffalo [sic] either were, or potentially would be, listed as investigative targets in the IAB
investigation.” (Dkt. No. 290-4, at 2). Major Olson further explained that his decision to restrict the SIs Plaintiff “was
assigned to work for . . . was based on her allegations of misconduct directed at selected supervisors in the regional
office.” (Id.). Plaintiff had, Major Olson explained, “leveled accusations” against SI Torres and SI Kelly, “which
required the Internal Affairs Bureau to conduct an investigation.” (Id.). Major Olson did not explain why he assigned
Plaintiff to SI Bour’s team, which included Inv. Peterson. Major Olson explained his later, February 2014
reassignment of Plaintiff from SI Bour to SI Davis, stating that this occurred after it was “determined that she accused
Investigator Jeremy T. Peterson of degrading her by sticking out his tongue at her” and because “there was already
information” that Plaintiff “was dissatisfied” with SI Bour “and his management style.” (Id. at 3).



                                                           15
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 16 of 115



doing it like a kid.” (Dkt. No. 256-2, at 235). Plaintiff immediately went SI Bour’s office and

reported Inv. Peterson’s conduct. (Dkt. No. 289, at 58). Plaintiff stated that after “she basically

broke down” and told SI Bour what Inv. Peterson “was doing” and “everything that is going on,”

SI Bour responded “that some people are too timid to be on this job.” (Dkt. No. 256-2, at 1350).

After December 3, 2013, Inv. Peterson did nothing offensive to Plaintiff. (Id. at 237).

               3.      December 20, 2013 Counseling Memorandum

       On December 12, 2013, while SI Kelly was at the Buffalo State Police (“Buffalo SP”),

Trooper Michael Davis informed him “that they had an individual under arrest who had

expressed knowledge of heroin and cocaine trafficking in Niagara and Erie County and a desire

to talk.” (Id. at 697). SI Kelly vetted the individual’s “potential as a cooperating source and”

gave the individual his phone number “if he chose to generate contact once he retained counsel.”

(Id.). Later that morning, Trooper Davis “approached” Plaintiff, who had worked with the

individual before, and told her “this guy’s got a lot of information” and that SI Kelly had been

there. (Id. at 257). Plaintiff called SI Kelly and asked whether the individual “was going to be

utilized as an informant.” (Id. at 697). SI Kelly stated that he told Plaintiff “that CNET was not

going to do anything with him in the short term given his pending charges.” (Id. at 698). Plaintiff

recounts the conversation somewhat differently, she stated that SI Kelly responded: “No, we’re

not doing nothing with that. We’re going to slow this train down.” (Id. at 258). Plaintiff “didn’t

think much of it” because SI Kelly “would always” tell her “no to anything I asked him.” (Id.).

       On December 12, 2013, Plaintiff drafted an email to Trooper Davis stating that “[i]t

sounds like Paul’s not in a hurry to do anything with this guy” and asking if he could “get a hold

of [the CI] and see if we can arrange for a meeting” so that they could “at least sit down and talk

to him.” (Id. at 258, 1283). Plaintiff, however, inadvertently sent the email to SI Michael Davis at

CNET, who forwarded it to Lt. McKee, SI Kelly, and SI Bour. (Id. at 260, 1285). Plaintiff also


                                                 16
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 17 of 115



“reached out to [SI] Bour and asked him” if she “could interview this individual,” and “if he

could speak with Paul on [her] behalf like [her] former supervisors used to have to do to tell [SI

Kelly] to stop it.” (Id. at 259, 275). Plaintiff stated that he responded by “screaming at” her. (Id.

at 259, 275).12 Plaintiff testified that SI Bour asked her why she was “so emotional” and

remarked: “You know, you kind of remind me of the female investigator that committed

suicide.” (Id. at 255, 1351).

         After SI Davis received the email (intended for Trooper Davis) from Plaintiff, he called

SI Kelly to inform him of the email. (Id. at 698, 1281). On December 13, 2013, SI Kelly “drafted

a memorandum concerning this incident” to Major Olson. (Id. at 698, 1280–81).

         On December 20, 2013, Lt. McKee issued Plaintiff a counseling memorandum regarding

her conduct on December 12, 2013. (Id. at 1082–83). Lt. McKee wrote that the email Plaintiff

wrote to Trooper Davis, but inadvertently sent to SI Davis, showed her “complete disregard for

the chain of command and the directive you received from Senior Investigator Kelly, who is a

higher ranking officer than you.” (Dkt. No. 256-2, at 1083). He further wrote: “Your intent to

sign up [the individual] as a confidential informant and your failure to inform Senior Investigator

Bour of Senior Investigator [Kelly’s] directive further indicates your intent to disobey Senior

Investigator Kelly’s directive to you,” that Plaintiff’s email was “misleading and disparaged the

reputation of Senior Investigator Kelly,” and her “remarks brought discredit to our organization.”

(Id.). Plaintiff asserts that the counseling memorandum is inaccurate because she was not “asking




12
   In a narrative reporting this incident to SI Bradley, Plaintiff stated that before speaking to SI Bour she “pre-arranged
. . . to meet with the potential informant . . . at SP-Buffalo.” (Dkt. No. 256-2, at 1289). Plaintiff did not tell SI Bour
that SI Kelly “had initially told [her] no because [Plaintiff] hoped that if [SI] Bour asked [SI] Kelly and explained that
Toney would be the Investigator running the case [SI Kelly] would agree.” (Id.). After SI Bour expressed anger at
Plaintiff’s attempt to “go around” SI Kelly, Plaintiff “contacted the potential informant to cancel the meeting.” (Id. at
1290).



                                                           17
       Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 18 of 115



to utilize this individual as a confidential informant” and only wanted “to talk with” him. (Id. at

270–71).

           On December 26, 2013, Inv. Kevin Gallagher sent a memorandum to Major Olson

regarding his interaction with Plaintiff on December 20, 2013, following her receipt of the

counseling memorandum from Lt. McKee. (Dkt. No. 290-9, at 27). Inv. Gallagher reported that

when Plaintiff came out of the meeting with Lt. McKee regarding the counseling memorandum,

she was “visibly agitated” and “appeared to be mumbling under her breath” and he asked if she

was “ok, is everything alright?” (Id.). Plaintiff showed him the memorandum, Inv. Gallagher

read it, returned it to Plaintiff “and said something along the lines of ‘That’s messed up.’” (Id.).

Inv. Gallagher stated that Plaintiff told him “this was nothing more than ‘retribution’” and that

“if you thought that was bad before, just wait. I’m going to go home and type all weekend,”

which Inv. Gallagher reported he “took to mean that she intended to make additional complaints

against members of CNET Western to IAB.” (Id.).

                    4.       Removal of Undercover Duties and PTSD Allegation

           On January 2, 2014, Plaintiff “served as the undercover in an attempted crack cocaine

purchase from a target in Buffalo” and used a “kel”13 so the investigative team could hear her

interaction with the target throughout the operation. (Dkt. No. 256-1, ¶ 105; Dkt. No. 293-10, ¶

105; Dkt. No. 256-2, at 1316). CNET West members Acting SI Matthew Butts, and Investigators

Toney Palmer, Theanial Thurman, and Jerry Miller, Jr. were also involved in the operation. (Dkt.

No. 256-1, ¶ 106; Dkt. No. 293-10, ¶ 106). Just before 2:00 p.m. that day, “[t]he target arrived,

parked next to [Plaintiff’s] vehicle, and entered [Plaintiff’s] vehicle.” (Dkt. No. 256-1, ¶ 108;

Dkt. No. 293-10, ¶ 108; Dkt. No. 256-2, at 1320). Plaintiff “noticed that the target had a


13
     A “kel” is a microphone. (Dkt. No. 256-2, at 300).



                                                          18
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 19 of 115



passenger in his vehicle,” but Plaintiff “did not have the opportunity to call this information out”

to the other CNET members. (Dkt. No. 256-1, ¶ 109; Dkt. No. 293-10, ¶ 109). In the middle of

the “attempted narcotics purchase,” the target told Plaintiff that “he didn’t trust the guy who set

this deal up because everybody already knew this guy worked as an Informant for the State

Police.” (Dkt. No. 289, at 82). The target attempted to get Plaintiff “to smoke crack in front of

him, or . . . put a piece of crack cocaine in her mouth.” (Dkt. No. 256-1, ¶ 111; Dkt. No. 293-10,

¶ 111). The target also opened Plaintiff’s “glove box, which is where the police radio is stored,”

(Dkt. No. 256-1, ¶ 112; Dkt. No. 293-10, ¶ 112), and asked to see her driver’s license and

registration. (Dkt. No. 256-1, ¶ 114; Dkt. No. 293-10, ¶ 114).14 Inv. Palmer then walked over to

Plaintiff’s vehicle, pounded on the window, and asked “Plaintiff if she was okay before walking

away.” (Dkt. No. 256-1, ¶ 109; Dkt. No. 293-10, ¶ 116). Plaintiff replied that she was fine. (Dkt.

No. 256-1, ¶ 117; Dkt. No. 293-10, ¶ 117). Plaintiff asserted that this “jeopardized [her] safety,”

as she “then had to quickly come up with something to reassure the Target who was sitting in

Plaintiff’s car looking . . . confused.”15 (Dkt. No. 293-10, ¶ 116).

         Plaintiff dismissed Inv. Palmer “as another crazy dude walking up on [her] car.” (Dkt.

No. 293-10, ¶ 116). The target exited Plaintiff’s car, got back in his car with the passenger, and

“the team comes pouring in . . . drawing guns” on the target and “yanking him out of his car.”

(Dkt. No. 256-2, at 292). “Finally, somebody” saw the passenger. (Id.). “A loaded gun was

recovered from the area of the driver’s seat in the target vehicle.” (Dkt. No. 256-1, ¶ 120; Dkt.


14
  According to Inv. Palmer, following the argument, the target “exited [Plaintiff’s] vehicle and returned to his
vehicle.” (Dkt. No. 256-2, at 1324). Inv. Palmer stated that, at that point, he expected Plaintiff to “leave the location,”
but that she waited and the target “returned to her car, with a crack stem.” (Id.). Plaintiff maintains that the target did
not get back into her vehicle following their discussion. (Id. at 1311).
15
  During her deposition, Plaintiff explained that if there is “an issue or concern” during an undercover operation,
“[y]ou would simply get a phone call saying . . . just cut it.” (Id. at 295). Plaintiff also asserted that Acting SI Butts
was supervising the operation and that Inv. Palmer was “not in charge,” and by approaching her in the vehicle, he
improperly took “matters into his own hands.” (Id.).



                                                           19
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 20 of 115



No. 293-10, ¶ 120). Plaintiff subsequently learned that one of the investigators who arranged the

undercover purchase knew that the informant previously threatened the target with a gun. (Dkt.

No. 289, at 83).

        Following the operation, Acting SI Butts called Lt. McKee and gave him “some of the

facts.” (Dkt. No. 290-8, at 91). Lt. McKee then “relayed them” to Major Olson, who told Lt.

McKee to “[g]ather up some memos and send them to him.” (Id. at 91–92). Major Olson

explained that the operation was brought to his “attention because participating members had

concerns that [Plaintiff’s] actions during the operation had risked her safety and the safety of her

team.” (Dkt. No. 256-2, at 655).

        According to Inv. Thurman, on January 3, 2014—the day after the operation—Plaintiff

asked if he knew what Acting SI Butts and Inv. Palmer, who “were in a closed door meeting,”

were meeting about.16 (Dkt. No. 290-9, at 23). When Inv. Thurman replied that he did not know,

Plaintiff “began to get emotional,” “started crying” and told him that she knew “everyone is

having [sic] closed door meeting and . . . talking about me.” (Id.). Inv. Thurman told her to get

some lunch and she left the office. (Id.). When Acting SI Butts and Inv. Palmer emerged from

the meeting, Inv. Thurman “told them how emotional Inv. Oliver was” because she thought they

were talking about her. (Id.). Acting SI Butts asked Invs. Thurman and Palmer if they thought

“we should talk about the” January 2, 2014 narcotics operation “[a]s a group”; they “didn’t think

it would be a good ideal [sic] just base [sic] on her emotional state.” (Id.).

        On January 8, 2014, Lt. McKee sent an email to SI Bradley, Lt. Owens and Captain

McEvoy, concerning Plaintiff’s mental health, noting that on January 6, New York National




16
  Inv. Thurman detailed his conversation with Plaintiff in a memorandum to Major Olson dated January 13, 2014.
(Dkt. No. 290-4, at 23).



                                                     20
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 21 of 115



Guard Staff Sgt. Paul Troccia approached Lt. McKee about concerns he had about a quote and a

picture on a cork board next to Plaintiff’s desk. (Dkt. No. 256-3, at 27, 1515). Lt. McKee wrote

that Sgt. Troccia:

                  was concerned that the quote, and the picture of prisoners chained
                  to a wall were possible indicators of PTSD. Staff Sgt. Troccia stated
                  that he has recently referred two members of his unit for counseling,
                  and a third member went unnoticed until he recently killed himself.
                  Consequently, Sgt. Troccia stated that he intends to contact Inv.
                  Oliver, as a member of the armed forces, and suggest that she
                  contact Army Chaplain.

(Id. at 27). Later that day, Lt. McKee sent a second email:

                  Sgt. Troccia just called me. He stated that he contacted Inv. Oliver
                  and asked her if she was alright. He stated that she is fine, and that
                  the quote and picture were posted as a philosophical statement. She
                  stated that she does not need to speak with a Chaplin, and that if she
                  feels that things are getting to her, she has someone in whom she
                  can confide.

(Id.).

         On January 9, 2014, Acting SI Butts, Investigator Jordan Bonafede, and Investigators

Miller Jr., Palmer, and Thurman submitted memoranda to Major Olson concerning the January 2,

2014 undercover operation.17 (Dkt. No. 256-2, at 1315–27). In his memorandum, Investigator

Bonafede wrote that on December 11, 2013, he told Plaintiff that the target was a neighbor of an

informant he had worked with for many years. (Dkt. No. 290-8, at 3). Investigator Bonafede

stated that he described the target to Plaintiff as “a bad dude,” who sold crack and was “no joke.”

(Id.).

         In his memorandum, Acting SI Butts wrote that during the operation, Plaintiff “was the

only member” that noticed a passenger in the target’s vehicle but did not transmit that


17
  Plaintiff testified that “[w]hen a team drafts a memorandum with regard to an incident, we do it all together,” but
that she “had to stay in the other room while” the team was “rewriting” their memoranda. (Dkt. No. 256-2, at 301).



                                                         21
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 22 of 115



information to the team, and that Plaintiff “was presented several non-typical high threat issues

that should have ended [the] operation,” including when the target “opened her glove box,”

“requested she smoke a crack pipe . . . and became extremely persistent to this,” and told

Plaintiff that the informant “was a snitch for the police.” (Dkt. No. 256-2, at 1318). Acting SI

Butts further wrote that by failing to react and exit the vehicle when Investigator Palmer’s

banged on the door and say “in sum and substance, lets [sic] go we’re done,” Plaintiff put

Investigator Palmer “directly in harms [sic] way” as he “mildly” resembled the target. (Id. at

1317). In Acting SI Butts’ opinion, Plaintiff’s “failure to react to the situation or identify the

situation that she was presented, posed a considerable safety risk for not only her but the other

members on the detail and in this case Inv. Palmer.” (Id. at 1318).

        In his memorandum, Investigator Palmer wrote that he observed the target exit Plaintiff’s

vehicle following the argument and return to his own vehicle. (Id. at 1324). “[B]elieving that the

[target] was not going to sell to her,” and that they “were done,” he waited for Plaintiff to leave

the location. (Id.). “[T]o [his] surprise, [Plaintiff] didn’t leave,” but “waited,” and the target

returned to Plaintiff’s vehicle. (Id.). Investigator Palmer stated that after he heard Plaintiff state

that the target was making her nervous and ask the target if he was trying to rob her, “a decision

was made to terminate the operation.” (Id.). He approached Plaintiff’s vehicle, and pounded on

the window, and told Plaintiff to come with him. (Id.). She kept the operation going—a “pattern

[he] has observed for years, where she pushes to make deals happen despite the potential risk to

her safety.” (Id.).

        Inv. Thurman also criticized Plaintiff’s actions:

                In my ten years of experience in the narcotics [sic] I have never
                heard of, nor have I been part of an operation where the undercover
                argued with a target for that long, without the undercover calling out
                the distress word or just getting away from the individual when the



                                                  22
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 23 of 115



                 operation has surely taken a turn in a confrontational direction. In
                 saying that I have been working with Inv. Oliver for approximately
                 3 years. Granted, she is a hard worker, but she continuously takes
                 far too many risks, and is not cautions when it comes to her safety,
                 or the safety of the members who are her immediate backup. She
                 has been talked to by her coworkers countless times, with no
                 positive results. Actually the opposite effect seems to have unfolded.
                 She now seems hell bent on making the buy at any cost, and that is
                 a risk that I don’t think is acceptable. Inv. Oliver has been counseled
                 by the various Senior Investigators, but she is not heeding the
                 instructions. If I had one major criticism it would be that after 5
                 years Inv. Oliver continues to be willing to deviate from the
                 operation plan.

(Id. at 1327).

        Major Olson was concerned after reviewing the memoranda that Plaintiff’s “failure to

acknowledge the risks involved with a potentially violent target and cancel the operation after the

target made it clear . . . that he thought [Plaintiff] was a law enforcement officer, had risked her

safety and the safety of her team members.” (Id. at 655).

        On January 16, 2014, Major Olson and SI Theresa Temple met with Plaintiff to discuss

these concerns. (Id.). According to Major Olson, Plaintiff “alleged that the problem with the

operation was a lack of competent supervision and communication on the part of Acting [SI]

Butts” and that Inv. Palmer “had created an unsafe situation when he attempted to extricate her

from the operation.” (Id. at 656). Major Olson observed that Plaintiff “seemed confused and was

unable to elaborate on several specific incidents that occurred during the . . . operation.” (Id.).

During their meeting, when Plaintiff “attempt[ed] to discuss an equal employment opportunity

complaint that was being investigated by the” IAB, Major Olson explained “that the sole purpose

of the meeting was to discuss the January 2, 2014 operation.” (Id.). Plaintiff testified that Major

Olson told her during the meeting that SI Bour and Lt. McKee had gone to him and had informed

him of their “grave concern over [her] having PTSD.” (Dkt. No. 256-3, at 872).




                                                   23
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 24 of 115



         “At the end of the meeting, [Olson] informed [Plaintiff] that she was temporarily

restricted from serving as an undercover operative until [he] was able to conduct a thorough

review of the incident,” and requested a memorandum from Plaintiff “containing her

recollections of the January 2, 2014 operation.” (Dkt. No. 256-2, at 656). Major Olson did not

indicate how long Plaintiff’s undercover duties would remain revoked. (Dkt. No. 256-3, at 874).

Plaintiff otherwise remained on full duty status. (Dkt. No. 256-2, at 656). Major Olson indicated

to Plaintiff “that part of the review of this incident would include the completion of the case

being conducted by the Internal Affairs Bureau.” (Dkt. No. 256-3, at 75).18 Major Olson has

stated that his “decision with respect to her undercover duties was based solely on [his] review of

the memorandums [he] had received and the information provided by [Plaintiff] during the

January 16, 2014 meeting,” which he believed “indicated a lack of focus on [Plaintiff’s] part, as

well as either a lack of awareness of the potential danger of the situation or a disregard of the

potential danger . . . that placed her safety and the safety of her team at significant risk.” (Dkt.

No. 256-2, at 656–57). Plaintiff testified that she had been “doing narcotics for six years” and

“been in hundreds of narcotics deals” but that she “[n]ever had an incident until after [she] filed

an EEO complaint.” (Id. at 298). Plaintiff, however, acknowledges that she was in “an incredibly

dangerous situation,” on January 2, 2014.19 (Dkt. No. 289, at 82).

         After Plaintiff’s undercover duties were removed, SI Bour “informed the other

investigators at CNET West . . . because it is an operational detail that other officers needed to

know in order to plan investigations.” (Dkt. No. 256-2, at 705). On or about January 17, 2014,


18
  Major Olson appears to be referring to the IAB investigation into SI Kelly, not the IAB investigation into Plaintiff’s
retaliation claims, which Plaintiff did not make until the next day—January 17, 2014. (Dkt. No. 256-2, at 688).
19
  Plaintiff blames the dangerous situation on the “gross negligence” of the two investigators who had previously
worked with the informant, and knew that his identity had been compromised. (Dkt. No. 289, at 82). Plaintiff asserts
that there was no investigation of or action taken regarding these investigators. (Id. at 83–84). Plaintiff cites no
evidence to support her assertions.



                                                          24
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 25 of 115



after learning that “everyone” knew her undercover duties had been removed, Plaintiff went

directly to Lt. McKee, who was sitting with SI Bour to ask “why they would ever disclose that to

all of my coworkers.” (Id. at 616; Dkt. No. 290-9, at 38). According to Plaintiff, they responded:

“Well . . . what are we going to do if, in fact, you have PTSD and you decide to commit suicide

with your service weapon and then we become liable for not saying anything.” (Dkt. No. 256-2,

at 616; id. at 281). Plaintiff stated that she told them that she did not have PTSD. (Id. at 616).

        SI Bour recalled this conversation differently. He stated that he was in his office talking

to Lt. McKee, when Plaintiff came in “very agitated, very upset and in an accusatory tone

accused [us] of telling everybody that she couldn’t do undercovers anymore.” (Dkt. No. 290-9, at

36). SI Bour stated that during that “same conversation,” Plaintiff “complained about some other

things,” and “she sat down” and “began to cry and sob, she was shaking, she seemed very upset,

very agitated.” (Id. at 37). He “became very concerned, which I had been anyway overall, about

her general emotional state,” and asked if she had someone “away from the office” “to advocate

for her” of if there was “some outlet,” were she could “talk to somebody about these things.”

(Id.). SI Bour told Plaintiff “there’s only been two times where I’ve had an Investigator come in

and in such an emotional state crying, and it was her both times, the previous being the third of

December” and “[h]ere it is . . . a month later, [and] it seemed if anything,” it had “gotten

worse.” (Id.). He told her that although he did not “know all the details of the ongoing

complaint,” he was “certain that it must be very stressful for her and that this is evidence of it . . .

that here you are sitting in my office, an emotional wreck.” (Id.). SI Bour also told her that “these

things can’t go untreated or can’t ignore what’s going on and . . . referenced a female

investigator from CNET who . . . was involved in an investigation for simply allegedly taking a

little bottle of liquor from a search warrant and ultimately . . . was the victim of a suicide” and




                                                  25
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 26 of 115



that they were “not going to let that happen here . . . we’re very worried about you.” (Id.). SI

Bour stated that he offered Plaintiff a self-help book called “How Full is Your Bucket” and that

it “talked about work place stress.” (Id.). “She agreed it would be a good idea.” (Id.). SI Bour

gave her the book on January 21, 2014.20 (Id.).

                  5.       Plaintiff’s Memoranda to Major Olson and Complaints of Retaliation

         In a memorandum to Major Olson dated January 17, 2014, Plaintiff provided her account

of the January 2, 2014 operation. (Dkt. No. 256-2, at 1308). Plaintiff explained that she did not

notify the team that there was a passenger in the target’s car, because “there really wasn’t a good

opportunity,” once the target arrived, “to verbally call out this information.” (Id. at 1309).

Plaintiff further stated that she was “shocked” when Inv. Palmer “began pounding on the

window,” to ask if she “was okay,” because “[t]his has NEVER happened during an operation

and it is NOT the protocol we follow.” (Id. at 1309–10). Following the arrest, Acting SI Butts

told her “good job, but I decided to call it” and she responded that she had “no problem with

that.” (Id. at 1310).

         Plaintiff wrote that following the operation, “there seemed to be a flurry of closed-door

meetings and whispers . . . none of which I was asked to participate in.” (Id.). Plaintiff stated that

when she asked Investigators Palmer and Thurman “what was going on,” they told her that

Acting SI Butts “was just trying to cover himself because there was a gun involved and he didn’t

want to get into trouble.” (Id.). Plaintiff indicated that she “suspected that the team was

coordinating whatever story they were going to come up with and was worried (because I filed a




20
  SI Bour stated that Plaintiff returned the book on February 19, 2014, with a note saying “good read.” (Dkt. No. 290-
9, at 38).



                                                         26
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 27 of 115



formal complaint) that somehow their stories would lead to me looking like I was the one who

had done something wrong as a means of retaliation.” (Id.).

         The same day, IAB received a copy of Plaintiff’s memorandum to Major Olson. (Dkt.

No. 256-2, at 688). Based on the allegations of retaliation in the memorandum, (see, e.g., id. at

1311 (“I believed that this was, in fact, a means of retaliation against me.”), IAB commenced an

investigation into SI McKee, SI Bour, SI Torres, concerning Plaintiff’s alleged acts of retaliation

by supervisors at CNET. (Id. at 688 ).

         On January 22, 2014, Plaintiff sent a second memorandum to Major Olson. (Id. at 1329).

She wrote that since being assigned to SI Bour, she had “been directed to turn over just about

every single case [she] received to someone else.” (Id.).

                  6.       IAB Report on Plaintiff’s Complaint against SI Kelly

         As part of the investigation into Plaintiff’s complaints against SI Kelly, the IAB

conducted more than 40 interviews of “individuals that might have knowledge pertaining to

[Plaintiff’s] allegations.” (Id. at 687). On January 17, 2014, Lt. Owens issued a report finding all

of Plaintiff’s allegations against SI Kelly and SI Torres unfounded, except for the allegation that

SI Kelly “falsified business documents in September 2012 relating to the return to duty of

Investigator Oliver from extended military deployment.” 21 (Dkt. No. 289-13, at 4). In the report,

Lt. Owens recounted Plaintiff’s allegations and statements from her interview at the IAB, but

concluded that while Plaintiff “was clearly unhappy with decisions that were made within the




21
  Plaintiff was on military deployment from August 19, 2011 to September 11, 2012. (Dkt. No. 256-2, at 179, 960).
Though she was still under military orders, Plaintiff “worked all day” doing training with the NYSP on September 11,
2012. (Id. at 179). Plaintiff later realized that she had “made a mistake” and read the orders wrong—she “thought
[she] was allowed to come back on the 11th.” (Id. at 181). When SI Kelly learned that Plaintiff was under military
orders that day, rather than having Plaintiff arrange for a pass day on her orders, he asked officers to change the date
of the training records from September 11, 2012 to September 12, 2012. (Id. at 180). Plaintiff claims that she thus did
“not get paid for the day” she returned. (Id. at 799).



                                                          27
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 28 of 115



unit and how she was affected by those decisions,” Plaintiff was “unable to elaborate on how [SI

Kelly’s] actions or management was discriminatory toward her gender” or “specify dates as to

many of the incidents that were discussed.” (Id. at 11). Lt. Owens noted that “[i]t was difficult at

times to keep her focused on a topic and she spoke at length, becoming more emotional as she

talked.” (Id.).

        In concluding that Plaintiff’s allegations of sexual harassment and discrimination against

SI Kelly were unfounded, Lt. Owens determined that the statement made by Inv. KR—a female

and the only CNET member to corroborate Plaintiff’s allegations concerning SI Kelly—lacked

“veracity.” (Id. at 12). Inv. KR stated during her IAB interview that she believed she was the

subject of gender discrimination by SI Kelly when she was working in CNET West. (Id. at 85).

When she was asked to provide a “specific instance[],” she cited being transferred from her team

to SI Kelly’s team after failing to answer a phone call from SI Kelly, explaining that when other

(male) members of her team did not answer SI Kelly’s phone calls, they were not transferred.

(Id. at 85). She further stated that after being reassigned to SI Kelly, her duties changed from

investigative work “in buys and operations” to “[a]nswering the phones” and while she would

“do a deal here and there and backup sometimes,” she was “mostly sitting in the office just being

so [SI] Kelly could make sure [she] was in his . . . company.” (Id. at 85, 92–93). Inv. KR felt

underutilized in an investigative capacity, (id. at 92), and that the male investigators assigned to

SI Kelly “were still out in the field doing” “their investigative work.” (Id. at 92–93). Inv. KR

further stated that SI Kelly would make the “females” “redo” their reports and “sit in the office

and go over our reports thoroughly or drive with him to maybe a deal just so we can be in . . . his

presence.” (Id. at 88). Inv. KR stated that if there were issues with a male employee’s paperwork,

SI Kelly would put “the corrections on their desk and then they would take care of it,” but with




                                                 28
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 29 of 115



females, he “wants us to sit in his office with him and go over the report or he’d actually help us

type a report over again.” (Id.). Inv. KR “never recall[ed] seeing . . . the guys sit in there and

right next to him.” (Id.). Inv. KR left CNET West because of the way SI Kelly was treating her

and because she was not doing investigative work. (Id. at 93). Inv. JB, who was a member of

CNET West, testified during her interview that it was “probably correct as far as probably [SI

Kelly] ran” Inv. KR “out,” and that she “wasn’t happy having to come in the office everyday,”

though she noted that Inv. KR “was looking to do something different also.” (Id. at 120).

       In his investigation report, Lt. Owens discounted Inv. KR’s examples of gender

discrimination by SI Kelly because she “was unable to make the distinction between supervision

based on performance and gender specific actions.” (Id. at 12). He further found Inv. KR “was

unable to substantiate her claims” of gender bias “when pressed for specific examples.” (Id.).

       I.      Reassignment to SI Davis

       Plaintiff asked to be removed from SI Bour’s team and, on February 14, 2014, Lt. McKee

informed SI Michael Davis that Plaintiff would be transferred to his group. (Dkt. No. 256-3, at

179; Dkt. No. 256-2, at 334).

       J.      Complaint of Ongoing Retaliation

       On March 9, 2014, Plaintiff sent an email to Captain Aquilina and SI Bradley “regarding

ongoing incidents at CNET West,” and attached a document detailing alleged retaliation. (Dkt.

No. 289-23, at 3). Plaintiff asserted that the retaliation included: being “involuntarily transferred

out of the West,” restricted from working for the West team supervisors, “repeated punitive

counseling,” restriction of undercover duties, isolation from her teammates, including being “left

alone with no assignment, sitting [in the] office watching movies,” being accused of having

PTSD, notifying outside agencies not to have contact with Plaintiff, and supervisors who later




                                                  29
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 30 of 115



forced Plaintiff to close out of her cases or “give them away to other Investigators.”22 (Id. at 5).

Plaintiff asserted that she initiated two investigations “on cases which I have worked incredibly

hard to establish” but that her “Supervision” told her that she “will not be allowed to work”

them, and directed her “to hand them over to” SI Torres and his team. (Id. at 4). Plaintiff stated

that she was not asking to work as an undercover and that she “just want[ed] to be in charge of

MY CASES.” (Id. at 11). Plaintiff indicated that she had applied for transfer but that she was

“contemplating rescinding this request” because she did not believe she could “transfer out of

this Unit under a cloud of speculation that [she] was somehow involved in . . . a wrongdoing . . .

or questionable act while assigned to CNET West due to false accusations . . . ‘spun up’ against”

her by CNET members “as part of an ongoing retaliation attack . . . for filing an EEO

complaint.” (Id. at 4).

         At some point during this time period, Plaintiff made copies of buy sheets to support her

claim that as an undercover, she might work “ten cases a week” and that the number of claims

she worked on had been reduced to where she had “one or two cases” a month. (Dkt. No. 256-2,

at 385). Lt. McKee took them from her and reported her conduct to Major Olson. (Id. at 386). In




22
   Between January 17, 2014 and March 31, 2014, Plaintiff wrote a number documents alleging the above-referenced
incidents of retaliation as well as: “repeated punitive verbal and written counseling by” CNET West supervisors;
“[s]upervisors at CNET Western have engaged in a pattern of activity to embarrass and humiliate her in front of her
peers”; and “[s]upervisors of CNET Western shared personnel related information about [plaintiff] with members of
outside agencies,” (Dkt. No. 256-3, at 4, 31–36, 37–43, 53–61, 62–70, 71–72, 77–87, 89–96). In addition, in a January
26, 2014 email to Captain John Aquilina in IAB, attached a 4-page report regarding her belief that “Supervisors at
CNET West may have taken certain measures throughout this interview process to attempt to discourage any potential
witnesses from coming forward” during the investigation into her complaints against SI Kelly and Inv. Peterson. (Id.
at 44–46). In support of her assertion, Plaintiff cited the public interview schedule and the saving of memoranda on
the share drive (Id. at 47). Plaintiff also emailed Captain Aquilina to report that on January 24, 2014, she “found a
picture of female Inv. KR on the wall of the CNET Buffalo office and wanted [him] to be aware of this.” (Id.). Plaintiff
explained that she “noticed that someone must have recently taken a row of pictures of acorn nuts and had placed
them underneath and along the sides of [KR]’s pictures,” and that she “couldn’t help but think that . . . the Unit has
probably caught wind of [KR]’s allegations [about SI Kelly] so, of course she must be ‘nuts’!” (Id. at 47, 49).



                                                          30
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 31 of 115



an email to Matthew Renneman, McEvoy, and Theresa Temple on March 11, 2014, Major Olson

wrote:

                Attached are most of the buy sheets Inv. Oliver was copying today.
                During a subsequent meeting with the Lt. and S/I Mike Davis she
                admitted that NYSPIA did not ask her to copy anything. Her story
                now is that she was doing it to bolster her claims that she is making
                internally. She also stated that she has not been to see any attorney
                relative to this, although the word is that Paul Cambria is a fairly big
                time attorney in the Buffalo area and she sat down with him. We
                would not do so here, but it might be worth someone from counsel
                reaching out to the law firm to ascertain if they do, in fact, represent
                her.

(Dkt. No. 256-3, at 209).

         In a memorandum to Major Olson dated March 25, 2014, Plaintiff requested that her

“ability to work in an undercover capacity be reinstated.” (Id. at 71). Plaintiff outlined her recent

contact with the New York State Attorney General’s Office (“NYAG”) “relative their ongoing

investigation” and a “tentatively planned buy/operation for . . . March 26, 2014,” and requested

permission to participate. (Id. at 72). In addition, Plaintiff requested permission to work with SIs

Torres, Butts, or Kelly “as operationally needed” in CNET’s Batavia and Buffalo offices. (Id.).

         Major Olson responded via memorandum dated March 27, 2014, and reiterated his

“concerns with the safety of the [January 2, 2014] undercover operation” and Plaintiff’s “failure

to acknowledge the risks involved in a potentially violent target who perceived you as a law

enforcement officer compromised the safety of yourself and your backup team.” (Dkt. No. 256-

3, at 75). Major Olson reminded Plaintiff that when they “spoke on January 16, 2014, [he]

indicated . . . that part of the review of the incident would include the completion of the case

being conducted by the Internal Affairs Bureau to determine if there is any nexus between them,”

and that “the IAB case has not been finalized at this point.” (Id. at 75–76). Major Olson denied

Plaintiff’s request to work with the NYAG, explaining that his contact with Plaintiff’s



                                                  31
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 32 of 115



supervisors and others “disclose[d] that the investigative goals are being met, and that [her]

participation as an undercover is not imperative.” (Id. at 76). He also refused Plaintiff’s request

to work with SIs Kelly, Torres, and acting SI Butts because Kelly and Torres were targets in the

IAB investigation, and she had criticized Butts. (Id.). Olson wrote:

                 While there is no determination at this point on the conduct of
                 members being investigated, it would be unwise to subject either
                 you, or them to any potential offensive actions or conduct, whether
                 real or perceived in nature. You will remain assigned to Senior
                 Investigator Michael Davis and his group until further notice.

(Id.). Major Olson did not lift the undercover restriction but noted that Plaintiff was “not

restricted from performing investigative actions in the field with the other members of [her]

group.” (Id.).

       On March 28, 2014, Plaintiff responded to Major Olson’s March 27 memorandum with a

single-spaced, 7-page account of the January 2, 2014, operation and an explanation of “exactly

what went wrong in this operation,” including errors by other investigators and the SI involved in

the operation, one of whom “lost his mind in the midst of this operation.” (Dkt. No. 256-3, at 77–

84). Plaintiff reiterated her belief that she had been “subjected to constant retaliation in the form

of a multitude of disciplinary actions by the Supervision at CNET West” since filing her

complaints against SI Kelly and Inv. Peterson and asked Major Olson to reconsider the

restriction on her undercover duties. (Id. at 85).

       On or about March 31, 2014, Plaintiff composed “a continuation” of her March 28, 2014

memorandum to Olson, which she had intended to send directly to him, but “concerned over the

repercussions that all of this might cause,” she asked Captain Aquilina to send the document to

“Headquarters.” (Id. at 89). In it, Plaintiff recounted her history at CNET West, assignments and

reassignments, difficulties working on different teams, bullying by her teammates,




                                                     32
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 33 of 115



confrontations with teammates, and her belief that the other investigator involved in the January

2, 2014, operation, Toney Palmer, was “the one in need of some sort of Supervision in this Unit.”

(Id. at 96).

        K.     IAB’s Update and Major Olson’s Restoration of Undercover Duties

        On April 2, 2014, Plaintiff “was directed to report to SP-Canadaigua” to meet with Major

Olson. (Dkt. No. 289, at 96). When she arrived, she was notified that “IAB had finished the

initial portion of their investigation into Plaintiff’s EEO complaint [regarding SI Kelly] and had

determined that one violation was founded, one violation was unsubstantiated and two violations

were unfounded.” (Id.). Plaintiff avers that “upon receiving this notification,” Major Olson told

her that “she was nothing but a liar who was lacking in integrity.” (Id.). Major Olson then

“reluctantly” informed Plaintiff that she would be permitted to return to undercover work. (Id.;

Dkt. No. 256-2, at 657).

        L.     April 14, 2014 Performance Evaluation and Undercover Operation

        On April 14, 2014, “just as Plaintiff was leaving the CNET West office . . . to conduct

her first undercover assignment, since having her undercover duties reinstated,” SI Davis advised

her “that she could not leave until she reported” to SI Bour for her performance evaluation. (Dkt.

No. 289, at 97). The performance evaluation covered August 1, 2013 to December 31, 2013.

(Dkt. No. 256-3, at 234). SI Bour gave Plaintiff an overall rating of satisfactory and indicated

“meets standard” for each of Plaintiff’s job responsibilities. (Id. at 234–36). Under “Rater’s

Comments,” SI Bour stated: “My personal observations of Investigator Oliver during this period

revealed below standard performance in” the “Criminal/Non-Criminal Cases” category. (Id. at

237). SI Bour noted an investigation on November 19, 2013, when Plaintiff had “incorrectly

identified the target and in fact the person she had named as the target had no connection at all to

the actual target.” (Id.). According to Plaintiff, this was “the first negative comments [she] ever


                                                 33
       Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 34 of 115



received in a performance evaluation.” (Dkt. No. 289, at 97). Plaintiff noted on the evaluation

that she disagreed with SI Bour’s “comments relative to this . . . evaluation . . . as it is not

accurate” and indicated that she wished “to appeal this rating.” (Dkt. No. 256-3, at 234, 244).

            M.       IAB Interview and Plaintiff’s Attempted Withdrawal of Retaliation Claims

            On April 25, 2014, Lt. Owens and SI Bradley met with Plaintiff “for an interview after

she had indicated that she wanted to withdraw her claims of retaliation against the CNET

members.” (Dkt. No. 256-2, at 689). Prior to the interview, Plaintiff had contacted her union

representative, SI Brian Meier and asked him to speak with Lt. Owens on her behalf about

withdrawing her retaliation claims, as “Plaintiff hoped” that if she withdrew them, “the

supervisors in CNET West might stop retaliating.” (Dkt. No. 289, at 99–100). Her request was

denied, and she was ordered to report to IAB for the interview. (Id. at 100). At the interview, Lt.

Owens told Plaintiff: “You wanted IAB to investigate your retaliation claims, and so that’s

exactly what we are going to do.” (Id.). Lt. Owens and SI Bradley informed Plaintiff that despite

her request to withdraw her claims, the IAB “would still have to investigate.” (Dkt. No. 256-2, at

689). During the interview, which Plaintiff asserts was scripted, Plaintiff responded to each

question by stating: “I do not wish to pursue these allegations.” (Dkt. No. 289, at 100; Dkt. No.

256-2, at 411).

            N.       Plaintiff’s Transfer from CNET West

            On May 13, 2014,23 Plaintiff reported to the Batavia office to meet with SI Davis and her

team “to conduct an investigation” that she and SI Davis “previously coordinated and planned to

take place in” Rochester. (Dkt. No. 289, at 100). Neither SI Davis, nor her team, however, were

at the office. (Id.). Plaintiff texted SI Davis to ask if she could be the undercover on the operation



23
     In her Affirmation, Plaintiff refers to May 13, 2015. (Dkt. No. 289, at 100). This appears to be a typographical error.



                                                             34
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 35 of 115



because the assigned undercover had been injured. (Dkt. No. 256-3, at 266). SI Davis responded

that “someone else should be the [undercover] since [Plaintiff was] the case agent,” and that if

they needed a female undercover, he would see who was available. (Dkt. No. 290-12, at 2–7).

Plaintiff knew “something was not right” because they “would never be able to get someone that

quickly.” (Dkt. No. 256-2, at 266). Plaintiff “decided to ask Inv. Bruggman,” who was in the

office at the time, “if he would be willing to . . . act as the undercover.” (Id.). According to

Plaintiff, Inv. Bruggman agreed but “became almost immediately confrontational and

argumentative with [her] as [she] tried to explain the details of this investigation.” (Id.). Plaintiff

avers that Inv. Bruggman, “suddenly began running up and down the hallway into closed-door

meetings with Paul Kelly, Timothy Bour, and Martin McKee which Plaintiff was not allowed to

participate in,” despite being the case agent for the investigation. (Dkt. No. 289, at 101). When

Inv. Bruggman left the meetings, “he would engage Plaintiff in some sort of confrontation,” then

return to “another closed-door meeting.” (Id.). Plaintiff observed that SI Bour looked at Plaintiff

“with an angry face” when she walked by the window of the office they were in. (Dkt. No. 256-

3, at 267). SI Davis was not returning Plaintiff’s “phone calls at that point.” (Dkt. No. 289, at

101). Plaintiff asserted that Inv. Bruggman “kept taking phone calls which he would immediately

get up and leave the room for,” rather than placing “any incoming calls . . . on speaker phone

with me,” which would have enabled them to “all be on the same page.” (Dkt. No. 256-3, at

266). “Shortly thereafter,” Plaintiff received a call from SI Davis, who told her that they “needed

to slow this thing down and that [they] were not going to do the operation” that day. (Id. at 267).

Plaintiff reminded SI Davis that the target was expecting them and that if they delayed the

investigation, it “might jeopardize the case.” (Id.). Finally, Plaintiff offered to “give up the case

and just work as the Undercover,” but SI Davis said “No” and that they would discuss “all of this




                                                  35
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 36 of 115



on Monday.” (Id.). As Plaintiff grabbed her bag to leave, Inv. Bruggman asked “if the deal was

still on.” (Id.). Plaintiff responded” “Why would it be?” and “rushed out of the office.” (Id.).

Plaintiff texted SI Davis that she “was taking sick leave for the rest of the day,” to which he

responded “OK.” (Id.).

       On May 13, 2014, per Lt. McKee’s direction, Inv. Bruggman submitted a memorandum

to Major Olson concerning his interaction with Plaintiff that day. (Dkt. No. 256-3, at 254). Inv.

Bruggman stated that after he agreed to be the undercover on the operation, he asked for a

picture of the informant as well as the informant’s criminal history. (Id. at 254–55). Plaintiff

“appeared agitated at this request.” (Id. at 255). Inv. Bruggman reported that when he also asked

Plaintiff questions about the informant’s criminal history, she did not know the answers to his

questions. (Id.). Inv. Bruggman stated that after discussing the case with the prior undercover

officer and discussing the plan for the operation, including the drug buy, he suggested to Plaintiff

that they reduce the amount of the drug buy and consult with SI Davis concerning the “best way

to proceed with the investigation.” (Id. at 256). Inv. Bruggman wrote that Plaintiff “appeared

frustrated and angry at my question, comments, and suggestions.” (Id.). Inv. Bruggman stated

that he contacted SI Davis “and advised him of the operation Investigator Oliver was attempting

to set up” and asked if they could meet with him to discuss the investigation. (Id.). He stated that

he also spoke to another investigator, as well as SIs Kelly and Bour. (Id.). Inv. Bruggman

reported that “[d]uring the conversations Investigator Oliver walked by several times down the

hallway,” and he “heard a loud noise.” (Id. at 257). When he looked, he “saw Investigator Oliver

stomping down the hall.” (Id.). Inv. Bruggman stated that when he later asked Plaintiff if she had

gotten the buy money and “if the deal was still on,” she responded “No, why would it still be




                                                 36
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 37 of 115



on?” in “an angry and sarcastic tone.” (Id.). Inv. Bruggman stated that Plaintiff was visibly

angry, “shov[ed] things into her purse,” “stomped across the room and out the door.” (Id.).

       Inv. Bruggman contacted SI Davis “and advised him what had happened at the office”

and learned that SI Davis had notified Plaintiff that he was postponing “the deal until [they]

could discuss the investigation on Monday.” (Id.). Inv. Bruggman reported that he “felt

[Plaintiff] had a hostile attitude towards” him and that it “appeared to [him] that [he] was being

accused of sabotaging [Plaintiff’s] investigation.” (Id.). Inv. Bruggman wrote that “[d]ue to the

attitude, accusations and hostile environment” Plaintiff created, he would “no longer be able to

work with her in any capacity,” that “[i]t was no longer safe or healthy for [him] to live with this

amount of undue stress in [his] life,” and that he “would be contacting [the] E[mployee]

A[ssistance] P[rogram] and IAB regarding this matter.” (Id.). Inv. Bruggman stated that he

contacted Investigator Richard Qualey, a contact person for EAP, to inquire about his “options”

for coping “with the now unbearable stress that [Plaintiff] was causing him.” (Id.).

       On May 15, 2014, Plaintiff was in the office and checked the CNET West share drive to

“stay in touch with what the unit was involved with,” which she did on a daily basis, and was

“going through the files,” when she found Inv. Bruggman’s memorandum. (Dkt. No. 256-2, at

419). Plaintiff “immediately” contacted SI Bradley and told her what she had found. (Id.). After

contacting SI Bradley, she heard Lt. McKee “on the phone saying, ‘She’s stealing files and I

can’t stop her.’” (Id. at 419–20). “Within 30 minutes,” “Plaintiff received a telephone call from

Scott Gillman (who worked under Francis Christensen),” advising Plaintiff that Lt. McKee “was

accusing her of stealing files” and that “unless she requested a transfer to Troop ‘A’ CTIU, a

Personal Complaint would be lodged against her,” but that “either way” “Plaintiff was leaving

CNET West and this was coming directly from Francis Christensen.” (Dkt. No. 289, at 104).




                                                 37
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 38 of 115



“[L]ess than 30 minutes” after that, Plaintiff received a phone call from SI Meier, who “refused

to provide [union] representation,” and advised Plaintiff that he was preparing “Plaintiff’s

transfer request,” and “insisting that this was coming down from the Superintendent.” (Id.).

        In an email sent on May 15, 2014 at 6:53 p.m. to McEvoy, Major Olson, and copying

Matthew Renneman and Lt. McKee, Frank Koehler wrote that Plaintiff “will be submitting a

memo requesting to transfer to Troop A which we will act on to be effective tomorrow.” (Dkt.

No. 290-13, at 6). Koehler directed the recipients to “ensure that the CNET West members are

not in the office around 10 a.m. tomorrow” as Plaintiff would be there to “clear out her personal

items at that time.” (Id.). That evening, at 8:50 p.m., Meier wrote: “Jean, here’s the memo. Feel

free to change anything and note that I did not enter a reason for the request. You can either add

one or leave it blank.” (Id. at 10).

        In an email to Captain Aquilina on May 16, 2014 regarding her “removal from CNET

West,” Plaintiff wrote that she was “just informed that [she] was officially transferred to Troop A

CTIU – Buffalo,” and attached a document “relative to [her] removal,” for his review. (Dkt. No.

256-3, at 264). In the attached document, Plaintiff stated that she found “the memorandum of

Inv. Michael Bruggman to Major Olson dated May 13, 2014,” “on the share drive (where it is

accessible to everyone) yesterday afternoon” and asked that he review it. (Id. at 265). Plaintiff

also detailed the events on May 13, 2013 and her interactions with Inv. Bruggman and SI Davis

concerning the undercover operation. (Id. at 265–70). Finally, Plaintiff wrote that she had been

“forced to leave” and that she was: “now officially transferred out of my Unit because no one

will tell the Supervisors in CNET West to stop and I cannot get an answer as to why this was

ever allowed to happen” and stated that she assumed that Major Olson was “well aware of what




                                                38
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 39 of 115



is going on and is perfectly fine with allowing them to continue to retaliate against me.” (Id. at

269–70).

        On May 16, 2014, Kevin Gagan issued a memorandum to Major Olson stating:

“Effective 8:00 a.m., May 16, 2014, Investigator Jean C. Oliver is transferred . . . to Troop A,

Batavia, New York” and had been directed to report to Troop A Commander, Defendant Major

Michael Cerretto. (Dkt. No. 290-13, at 12).

       That same day, at 10:01 a.m., Plaintiff sent an email to Scott Gillman, copied to

Christensen, stating: “Per your guidance, I am attaching a copy of my transfer request to you and

Col. Christensen.” (Id. at 13). The transfer request is a memorandum to Major Olson dated May

15, 2014. (Id. at 14). In it, Plaintiff requested transfer to Troop A BCI/CTIU, and stated that the

“Reason[] for Request” was “[t]o further [her] investigative skills.” (Dkt. No. 256-3, at 259).

Plaintiff explained that she added this reason to the transfer memorandum because she could not

say that she was “being forced” to leave. (Dkt. No. 256-2, at 431). Major Olson states that

although he received “request for transfers,” he “was not responsible for adding or removing

individuals from CNET” and that “Division HQ” made “[d]ecisions regarding the movement of

personnel.” (Id. at 657). Major Olson denies informing Plaintiff “or anyone else that a personnel

complaint would be filed against her if she failed to transfer out of CNET.” (Id.).

       O.      IAB Report on Plaintiff’s Complaint of Retaliation

       On May 28, 2014, Lt. Owens issued an investigative report finding that all eight of

Plaintiff’s allegations regarding retaliation were unfounded. (Dkt. No. 256-3, at 2–175). In the

report, Lt. Owens noted that the “interview with [Plaintiff] showed that she was having difficulty

grasping the distinct separation between the alleged retaliation stemming from her EEO

complaint and the legitimate management decision by Major Olson which resulted from the”

January 2, 2014 operation. (Id. at 4–5). Lt. Owens further noted that Plaintiff “would respond to


                                                 39
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 40 of 115



mild criticism with a strong rebuke.” (Id. at 5). Lt. Owens explained that when interviewed,

Plaintiff “spoke in broad and exaggerated terms and was unable to support any of her allegations

with details.” (Id.). Lt. Owens concluded that “all of Investigator Oliver’s allegations are

unfounded as she could not provide factual information” and closed the matter. (Id.). Regarding

the allegation that Major Olson “involuntarily transferred” Plaintiff from the western area of

CNET West to the eastern area “for no legitimate reason,” Lt. Owens credited Major Olson’s

explanation that he moved Plaintiff “as a result of supervisory coverage”—the SIs assigned to

the western region “were either targets or potential targets of [Plaintiff’s] EEO complaint and

keeping her with them would be a disservice to all involved parties and not in the best interest of

the Division.” (Id. at 22). For the same reason, Lt. Owens deemed “unfounded” Plaintiff’s

allegation that her “restriction from working for any of the geographic western supervisors of

CNET Western” was “unwarranted.” (Id. at 22–23).

         P.       Personnel Complaint against Plaintiff

                  1.       First Meeting with CTIU Supervisors

         On May 19, 2014, Defendant Captain Steven Nigrelli and Lieutenant Kevin Reyes “met

with [Plaintiff] to welcome her to CTIU and discuss her job duties and expectations.” (Dkt. No.

256-2, at 661). Captain Nigrelli told Plaintiff that Defendant SI Gary Kopacz would be her direct

supervisor and Lt. Reyes her second line supervisor. (Id.). Captain Nigrelli directed Plaintiff to

keep SI Kopacz “informed regarding which assignments she was working on.” (Id.). He “further

explained that because she was now a member of the CTIU team, CNET matters were no longer

her responsibility and she was only to work on CTIU matters.”24 (Id. at 662).




24
 Plaintiff disputes that Captain Nigrelli issued any prohibition against working on CNET West matters during this
meeting. As discussed infra Section V.A., the Court concludes that Plaintiff is precluded from contesting this issue.



                                                         40
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 41 of 115



                 2.       Plaintiff’s Contact with CNET West CI

        On May 28, 2014, Plaintiff received a call from Amherst Police Department Detective

and DEA drug task force member John Trabert, who told her that the United States Attorney’s

office was working on a heroin and fentanyl case involving a certain individual and asked

Plaintiff if she had any information on him. (Dkt. No. 290-18, at 22). Plaintiff responded that

Detective Trabert “should talk to . . . [her] CI because he was just intimately involved in this . . .

whole heroin trafficking ring” and “had a great deal more knowledge of . . . what [the individual]

was doing with regard to the fentanyl.” (Id.). Plaintiff told Detective Trabert that she would talk

to her CI and call him back. (Id.). Plaintiff then contacted SP Buffalo Trooper Michael Davis to

ask him to contact the CI and see if he was “willing to come in.” (Id.). Once Trooper Davis

confirmed that the CI was willing to help, he and Plaintiff arranged to pick up the CI the next

morning, May 29, 2014, “and bring him back to SP Buffalo where he could sit down and talk

with DEA because they were planning on grand jury” on May 30, 2014. (Id.). Plaintiff provided

some information about her plans to her supervisor, SI Kopacz. (Id. at 24; Dkt. No. 256-3, at

1355). On May 29, 2014, Plaintiff “facilitated” the meeting with the CI “by utilizing a Division

vehicle to transport the [CI] with Trooper Michael Davis.” (Dkt. No. 256-3, at 1355).

                 3.       Plaintiff’s Circulation of Commendation Letter

        On June 7, 2014, at Trooper Davis’ request,25 Plaintiff emailed Richard Landahl, a

lieutenant at SP Buffalo, “a commendation letter” “to pass along the details of a recent

investigation and some great work by the SP Buffalo Warrant Detail.” (Dkt. No. 256-3, at 324;

Dkt. No. 256-2, at 468). Attached was a two-page narrative Plaintiff had written about the

arrangements she and Trooper Davis had made for the CI to meet with the DEA to provide


25
  Plaintiff explained that Lt. Landahl was in Trooper Davis’ chain of command and that Trooper Davis asked her “to
write a commendation letter.” (Dkt. No. 256-2, at 465, 468).



                                                       41
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 42 of 115



information about a target in a federal narcotics investigation. (Dkt. No. 256-3, at 325–26).

Plaintiff sent the same email and attachment to SI Kopacz, who, on June 8, 2014, responded:

“Very nice.” (Dkt. No. 290-22, at 4). SI Kopacz explained that he had assumed Plaintiff’s May

29, 2014 involvement to have been a phone call. (Dkt. No. 256-3, at 994).

         On June 8, 2014, Lt. Landahl emailed SI Kelly regarding Plaintiff’s email and attachment

and asked “for a little info/insight as to what our guy (Tpr Davis) did,” as he was “not familiar

with it.” (Id. at 324). It appears that on June 11, 2014, SI Kelly forwarded the emails—Plaintiff’s

and Lt. Landahl’s—to Lt. McKee,26 who, on June 16, 2014, forwarded the emails to Captain

Nigrelli, and requested that Captain Nigrelli call him “relative to the following e-mail and the

attached request for a commendation from Inv. Oliver.” (Id.). Lt. McKee wrote: “Based upon my

review of this matter, it would appear as if Inv. Oliver has maintained contact with this

informant, following her departure from CNET, despite the fact that she was instructed by S/I

Michael Davis to deactivate him on 4/4/14.” (Id.). Lt. McKee further wrote that he would ensure

“CI is deactivated” once Plaintiff completed the requisite CI deposition and contact sheet forms.

(Id.).

                  4.       Complaint to IAB Regarding Plaintiff’s Work on CNET West
                           Matters

         Based on the email from Lt. McKee, Captain Nigrelli concluded that Plaintiff “had

continued to work on CNET West related matters, even after [he] had instructed her not to do

so.” (Dkt. No. 256-2, at 663). When Captain Nigrelli contacted SI Kopacz “to ask why [Plaintiff]


26
   Lt. McKee testified that SI Kelly forwarded Lt. Landahl’s email to him because the letter seemed “to be referencing
a former CNET CI, who was supposed to have been deactivated, but . . . continued to work actively with Investigator
Oliver.” (Dkt. No. 290-16, at 40). Lt. McKee and SI Kelly checked “the CI folder” and found “no indication that the
CI had been deactivated.” (Id.). Lt. McKee “discussed the fact with Major Olson,” who suggested Lt. McKee contact
Captain Nigrelli, as Plaintiff’s current supervisor. (Id.). Plaintiff acknowledged receiving an instruction to deactivate
this CI and disputes any assertion that she failed to deactivate him; she states she completed the deactivation form and
left it on SI Davis’s desk. (Dkt. No. 256-3, at 828).



                                                          42
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 43 of 115



was still working on CNET related matters,” SI Kopacz advised “that he did not know [Plaintiff]

was still working on CNET matters,” (id.), and that it had looked to him, based on the document

she had sent to him, that Plaintiff’s involvement could have entailed a phone call. (Dkt. No. 256-

3, at 994). Captain Nigrelli directed SI Kopacz to talk to Plaintiff to “see what the involvement

was.” (Id.).

        SI Kopacz testified that when he asked Plaintiff about it, she responded that she and

Trooper Davis had “set up an interview between her CI and the DEA” and that they had “picked

up the CI and took him” to Buffalo “for an interview with the DEA.” (Id. at 995). Plaintiff also

told SI Kopacz that she had not passed any information on to CNET West and had not completed

any paperwork because “the CI was not really a CI as he is not active so no paperwork was

necessary.” (Id.). On June 17, 2014, SI Kopacz told Plaintiff that he had not known what she was

doing and that she was not supposed to have contacts with confidential informants and was not at

CNET anymore. (Id. at 394).

        On June 18, 2014, upon determining that Plaintiff “was still working on CNET related

matters, despite [his] instructions not to do so,” Captain Nigrelli notified his superior, Major

Cerretto, that Plaintiff “had disobeyed a lawful order,”27 (Dkt. No. 256-2, at 663), and “had been

in contact with an active CNET CI without prior authorization and in conflict with the direction

[he] had given her upon being transferred to Troop ‘A.’” (Dkt. No. 256-3, at 328). The same day,

Major Cerretto contacted IAB “to make notification of a Personnel Complaint against” Plaintiff.

(Id. at 305). Major Cerretto alleged that “since transferring from CNET Western to Troop A, she

has continued to have contact with a confidential informant after being instructed to discontinue




27
  Captain Nigrelli “was generally aware that [Plaintiff] had made equal opportunity related complaints in the past,”
but he maintains that his “decisions were in no way influenced” by those complaints. (Dkt. No. 256-2, at 663).



                                                        43
       Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 44 of 115



contact with the unit,” that Plaintiff “failed to notify her senior investigator of her actions,” failed

to file required documentation of her actions,” “falsified several CNET related documents

regarding a . . . [CI].” (Id.). The IAB commenced an investigation. (Dkt. No. 256-2, at 689).

                   5.      Memoranda Supporting Personnel Complaint

                           a.        Captain Nigrelli’s Memorandum

           In a memorandum dated June 19, 2014, to Major Cerretto, Captain Nigrelli recounted his

meeting with Plaintiff on May 19, 2014, “in connection to Investigator Oliver’s first day in

Troop ‘A’ following her transfer from CNET Western.” (Dkt. No. 256-3, at 327). Captain

Nigrelli stated that he instructed Plaintiff that SI Kopacz was her immediate supervisor and was

“to be kept informed of all her cases, meetings and assignments.” (Id.). Captain Nigrelli stated

that he “advised her that all matters that she may have been investigating as a part of CNET, are

no longer her responsibility and she is to work only on Troop ‘A’/CTIU cases.”28 (Id.).

                           b.        Memoranda from CNET West Members

           As part of the “personnel complaint investigation,” Lt. Owens and Major Olson collected

memoranda from SIs Kelly, Davis, and Bour, as well as Inv. Gallagher and Lt. McKee

concerning Plaintiff’s interaction with the CI while at CNET West as well as her documentation

of those interactions. (Dkt. No. 290-16, at 9, 12, 14–17; Dkt. No. 256-3, at 334, 356).29 In his


28
   Plaintiff cites to Captain Nigrelli’s memorandum, dated July 30, 2014, which has additional details about this
meeting, as evidence of fraud. (Dkt. No. 290-19, at 3). Captain Nigrelli testified that after he first wrote the June 19,
2014 memorandum, Captain Aquilina told him “to be as thorough as possible.” (Dkt. No. 256-3, at 709). Captain
Nigrelli then prepared a second memorandum (dated July 30, 2014) (Dkt. No. 290-19, at 12–14). Both memoranda
state that Captain Nigrelli told Plaintiff she was to work only on Troop A/CTIU cases. (Id. at 14; Dkt. No. 256-3, at
327).
29
     In a memorandum to Major Olson dated June 19, 2014, Lt. McKee wrote:
                   On June 11th, I received an e-mail along with an attached word document, which
                   had been sent by Inv. Oliver, and was eventually forwarded to Senior Inv. Paul
                   Kelly. Upon reading the attached document it became apparent to me that Inv.
                   Oliver had written it, and that she was making reference to [a CI she had worked
                   with at CNET West], and the dealings that she had with him. Furthermore, it
                   appeared as if she had continued to have contact with him, following her transfer


                                                          44
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 45 of 115



memorandum, SI Bour reported that when he reviewed the CI’s folder, he “learned that

[Plaintiff] reactivated CI[] on March 5, 2014” and that she had “listed [SI Bour] as a backup

member on the contact sheet.” (Dkt. No. 256-2, at 704; Dkt. No. 256-3, at 335). SI Bour states

that he “was not part of this contact, nor was [he] aware of it” and that had Plaintiff involved him

“in the reactivation,” he “would have made sure she had interviewed [the CI] to determine

whether there were any continued reliability issues.” (Dkt. No. 256-2, at 704).

                   6.       Notification of Personnel Complaint

         On June 20, 2014, Captain Nigrelli and Major Cerretto met with Plaintiff and advised her

that she was the subject of a personnel complaint and was “directed to not have any contact with

CI’s, not to work on any narcotics related cases and not to work on any matters without” SI

Kopacz’s approval. (Dkt. No. 290-19, at 2). The complaint alleged: (i) that Plaintiff failed to

obey Captain Nigrelli’s instructions that she no longer involve herself in CNET investigations or

matters, (ii) that she failed to notify her SI of her actions on May 29, 2014, and (iii) that she

failed to file required paperwork documenting her actions. (Dkt. No. 256-2, at 689–90).

                   7.       Plaintiff’s Interrogation

         On July 17, 2014, Lt. Owens interrogated Plaintiff regarding the allegations that she

“maintained contact with confidential informants from [her] previous assignment at CNET

Western,” “failed to complete the required documentation” “[a]fter having these contacts,” and

that Plaintiff “failed to properly make notifications of [her] activities to [her] supervisors after



                   to the CTIU on May 16th. However, when I check the CI folder, I noticed that no
                   contact sheets had been placed within the folder since Inv. Oliver left CNET.
                   Additionally, as Inv. Oliver’s former immediate supervisor, I questioned Senior
                   Inv. Davis, and learned that he had instructed her to deactivate that Informant in
                   April.
(Id. at 332–33).




                                                          45
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 46 of 115



being instructed to do so.” (Dkt. No. 290-18, at 3). SI Meier was present. (Id.). Plaintiff told Lt.

Owens that during the introductory meeting with Captain Nigrelli and Lt. Reyes, she was

informed of Captain Nigrelli’s expectations, the responsibilities of her new CTIU position, that

her immediate supervisor would be SI Kopacz, and that she was to keep SI Kopacz “informed on

all matters,” “including . . . criminal casework,” “schedule changes,” and “work assignments.

(Id. at 5–6). Lt. Owens asked Plaintiff if, during the meeting, Captain Nigrelli instructed her “that

[she was] no longer to participate in past investigations for [her] time at CNET Western?” (Id. at

6). Plaintiff responded: “No, it never came up.” (Id.).

       Lt. Owens asked Plaintiff about her listing of SI Bour as “the back up member” on the

contact sheet for her March 5, 2014 contact with the CI. (Id. at 12–13). Plaintiff responded that

when she completed the contact sheet for that call, she listed SI Bour as the backup member

“because he was in the office” with her when she was on the telephone, but that she did not recall

notifying SI Bour that she had listed him. (Id. at 13). Plaintiff further stated that she did not

believe she needed to list a backup member on the contact sheet because it was telephone contact

but that she was “err[ing] on the side of caution.” (Id. at 13–14).

       Regarding the alleged deactivation of the CI on April 7, 2014, Plaintiff told Lt. Owens

that she “was the one who informed [SI Davis] that she was deactivating the confidential

informant,” “it wasn’t him telling [Plaintiff] to deactivate him.” (Id. at 18). Plaintiff further stated

that she deactivated the informant that day and prepared the paperwork, which she left on SI

Davis’ desk. (Id. at 18–19).

               8.      Personnel Complaint Investigative Report

       Lt. Owens issued an investigative report on August 18, 2014, determining that the

following allegations against Plaintiff were founded: (i) Plaintiff disobeyed Captain Nigrelli’s

“instructions that she was no longer to involve herself with CNET investigations or CNET


                                                  46
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 47 of 115



matters,” (ii) Plaintiff “falsified an official business document by inserting and utilizing [SI]

Bour’s name, without his knowledge, as a back up contact on a Confidential Informant Contact

Report dated March 5, 2014,” (iii) Plaintiff “failed to file and subsequently ensure that [the

confidential informant] was de-activated after being instructed to do so by [SI] Davis during the

week of April 7, 2014,” (iv) Plaintiff “failed to file” a contact report for an interaction with a

confidential information that she had on May 29, 2104,” (v) Plaintiff “utilized a member of the

uniform force,” Trooper Davis, “when coordinating contact [with the confidential informant]

without properly documenting the interaction or activities performed by the trooper on a

Confidential Informant Case Report,” and (vi) Plaintiff “was not truthful in her statement to

Internal Affairs where she emphatically denied being instructed by Captain Nigrelli to

discontinue involving herself in CNET cases and/or matters.”30 (Dkt. No. 256-3, at 297–323).

                  9.        Recommendation of Suspension Without Pay, Censure, and Probation

         On September 24, 2014, First Deputy Superintendent Kevin Gagan issued a

memorandum to Plaintiff regarding the personnel investigation. (Id. at 418). First Deputy

Superintendent Gagan advised Plaintiff that he had “reasonable cause to believe that” Plaintiff’s

behavior “violated Regulations of the State Police,” and recommended suspension without pay

for 30 days, formal censure, and probationary status for one year. (Id.). In a memorandum to



30
   The same day, August 18, 2014, Plaintiff sent a memorandum to Major Cerretto with a “request for hardship
transfer” to CNET Hudson Valley. (Dkt. No. 290-9, at 93). Plaintiff stated that she was requesting the transfer because
she wished to “return to working in a field which I have a great deal of experience, knowledge, and expertise in.” (Id.).
She explained that since she filed an EEO complaint in October 2013, she has “had a multitude of problems in trying
to continue work both in CNET West and in [CTIU] which [she] was forced to transfer to.” (Id.). Plaintiff further
stated that her position in the Army Reserves as a Company Commander required her to travel to Connecticut “nearly
seven hours several times a month in order to try to fulfill [her] military obligation.” (Id.). On August 19, 2014, Major
Cerretto notified First Deputy Superintendent Kevin Gagan that he “approved” an “[e]ndorsement” of Plaintiff’s
transfer request but noted that the “request does not appear to meet the criteria for a hardship transfer.” (Id. at 92). On
September 11, 2014, First Deputy Superintendent Gagan sent a memorandum to Major Cerretto denying Plaintiff’s
request for a hardship transfer on the ground that “the facts submitted do not meet the criteria set for determining
hardship transfers.” (Id. at 94).



                                                           47
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 48 of 115



Major Cerretto the same day, Plaintiff declined to accept the penalty and requested “that formal

charges be prepared and served” and “that a hearing board be appointed and a hearing

conducted.” (Id. at 420). Plaintiff acknowledged that she understood “that the penalty imposed

by the First Deputy Superintendent will be withdrawn and will not be binding on the hearing

board, or the Superintendent, once charges are executed.” (Id.).

        Q.       EEOC Charge of Discrimination

        On September 25, 2014, Plaintiff filed an EEOC charge alleging gender discrimination

and retaliation. (Dkt. No. 290-21, at 6–7). Plaintiff also sent a memorandum to Major Cerretto

dated September 24, 2014, with a “notification” that she had been “discriminated against on the

basis of”: gender, retaliation, disability or perceived disability, and military status. (Dkt. No.

290-32, at 3).

        R.       Charges Against Plaintiff

        On October 21, 2014, Superintendent Joseph D’Amico issued five charges against

Plaintiff alleging that she: (i) failed to obey a lawful order in May 2014, (ii) failed to obey a

lawful order on July 17, 2014, (iii) made a false entry on an official record, by being untruthful

during her July 17, 2014, interrogation, (iv) failed to assume responsibility or to exercise

diligence in the performance of official duties from March through May 2014, and (v) made a

false entry in an official record on March 5, 2014. (Dkt. No. 256-3, 422–33). The notice advised

Plaintiff that she was entitled to a hearing and that a request for a hearing must be made “by

memorandum within eight days from when you are served these Charges” and that if a hearing

was requested, “within twenty (20) days of receipt of the request the Superintendent shall set a

date for the hearing.” (Id. at 433).

        In a memorandum to Superintendent D’Amico dated October 27, 2014, Plaintiff

requested a hearing and filed an answer to the charges. (Dkt. No. 256-3, at 482–97). In her


                                                  48
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 49 of 115



answer, Plaintiff recounted the “ongoing harassment and discrimination” she believed she “was

being repeatedly subjected to in retaliation for filing” the internal EEO complaint against

“several Members in CNET West.” (Id. at 484).

        S.      NYSP’s Interaction with EEOC and Plaintiff’s Filing of this Action

        In a letter to the EEOC dated November 7, 2014, NYSP Deputy Counsel Lois Goland

denied the allegations of gender discrimination and retaliation in Plaintiff’s EEOC complaint.

(Dkt. No. 290-4, at 30–51). On January 29, 2015, the EEOC issued a determination, finding

reasonable cause to believe Plaintiff had been subject to gender discrimination and retaliation.

(Dkt. No. 290-5, at 2–3). In a letter to the EEOC dated February 23, 2015, Thomas Capezza,

counsel for the NYSP, requested that the EEOC reconsider its reasonable cause determination.

(Id. at 4–16). On March 23, 2015, the EEOC denied the request for reconsideration. (Id. at 17).

In a letter to the EEOC dated March 30, 2015, Capezza, on behalf of the NYSP, declined

conciliation. (Dkt. No. 290-6, at 2).

        On April 14, 2015, Plaintiff filed the Complaint, commencing this action. (Dkt. No. 1).

        T.      Attempted Mediation and Second EEOC Charge

        In May 2015, Plaintiff directed her lawyer to engage in mediation with the NYSP, which

proposed a resolution. (Dkt. No. 256-3, at 448–49). The NYSP’s representative advised that if

Plaintiff did not agree to the resolution “Amended Disciplinary Charges,” with “ministerial

changes only,” would be served and a hearing scheduled “as soon as possible.” (Id. at 449).

Plaintiff rejected the offer.

        On May 20, 2015, Plaintiff filed a second EEOC charge alleging continued retaliation.

(Dkt. No. 290-21, at 11). On May 22, 2015, the EEOC closed its file on Plaintiff’s charge of

retaliation on the ground that the issues in the charge “are the same issues as those in the

previous charge,” and issued Plaintiff a Notice of Dismissal and Right to Sue. (Id. at 15–16).


                                                 49
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 50 of 115



       U.      Grievances

       Between October 27, 2014 and May 26, 2015, Plaintiff filed three grievances. In the first

grievance, filed on October 27, 2014, Plaintiff requested permission to return to CNET West to

be assigned to a task force in Buffalo, Rochester, or Niagara County. (Dkt. No. 256-3, at 436,

443–45). Plaintiff alleged a male investigator was transferred to CNET West on or about October

21, 2014, instead of Plaintiff although Plaintiff “was the senior-most member who had a transfer

on file for CNET West.” (Id. at 436). Following a hearing on December 3, 2014, Col.

Christensen denied the grievance:

               It is accurate that a less senior Investigator was transferred into
               CNET West ahead of Investigator Oliver. However, a review of the
               circumstances surrounding the transfer provide context for the
               transfer. Investigator Oliver had just transferred out of CNET West
               six months prior to Investigator Kotin’s transfer effective date. By
               all indications, she was upset with the way CNET was operating and
               had difficulty working with personnel in the unit. I reference
               Investigator Oliver’s previous grievance . . . where she states in part
               her remedy sought “within a region I am very familiar with and have
               established many contacts with but would limit my day-to-day
               contact with the current Supervision at CNET West.” . . . A
               specialized unit such as CNET cannot and should not, be operated
               with limited contact between supervisors and subordinates.

               Further, her previous actions while assigned to CNET West
               demonstrate her inability or unwillingness, to adhere to the safety
               protocols in effect for all CNET members.

(Id. at 437, 440–41). On March 19, 2015, the Division of the State Police issued a final

determination, denying the grievance for the same reasons. (Id. at 436–37).

       On May 4, 2015, Plaintiff filed a second grievance regarding “Denial of Transfer” and

“requesting a hearing to defend myself against the disciplinary actions which I am being

subjected to.” (Dkt. No. 290-9, at 121). According to the grievance form, a “Step 1 Hearing” was

held on May 12, 2015 by Captain Nigrelli, a “Step 2 Hearing” was held the same day by Major

Cerretto, and at both steps, the decision was “other.” (Id.).


                                                 50
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 51 of 115



         On or about May 26, 2015, Plaintiff filed a third grievance requesting that the “pending

personnel complaint be returned for determination at the Troop Level and that [her] pending and

approved transfer request be granted [she] [b]e permitted to return to CNET.” (Dkt. No. 256-3, at

451, 453–55). Attached to her grievance is a 7-page narrative addressing the NYSP’s violation of

Plaintiff’s rights and the “coordinated and collective plan between both these Division [of the

New York State Police] and [New York State Police Investigators Association (“NYSPIA”)]

representative who continue to perpetuate the retaliation [she] ha[s] been subjected to for

exercising [her] rights under Title VII.” (Id. at 456–62). Plaintiff asserted that beginning in April

2015, she inquired into openings in CNET units and was told by the “secretary in CNET” that

“‘they’ were not currently filling any openings within CNET.” (Id. at 456). Plaintiff further

asserted that on May 21, 2015, she learned that two troopers had recently been assigned to

CNET, and asserted that the Division was violating the agreement between law enforcement

agencies regarding the “temporary assignment” of troopers in CNET and “that current vacancies

for Investigators within CNET Western are being filled with . . . Troopers which has resulted in

[her] approved transfer request repeatedly being bypassed.” (Id.). Plaintiff asserted that “since

being forced to transfer” out of CNET Western “under the threat of a fabricated Personnel

Complaint on May 16, 2014,” she has repeatedly requested to return to CNET Western, and that

her request is “on file” and “has been approved by the First Deputy Superintendent.” 31 (Id. at

457).




31
  On July 3, 2015, a hearing on Plaintiff’s grievances was scheduled for July 28, 2015. (Dkt. No. 290-26, at 18–19).
On or about July 9, 2015, Plaintiff was advised that the grievance hearings were adjourned and tentatively rescheduled
for the week of August 3, 2015. (Id. at 23). It appears the hearing was later cancelled. (Id. at 20).



                                                         51
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 52 of 115



       V.      Amended Charges, Disciplinary Hearing, and Termination

       On May 28, 2015, Superintendent D’Amico filed amended charges against Plaintiff.

(Dkt. No. 256-3, at 464–75). It appears that the date in the third charge (making a false entry in

an official record) was changed from March 5, 2014 to July 17, 2014. (Compare id., at 426, with

id., at 468). On June 3, 2015, Plaintiff filed an answer to the amended charges and a request for a

hearing. (Id. at 478–80).

       On June 30 and July 1, 2015, a hearing was held on the amended charges before officers

Scott Wilcox, Richard Allen, and Robin Benziger. (Id. at 499–1326). Plaintiff, Lt. Owens,

Captain Nigrelli, Trooper Davis, Lt. Kevin Rayes, SI Bour, SI Kopacz, Lt. McKee, SI Davis,

Detective John Trabert, and Inv. Gallagher testified. (Id. at 501).

       On July 13, 2015, the hearing board found Plaintiff “violated NYSP Regulations on all

five charges” and recommended that she be dismissed from the NYSP:

               The evidence presented to the Hearing Board demonstrates that
               Investigator Oliver has engaged in an on-going and continuous
               pattern of conduct that adversely affects State Police operation and
               there is no reason to believe this behavior will cease.

               Investigator Oliver has failed to follow directives and orders given
               to her by competent authority and has demonstrated that she is
               capable of either bending the truth or utilizing vague comments and
               strategic omissions in notifying her supervisors about her activities.

               ...

               This lack of discipline in a tenured Members, and especially one in
               a Detail where trust and confidence among Members is critically
               important, is unacceptable and amounts to a safety concern for other
               Members as well as herself. It is the Board’s belief that retaining her
               as a Member of the New York State Police would needlessly expose
               the agency to the likelihood of similar episodes.

(Id. at 1353–59).




                                                 52
      Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 53 of 115



        On July 14, 2015, Superintendent D’Amico issued a determination accepting the hearing

board’s findings and recommendations, finding Plaintiff “guilty of all Charges,” and dismissing

her from the NYSP. (Id. at 1361). Superintendent D’Amico testified that he did not recall when

he became aware of Plaintiff’s EEO complaint but stated that he made his “decision based solely

on what occurred in the hearing and the new hearing findings.” (Id. at 1370).

        On or about November 13, 2015, Plaintiff petitioned for review of the termination

decision under New York State Civil Practice Law and Rules Article 78 in state court. (Id. at

1380). On June 9, 2017, the Appellate Division, Fourth Department issued an order confirming

Superintendent D’Amico’s determination and dismissed Plaintiff’s petition. Oliver v. D’Amico,

151 A.D.3d 1614 (4th Dep’t 2017), leave to appeal denied, 30 N.Y.3d 913 (2018).

IV.     STANDARD OF REVIEW

        Under Federal Rule of Civil Procedure 56(a), summary judgment may be granted only if

all the submissions taken together “show that there is no genuine issue as to any material fact and

that the moving party is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

The moving party bears the initial burden of demonstrating “the absence of a genuine issue of

material fact.” Celotex, 477 U.S. at 323. A fact is “material” if it “might affect the outcome of

the suit under the governing law,” and is genuinely in dispute “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248; see

also Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir. 2005) (citing Anderson). The

movant may meet this burden by showing that the nonmoving party has “fail[ed] to make a

showing sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322; see also Selevan

v. N.Y. Thruway Auth., 711 F.3d 253, 256 (2d Cir. 2013) (summary judgment appropriate where


                                                 53
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 54 of 115



the nonmoving party fails to “‘come forth with evidence sufficient to permit a reasonable juror to

return a verdict in his or her favor on’ an essential element of a claim” (quoting In re Omnicom

Grp., Inc. Sec. Litig., 597 F.3d 501, 509 (2d Cir. 2010))).

       If the moving party meets this burden, the nonmoving party must “set out specific facts

showing a genuine issue for trial.” Anderson, 477 U.S. at 248, 250; see also Celotex, 477 U.S. at

323–24; Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009). “When ruling on a summary

judgment motion, the district court must construe the facts in the light most favorable to the non-

moving party and must resolve all ambiguities and draw all reasonable inferences against the

movant.” Dallas Aerospace, Inc. v. CIS Air Corp., 352 F.3d 775, 780 (2d Cir. 2003). Still, the

nonmoving party “must do more than simply show that there is some metaphysical doubt as to

the material facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986),

and cannot rely on “mere speculation or conjecture as to the true nature of the facts to overcome

a motion for summary judgment,” Knight v. U.S. Fire Ins. Co., 804 F.2d 9, 12 (2d Cir.1986)

(quoting Quarles v. Gen. Motors Corp., 758 F.2d 839, 840 (2d Cir. 1985)). Furthermore, “[m]ere

conclusory allegations or denials . . . cannot by themselves create a genuine issue of material fact

where none would otherwise exist.” Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010) (quoting

Fletcher v. Atex, Inc., 68 F.3d 1451, 1456 (2d Cir. 1995)).

V.     DISCUSSION

       A.      Preclusive Effect of Article 78 Proceeding

       Defendants argue that the reasons for Plaintiff’s termination are entitled to preclusive

effect because they were settled in the administrative and Article 78 proceedings. (Dkt. No. 256-

5, at 24–25; Dkt. No. 259-21, at 25–27). Issue preclusion “bars litigation of an issue when ‘(1)

the identical issue was raised in a previous proceeding; (2) the issue was actually litigated and

decided in the previous proceeding; (3) the party had a full and fair opportunity to litigate the


                                                 54
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 55 of 115



issue; and (4) the resolution of the issue was necessary to support a valid and final judgment on

the merits.’” Proctor v. LeClaire, 715 F.3d 402, 414 (2d Cir. 2013) (quoting Ball v. A.O. Smith

Corp., 451 F.3d 66, 69 (2d Cir. 2006)). “The burden of showing that the issues are identical and

were necessarily decided in the prior action rests with the party seeking to apply issue

preclusion,” whereas “the burden of showing that the prior action did not afford a full and fair

opportunity to litigate the issues rests with . . . the party opposing the application of issue

preclusion.” Kulak v. City of New York, 88 F.3d 63, 72 (2d Cir. 1996).

       Here, Superintendent D’Amico adopted the hearing board’s findings and

recommendations and terminated Plaintiff’s employment. (Dkt. No. 256-3, at 1361). The

Appellate Division, Fourth Department confirmed Superintendent D’Amico determination,

concluding that “[t]he factual findings of the Hearing Board concerning petitioner’s conduct are

supported by substantial evidence.” Oliver, 151 A.D.3d at 1618. Thus, the reasons for Plaintiff’s

termination were actually and finally resolved in the prior adjudication. There is no indication

that Plaintiff did not have a full and fair opportunity to litigate the issues before the hearing

board and Appellate Division.

       Next, the Court must consider whether the issues decided are identical to issues Plaintiff

has raised in this case “and therefore preclusive of issues that must be decided in order to resolve

this dispute.” Matusick v. Erie Cty. Water Auth., 757 F.3d 31, 47 (2d Cir. 2014). The Appellate

Division noted that because Plaintiff failed to raise “the retaliatory motive of the disciplinary

charges” in her petition, it would not “consider the merits of that contention.” Oliver, 151 A.D.3d

at 1616–17. Thus, the Appellate Division’s factual determination is not identical to, and does not

preclude Plaintiff from litigating, the issues of retaliation and discrimination presented in this

motion for summary judgment. See Goonewardena v. N. Y. State Workers Comp. Bd., No. 09-cv-




                                                  55
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 56 of 115



8244, 2016 WL 7439414, at *8, 2016 U.S. Dist. LEXIS 16552, at *20–21 (S.D.N.Y. Feb. 9,

2016) (rejecting application of collateral estoppel where Article 78 petition did not allege race

discrimination), report and recommendation adopted, 2016 WL 7441695, 2016 U.S. Dist.

LEXIS 177480 (S.D.N.Y. Dec. 22, 2016).

       The Appellate Division did, however, “confirm” the factual findings on other issues

contested in this case, including the hearing board’s findings that:

              Plaintiff failed to obey a lawful order when she arranged a meeting with the CI on
               May 29, 2014 because the meeting was related to her previous CNET Western
               duties and was therefore “in direct violation of the order given to her by Captain
               Nigrelli on May 19, 2014 to refrain from any further CNET-related activities.”
               (Dkt. No. 256-3, at 1355).

              Plaintiff failed to obey a lawful order because she “was not truthful” when she
               denied, in her statement to Lieutenant Owens, that she was “instructed to refrain
               from CNET related activities,” in violation of Lieutenant Owens’ order on July
               17, 2014, to “be truthful in her answers to the questions provided.” (Id.at 1356).

              Plaintiff caused a false entry to be made in official records when she was not
               truthful in her statement to Lieutenant Owens. (Id.).

              Plaintiff “failed to assume any responsibility or to exercise diligence in the
               performance of her official duties,” when she “did not properly manage [the CI]
               and circumvented policies put in place to protect our Members” and “created an
               SJS entry that failed to properly document the actions she took on May 29, 2014
               in relation to [the CI]” and “left out anything that would have indicated this was
               related to CNET matters rather than CTIU duties.” (Id. at 1357).

              Plaintiff made a false entry on an official record when she placed SI Bour’s name
               as “the back up Member relating to a phone call she received from [the CI],”
               without his knowledge. (Id. at 1358).

See Oliver, 151 A.D.3d at 1618.

       Accordingly, the Court must address “what the preclusive effects” of these findings are.

Matusick, 757 F.3d at 48. “Critical to the resolution of the question is the determination of

whether the ‘issue’ that is identical in the two proceedings involves a factual or legal

determination.” Id. While the hearing board’s factual findings—confirmed by the Appellate


                                                 56
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 57 of 115



Division—do not preclude determinations regarding discrimination or retaliation, the factual

findings preclude Plaintiff from relitigating those facts at trial. See id., 757 F.3d at 48 (holding

that the plaintiff is precluded from relitigating the “factual findings supporting the . . . ultimate

conclusion—that [plaintiff] had indeed committed the charged conduct, i.e., that he had failed to

respond to calls and slept on duty” in an unlawful discrimination and retaliation case); see also

Snowden v. Solomon, No. 17-cv-2631, 2020 WL 509057, at *6, 2020 U.S. Dist. LEXIS 17087, at

*16 (S.D.N.Y. Jan. 31, 2020) (concluding that the “plaintiff’s retaliation claim is not barred by

collateral estoppel,” but that the “the section 75 hearing officer’s factual findings,” upheld by the

Appellate Division in an Article 78 proceeding, “are entitled to preclusive effect”). However, this

does not preclude Plaintiff from arguing that she “was also” terminated “at least in part because”

of discrimination or retaliation. Matusick, 757 F.3d at 47; see also Senno v. Elmsford Union Free

Sch. Dist., 812 F. Supp. 2d 454, 472 (S.D.N.Y. 2011) (“[A] finding that Plaintiff was terminated

for cause does not bar Plaintiff’s Title VII claim. Even if Plaintiff cannot dispute the factual

findings of the Hearing Officer’s decision, Plaintiff can still prevail if he shows that Defendants

acted with an improper motive in bringing charges against Plaintiff.”).

        B.      Title VII – Timeliness

        Plaintiff alleges that Defendant NYSP violated Title VII by permitting a hostile work

environment and engaging in gender-based discrimination and retaliation. (Dkt. No. 37). The

NYSP seeks summary judgment dismissing these claims. (Dkt. No. 256-4). The NYSP also

asserts that claims stemming from events prior to November 29, 2013, including Plaintiff’s

hostile work environment claim in its entirety, are untimely. (Id. at 22–28).

                1.      300-Day Statute of Limitations

        “As a precondition to filing a Title VII claim in federal court, a plaintiff must first pursue

available administrative remedies and file a timely complaint with the EEOC.” Hardaway v.


                                                  57
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 58 of 115



Hartford Pub. Works Dep’t, 879 F.3d 486, 489 (2d Cir. 2018) (quoting Deravin v. Kerik, 335

F.3d 195, 200 (2d Cir. 2003)); see also 42 U.S.C. § 2000e–5(e) and (f). “Title VII requires that

individuals aggrieved by acts of discrimination [in states like New York] file a charge with the

EEOC within . . . 300 days ‘after the alleged unlawful employment practice occurred.’” Vega v.

Hempstead Union Free Sch. Dist., 801 F.3d 72, 78–79 (2d Cir. 2015) (quoting 42 U.S.C.

§ 2000e–5(e)(1)). Failing to timely file a charge “acts as a bar to a plaintiff’s ability to bring the

action.” Semper v. N. Y. Methodist Hosp., 786 F. Supp. 2d 566, 576 (E.D.N.Y. 2011) (citing

Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 393 (1982)). Though time-barred, discrete

prior acts falling outside the limitations period may be used as “background evidence in support

of a timely claim.” Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 113 (2002).

       The NYSP argues that because Plaintiff filed her EEOC Charge on September 25, 2014,

“any conduct that occurred before November 29, 2013 falls outside of the 300 day limitation.”

(Dkt. No. 256-4, at 22). In her affirmation, Plaintiff asserts that she “filed her first complaint

through the U.S. EEOC on September 15, 2014.” (Dkt. No. 289, at 133). The document Plaintiff

refers to is an EEOC “Intake Questionnaire.” (Dkt. No. 290-21, at 2–5). On September 25, 2014,

Plaintiff filed a “Charge of Discrimination” with the EEOC and NYSDHR. (Id. at 6–7).

       Under the EEOC regulations “a charge is sufficient” when the EEOC receives “from the

person making the charge either a written statement or information reduced to writing by the”

EEOC that names the employer and “generally allege[s] the discriminatory act(s).” 29 C.F.R. §§

1626.8(b), 1626.6; see Fed. Exp. Corp. v. Holowecki, 552 U.S. 389, 396–97 (2008). “In addition

to the information required by the regulations . . . if a filing is to be deemed a charge it must be

reasonably construed as a request for the agency to take remedial action to protect the

employee’s rights or otherwise settle a dispute between the employer and the employee.” Id. at




                                                  58
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 59 of 115



402. A charge must also be “signed and shall be verified.” 29 C.F.R. § 1601.9. A verified

untimely charge, however, may “relate back” to an earlier unverified charge. See 29 C.F.R. §

1601.12(b); Edelman v. Lynchburg College, 535 U.S. 106, 122 (2002); Morales v. NYS Dep’t of

Labor, 865 F. Supp. 2d 220, 239 (N.D.N.Y. 2012); Fichera v. State Univ. of N. Y. at Oswego,

No. 04-cv-0078, 2007 WL 2874450, at *5, 2007 U.S. Dist. LEXIS 72186, at *18–19 (N.D.N.Y.

Sept. 27, 2007).

       Here, the four-page Intake Questionnaire contains Plaintiff’s written allegations of sex

discrimination and retaliation against the NYSP. (Dkt. No. 290-21, at 2–5). Plaintiff asserts that

there has been “harassment/discrimination” “going on in my unit” involving SI Kelly and Inv.

Peterson and that she has been subjected to continuous retaliation since she “filed an EEO

complaint to ask for assistance” from the NYSP and that, despite her reports to IAB and Human

Resources, “nothing was done to stop the retaliation.” (Id. at 3). On page four, the Intake

Questionnaire instructs the claimant to “check one of the boxes below to tell us what you would

like us to do with the information you are providing.” (Id. at 5). “Box 1” states: “I want to talk to

an EEOC employee before deciding whether to file a charge. I understand that by checking this

box, I have not filed a charge with the EEOC.” (Id.). “Box 2” states: “I want to file a charge of

discrimination, and I authorize the EEOC to look into the discrimination I described above.”

(Id.). By providing these two options, the Intake Questionnaire “forces claimants to decide

whether their questionnaire is a request for the agency to take remedial action, such that courts

can objectively determine whether each questionnaire is a charge of discrimination or merely a

request for further information.” Lugo-Young v. Courier Network, Inc., No. 10-cv-3197, 2012

WL 847381, at *6, 2012 U.S. Dist. LEXIS 33562, at *18–19 (E.D.N.Y. Mar. 13, 2012)

(alteration omitted) (quoting Hawthorne v. Vatterott Educ. Ctrs., Inc., No. 09–cv–442, 2010 WL




                                                 59
       Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 60 of 115



3258560, at *4, 2010 U.S. Dist. LEXIS 85340, at *14 (N.D. Okla. Aug. 17, 2010)). Plaintiff did

not check either box. (Dkt. No. 290-21, at 5). Courts have found that a claimant’s failure to

check either box “cannot ‘reasonably [ ] be construed to request agency action and appropriate

relief on [Plaintiff’s] behalf,’ and therefore cannot be deemed part of the EEOC Charge of

Discrimination.” Rasheed v. D.C. Pub. Sch., No. 16-cv-00665, 2019 WL 3598638, at *6, 2019

U.S. Dist. LEXIS 131293, at *17 (D.D.C. Aug. 6, 2019) (quoting Holowecki, 552 U.S. at 404);

see also Craig v. D.C., 74 F. Supp. 3d 349, 359 & n.6 (D.D.C. 2014) (declining to treat “Intake

Questionnaire as the equivalent of filing a charge of discrimination with the EEOC” where the

plaintiff did not check either box and therefore “failed to complete the portion of the

questionnaire that requests agency action”); Squire v. FedEx Freight, Inc., No. 17-cv-3597, 2018

WL 3036474, at *4, 2018 U.S. Dist. LEXIS 101923, at *8 (D. Md. June 19, 2018) (finding the

Intake Questionnaire could not be construed as a charge where “Plaintiff failed to check either

box, and did not indicate that he would like the EEOC to take any action anywhere on the

remainder of the questionnaire”). In view of Plaintiff’s failure to check Box 2, requesting to file a

charge of discrimination and authorizing the EEOC to take action, or any indication elsewhere in

the Intake Questionnaire that could reasonably be construed as a request for agency action, the

Court finds no basis to treat the Intake Questionnaire as a charge of discrimination.32

           Accordingly, because Plaintiff filed her EEOC charge on September 25, 2014, (Dkt. No.

290-21, at 6), unless the continuing violation doctrine applies, any alleged discriminatory actions

or retaliation that occurred before November 29, 2013 (300 days prior) are time-barred for

Plaintiff’s Title VII claims. Any discrete acts of alleged discrimination or retaliation that

occurred prior to November 29, 2013, including Plaintiff’s November 19, 2013, reassignment to


32
     As Defendants note, Plaintiff has not asserted that equitable tolling applies in this case. (Dkt. No. 302, at 16–17).



                                                             60
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 61 of 115



SI Bour’s team and preclusion from engaging in operations with SI Kelly and Inv. Peterson, are

barred for purposes of Plaintiff’s Title VII claims,33 see Benjamin v. Brookhaven Sci. Assocs.,

LLC, 387 F. Supp. 2d 146, 153 (E.D.N.Y. 2005) (“[E]mployment practices such as failure to

promote, failure to compensate adequately, undesirable work transfers, and denial of preferred

job assignments are considered discrete acts.”); see also Birch v. City of New York, 675 F. App’x

43, 44 (2d Cir. 2017) (characterizing as discrete acts allegations of “punitive transfers,

undesirable assignments, and poor performance review”), but “may constitute relevant

background evidence” in connection with Plaintiff’s Title VII claims. Morgan, 536 U.S. at 112.

                  2.       Continuing Violation Doctrine

         Under the continuing violation doctrine, “if a Title VII plaintiff files an EEOC charge

that is timely as to any incident of discrimination in furtherance of an ongoing policy of

discrimination, all claims of acts of discrimination under that policy will be timely even if they

would be untimely standing alone.” Chin v. Port Auth. of N.Y. & N.J., 685 F.3d 135, 155 (2d Cir.

2012) (quoting Lambert v. Genesee Hosp., 10 F.3d 46, 53 (2d Cir. 1993), abrogated on other

grounds by Kasten v. Saint–Gobain Performance Plastics Corp., 563 U.S. 1 (2011)). To bring a

hostile work environment claim “within the continuing violation exception, a plaintiff must at the

very least allege that one act of discrimination in furtherance of the ongoing policy occurred

within the limitations period.” Patterson v. Cty. of Oneida, 375 F.3d 206, 220 (2d Cir. 2004).

Importantly, the continuing violation doctrine does not apply to discrete unlawful acts, even if

the discrete acts were undertaken “pursuant to a general policy that results in other discrete acts

occurring within the limitations period.” Chin, 685 F.3d at 157. Courts must “make an



33
   Unlike Plaintiff’s Title VII claims, her § 1983 and NYSHRL claims have a three-year statute of limitations. Hogan
v. Fischer, 738 F.3d 509, 517 (2d Cir. 2013) (“Section 1983 actions filed in New York are . . . subject to a three-year
statute of limitations.”); N.Y. C.P.L.R. § 214(2).



                                                         61
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 62 of 115



individualized assessment of whether incidents and episodes are related.” McGullam v. Cedar

Graphics, Inc., 609 F.3d 70, 76 (2d Cir. 2010). “Incidents that involve different perpetrators,

actions, or targets, or are temporally distant from one another, may be insufficiently related.”

Bright v. Coca Cola Refreshments USA, Inc., No. 12-cv-234, 2014 WL 5587349, at *4, 2014

U.S. Dist. LEXIS 155565, at *9 (E.D.N.Y. Nov. 3, 2014). A plaintiff may not “‘resurrect stale

claims by stating that dissimilar acts are related,’ for to do so would transform the continuing

violation doctrine into ‘a boundless exception to the statute of limitations.’” Maxton v.

Underwriter Labs., Inc., 4 F. Supp. 3d 534, 544 (E.D.N.Y. 2014) (quoting Crosland v. City of

New York, 140 F. Supp. 2d 300, 308 (S.D.N.Y. 2001)).

       Here, Plaintiff has identified evidence of harassment during the limitations period, i.e,

that after November 29, 2013, Inv. Peterson stuck his tongue out at Plaintiff as “part of the same

actionable hostile work environment practice’ as the untimely incidents.” Bright, 2014 WL

5587349, at *4, 2014 U.S. Dist. LEXIS 155565, at *9 (quoting McGullam, 609 F.3d at 76).

Indeed, it was by the same actor, directed at the same target, and an alleged continuation of Inv.

Peterson’s harassing conduct toward her over the course of years. The NYSP argues that because

this was not “sexual harassment,” it is irrelevant. Second Circuit case law is clear, however, “that

when the same individuals engage in some harassment that is explicitly discriminatory and some

that is not, the entire course of conduct is relevant to a hostile work environment claim.” Rasmy

v. Marriott Int’l, Inc., No. 18-cv-3260, 2020 WL 1069441, at *5 & n.34, 2020 U.S. App. LEXIS

7023, at *14 (2d Cir. Mar. 6, 2020) (citing, inter alia, Kaytor v. Elec. Boat Corp., 609 F.3d 537,

547–48 (2d Cir. 2010) (“Circumstantial evidence that facially sex-neutral incidents were part of a

pattern of discrimination on the basis of gender may consist of evidence that the same individual

engaged in multiple acts of harassment, some overtly sexual and some not.” (citation and internal




                                                 62
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 63 of 115



quotation marks omitted)). Moreover, according to Plaintiff, on December 3, 2013, after Plaintiff

“broke down” and told SI Bour what Inv. Peterson “was doing,” SI Bour responded “that some

people are too timid to be on this job.” (Dkt. No. 256-2, at 1350). Thus, Plaintiff has raised issues

of fact as to whether there was a pattern of sexual harassment and hostile work environment that

continued beyond November 29, 2013.

       C.      Title VII – Hostile Work Environment

       The NYSP seeks summary judgment dismissing Plaintiff’s hostile work environment

claim. To establish a hostile work environment claim under Title VII, Plaintiff must demonstrate

harassment on the basis of her sex. 42 U.S.C. § 2000e-2(a). The hostile work environment

standard “includes both objective and subjective components: the conduct complained of must be

severe or pervasive enough that a reasonable person would find it hostile or abusive, and the

victim must subjectively perceive the work environment to be abusive.” Raspardo v. Carlone,

770 F.3d 97, 114 (2d Cir. 2014). “To decide whether the threshold has been reached, courts

examine the case-specific circumstances in their totality and evaluate the severity, frequency, and

degree of the abuse.” Moll v. Telesector Res. Grp., Inc., 760 F.3d 198, 203 (2d Cir. 2014)

(quoting Alfano v. Costello, 294 F.3d 365, 374 (2d Cir. 2002)). Thus, the factors courts consider

in evaluating whether a hostile work environment exists include “the frequency of the

discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a mere

offensive utterance; and whether it unreasonably interferes with an employee’s work

performance.” Schiano v. Quality Payroll Sys., Inc., 445 F.3d 597, 605 (2d Cir. 2006) (quoting

Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993)). To survive summary judgment on a hostile

work environment claim, a plaintiff “must demonstrate either that a single incident was

extraordinarily severe, or that a series of incidents were ‘sufficiently continuous and concerted’

to have altered the conditions of her working environment.” Alfano, 294 F.3d at 374 (quoting


                                                 63
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 64 of 115



Cruz v. Coach Stores, Inc., 202 F.3d 560, 570 (2d Cir. 2000)). Additionally, the plaintiff must

show “a specific basis for imputing the hostile work environment to the employer.” Fitzgerald v.

Henderson, 251 F.3d 345, 357 (2d Cir. 2001).

               1.      Severe or Pervasive

       Here, Plaintiff has alleged incidents of discriminatory harassment involving SI Kelly and

Inv. Peterson beginning in 2008, when she joined CNET West and continuing until December

2013, that, when viewed as whole and in the light most favorable to Plaintiff, could allow a

reasonable factfinder to conclude that the environment was objectively and subjectively hostile

and abusive.

       On a weekly basis, and sometimes more often, SI Kelly demanded that Plaintiff report

directly to him, without her supervisor or teammates, to go over files and while going over files,

he would stand so close as to be touching her. (Dkt. No. 289, at 9–11; Dkt. No. 256-2, at 187).

The NYSP argues that SI Kelly was equally harsh in his supervision of all employees, and that

his conduct was not based on gender. “It is axiomatic that to prevail on a claim of hostile work

environment based on gender discrimination, the plaintiff must establish that the abuse was

based on her gender.” Kaytor, 609 F.3d at 547. Here, there is evidence that SI Kelly’s

requirement that Plaintiff work in close physical proximity to him was gender based; Inv. KR,

also female, testified that SI Kelly required her to work closely with him, but did not impose this

requirement on male investigators. (Dkt. No. 289-13, at 88; id. at 85, 92–93 (Inv. KR also

experienced SI Kelly’s “wrath”— she alleges that he transferred her to his team after she failed

to answer his phone call and relegated her to answering phones while the male investigators his

team were “out in the field”)). See Leibovitz v. New York City Transit Auth., 252 F.3d 179, 190

(2d Cir. 2001) (“[W]e recognize that evidence of harassment directed at other co-workers can be

relevant to an employee’s own claim of hostile work environment discrimination.”). There is


                                                64
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 65 of 115



also is evidence that SI Kelly used intimidation to ensure Plaintiff would report to him by

subjecting her to counseling memoranda or harsh verbal reprimands if she failed to report. (Dkt.

No. 289, at 11).

       At the same time, Plaintiff asserts that Inv. Peterson sexually harassed Plaintiff “every

single time” they worked at the office together, (Dkt. No. 256-2, at 233), hugging her closely

whenever he saw her, poking her, grabbing and slapping her buttocks, kissing her neck, and

making lewd gestures with his tongue. (Id. at 220–22). Plaintiff states that Inv. Peterson did this

“openly” in the office. (Id. at 221). Together, the alleged conduct by SI Kelly and Inv. Peterson

is sufficiently intimidating and humiliating, severe and pervasive, to have altered the conditions

of Plaintiff’s working environment.

       In addition, Plaintiff has identified genuine issues of material fact as to whether the

conduct was subjectively and objectively abusive. Plaintiff testified that she felt “embarrassed”

when male colleagues walked by and saw her in the office with SI Kelly. (Id. at 570–71).

Further, there is evidence from which a factfinder could conclude that the work environment

caused Plaintiff psychological harm, (see, e.g., Dkt. No. 289-13, at 11 (Lt. Owens stating in IAB

report that during the interview regarding Plaintiff’s complaint against SI Kelly that “it was

difficult at times to keep her focused on a topic and she spoke at length, becoming more

emotional as she talked”)). See Leibovitz, 252 F.3d at 189 (explaining that “a plaintiff is not

required to demonstrate a tangible psychological injury” but that “psychological trauma is a

consideration”). Moreover, there is evidence that SI Kelly’s conduct was noticeable enough in

the office to prompt Plaintiff’s immediate supervisors to warn her “to watch out” because he was

“out to get” her, and coworkers to tease Plaintiff by suggesting she should “just have sex” with

him or referring to him as “her boyfriend.” (Dkt. No. 256-2, at 155; Dkt. No. 289-9, at 2). The




                                                 65
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 66 of 115



Court therefore concludes that Plaintiff has raised material issues of fact as to whether she

suffered a gender-based hostile-work environment.

               2.      Imputing Conduct to the NYSP

        The NYSP argues that it cannot be held liable because neither Inv. Peterson nor SI Kelly

were supervisors within the meaning of Title VII. (Dkt. No. 256-4, at 27).

               [A]n employer may be vicariously liable for an employee’s unlawful
               harassment only when the employer has empowered that employee
               to take tangible employment actions against the victim, i.e., to effect
               a “significant change in employment status, such as hiring, firing,
               failing to promote, reassignment with significantly different
               responsibilities, or a decision causing a significant change in
               benefits.”

Vance v. Ball St. Univ., 570 U.S. 421, 431 (2013) (quoting Burlington Indus., Inc. v. Ellerth, 524

U.S. 742, 761 (1981)). Plaintiff does not dispute that Inv. Peterson was a co-worker, and not a

supervisor, but she asserts that because SI Kelly had the authority to, and did, transfer members

to different teams, he is a supervisor. (Dkt. No. 293-10, ¶ 29). Plaintiff, however, fails to cite

anything in the record in support of this assertion; the record reflects that SIs do not have the

authority to transfer. (Dkt. No. 256-2, at 658).

        “Where a hostile work environment is created by a co-worker who is not a supervisor, the

employer can still be liable, but ‘only for its own negligence.’” Bentley v. AutoZoners, LLC, 935

F.3d 76, 92 (2d Cir. 2019) (quoting Summa v. Hofstra Univ., 708 F.3d 115, 124 (2d Cir. 2013));

see also Vance, 570 U.S. at 424 (holding employer is liable for harassment by co-worker if the

employer was “negligent in controlling working conditions”). “To demonstrate such negligence,

a plaintiff must adduce evidence ‘that the employer failed to provide a reasonable avenue for

complaint or that it knew, or in the exercise of reasonable care should have known, about the

harassment yet failed to take appropriate remedial action.’” Id. (quoting Summa, 708 F.3d at

124).


                                                   66
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 67 of 115



        Here, there is no dispute that the NYSP provided a reasonable avenue for complaint and

that the IAB conducted a prompt and extensive investigation into Plaintiff’s allegations of sexual

harassment by both SI Kelly and Inv. Peterson. (Dkt. No. 256-2, at 821–1229, 1231). There is

evidence that the IAB disregarded Inv. KR’s corroborating testimony that SI Kelly had acted in a

gender discriminatory manner. (Dkt. No. 289-13, at 88). However, the NYSP appears to have

remedied the situation with SI Kelly. On November 18, 2013, Lt. McKee directed SI Kelly to

have no further supervisory contact with Plaintiff, and she has not alleged any harassment by SI

Kelly after that date.

        With respect to Inv. Peterson, despite the IAB’s conclusion that Inv. Peterson’s “physical

conduct of sexual nature created an offensive work environment” for Plaintiff, (Dkt. No. 289-31,

at 8), this conduct was not referenced in the “Letter of Censure”; he was “censured” for acting

“unprofessionally toward another member assigned to your unit when [he] stuck [his] tongue out

at her.” (Dkt. No. 256-2, at 1269). Plaintiff was assigned to the same team as Inv. Peterson

following her complaint, (Dkt. No. 289, at 68), but there is no evidence that Inv. Peterson

engaged in any harassment after December 3, 2013. (Dkt. No. 302, at 18). Upon learning of

Peterson’s conduct on December 3, 2013, Lt. McKee “immediately contacted” Internal Affairs;

thereafter directed Peterson not to work with Plaintiff; and instructed Inv. Peterson “that any

future behavior that could be deemed harassment would be subject to disciplinary action.” (Dkt.

No 264, at 6). These remedial steps apparently worked. Plaintiff testified, “I reported it and then

it ended.” (Dkt. No. 256-2, at 562). Thus, Plaintiff has failed to adduce evidence from which a

jury could find that the New York State Police was negligent in remedying the harassment. See,

e.g., Chaib v. Indiana, 744 F.3d 974, 985 (7th Cir. 2014) (“No reasonable jury could say that her

employer was negligent for failing to correct her co-workers’ behavior when it apparently




                                                67
       Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 68 of 115



corrected all of the behavior she reported”); Faulkner v. Niagara Mohawk Power Corp., No. 05-

cv-0974, 2006 WL 3207815, at *7, 2006 U.S. Dist. LEXIS 80670, at *21–22 (N.D.N.Y. Nov. 3,

2006) (finding insufficient evidence to create a triable issue of fact as to whether harassment

could be imputed to employer when there were no further incidents after company meeting

reinforcing policies against harassment and discrimination). Accordingly, the NYSP’s motion for

summary judgment dismissing the hostile work environment claim is granted.

           D.      Title VII – Gender Discrimination

           The NYSP seeks summary judgment dismissing Plaintiff’s claim that she was terminated

based on gender. (Dkt. No. 256-4, at 32–39). Plaintiff opposes the NYSP’s motion. (Dkt. No.

293, 48–51).

           Title VII, in relevant part, provides that it is unlawful for an employer “to discharge any

individual, or otherwise to discriminate against any individual . . . because of such individual’s

. . . gender.” 42 U.S.C. § 2000e-2(a)(1). “Title VII . . . discrimination claims are governed at the

summary judgment stage by the burden-shifting analysis first established in McDonnell Douglas

Corp. v. Green.” 34 Tolbert v. Smith, 790 F.3d 427, 434 (2d Cir. 2015).

           First, the plaintiff must establish, by a preponderance of the evidence, a prima facie case

of discrimination. St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 506 (1993). “The requirements

to establish a prima facie case are ‘minimal,’ and a plaintiff’s burden is therefore ‘not onerous.’”

Bucalo v. Shelter Island Union Free Sch. Dist., 691 F.3d 119, 128 (2d Cir. 2012) (citation

omitted) (first quoting St. Mary’s, 509 U.S. at 506 (1993), then quoting Tex. Dep’t of Cmty.

Affairs v. Burdine, 450 U.S. 248, 253 (1981)). The establishment of a prima facie case creates a

presumption that the employer unlawfully discriminated against the employee. St. Mary’s, 509


34
     McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).



                                                       68
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 69 of 115



U.S. at 506. The burden then shifts to the defendant, who must articulate a legitimate,

nondiscriminatory reason for its actions. Id. at 507. If the defendant carries that burden, the

presumption of discrimination “drops from the picture,” and the burden shifts back to the

plaintiff, who must “come forward with evidence that the defendant’s proffered, non-

discriminatory reason is a mere pretext for actual discrimination.” Weinstock v. Columbia Univ.,

224 F.3d 33, 42 (2d Cir. 2000); see also Kwan v. Andalex Grp., LLC, 737 F.3d 834, 845 (2d Cir.

2013). “The plaintiff must produce . . . sufficient evidence to support a rational finding that the

legitimate, non-discriminatory reasons proffered by the [defendant] were false, and that more

likely than not [discrimination] was the real reason for the [employment action].” Weinstock, 224

F.3d at 42 (alterations in original) (internal quotation marks omitted).

               1.      Prima Facie Case

       To establish a prima facie case of employment discrimination under Title VII, a plaintiff

must show that: “(1) [s]he is a member of a protected class; (2) [s]he was qualified for the

position [s]he held; (3) [s]he suffered an adverse employment action; and (4) the adverse action

took place under circumstances giving rise to an inference of discrimination.” Ruiz v. Cty. of

Rockland, 609 F.3d 486, 491–92 (2d Cir. 2010). The fourth factor of this test may be satisfied

“through direct evidence of intent to discriminate, or by indirectly showing circumstances giving

rise to an inference of discrimination.” Vega, 801 F.3d at 87 (citation omitted). Plaintiff has

satisfied the first and second prongs of the prima facie case because it is undisputed that as a

woman, she is a member of a protected class and she was qualified to be an investigator with the

NYSP. The NYSP, however, disputes that any action other than Plaintiff’s termination was an

adverse action. (Dkt. No. 256-4, at 33–35). It also disputes that Plaintiff’s termination occurred

under circumstances giving rise to an inference of discrimination. (Dkt. No. 256-4, at 35–36).




                                                 69
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 70 of 115



                           a.       Adverse Action

         The NYSP argues that Plaintiff’s claims of “intimidation,” “criticism,” counseling by

supervisors, and imposition of limitations on work duties do not rise to the level of adverse

actions. (Dkt. No. 256-4, at 34–35). Although the NYSP did not specify further, its argument

appears to refer to the December 20, 2013 counseling memorandum, (Dkt. No. 256-2, at 1082–

83), and Major Olson’s January 16, 2014 restriction of Plaintiff’s undercover duties.35

         The Second Circuit has held that:

                  A plaintiff sustains an adverse employment action if he or she
                  endures a materially adverse change in the terms and conditions of
                  employment. To be materially adverse a change in working
                  conditions must be more disruptive than a mere inconvenience or an
                  alteration of job responsibilities. A materially adverse change might
                  be indicated by a termination of employment, a demotion evidenced
                  by a decrease in wage or salary, a less distinguished title, a material
                  loss of benefits, significantly diminished material responsibilities,
                  or other indices . . . unique to a particular situation.

Shultz v. Congregation Shearith Israel of City of New York, 867 F.3d 298, 304 (2d Cir. 2017)

(quoting Galabya v. N.Y. City Bd. of Educ., 202 F.3d 636, 640 (2d Cir. 2000)).

                                    i.       Counseling Memorandum

         The December 20, 2013, counseling memorandum, without evidence that it resulted in

further discipline, does not constitute an adverse action. See St. Juste v. Metro Plus Health Plan,

8 F. Supp. 3d 287, 307 (E.D.N.Y. 2014) (“[E]ven if Plaintiff is correct that the counseling

memorandum was unjustified, such a counseling memorandum, standing alone, does not

constitute an adverse employment action.”); see also Risco v. McHugh, 868 F. Supp. 2d 75, 113




35
  As Defendants fail to identify the instances of “criticism” and “intimidation” to which they refer, the Court has no
basis for evaluating whether they constitute adverse actions. The Court has limited its consideration to the adverse
actions addressed by Defendants.



                                                         70
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 71 of 115



(S.D.N.Y. 2012) (“The preparation of two counseling memoranda . . . is insufficient to establish

a materially adverse action as a matter of law.”).

                                   ii.      Removal of Duties

        The temporary removal of undercover duties is likewise insufficient to constitute an

adverse action. Plaintiff asserts that after Major Olson removed her undercover duties on January

16, 2014, she was “left alone with no assignment, sitting [in the] office watching movies,” (Dkt.

No. 289-23, at 5), “while these daily undercover investigations [and] operations were being

conducted without Plaintiff having any knowledge of what investigations her team or her

teammates were conducting.” (Dkt. No. 289, at 93). Plaintiff further stated that during this time

she was directed “to check for license plates and vehicles at various residence which were the

subject of a previous wiretap investigation.” (Id. at 95). Major Olson lifted the undercover duty

restriction on April 2, 2014. (Dkt. No. 289, at 96; Dkt. No. 256-2, at 657). Even viewed in the

light most favorable to Plaintiff, because it was temporary, and there is no evidence that this

restriction significantly diminished her material responsibilities or that the duties she was

assigned were outside the scope of her position, it fails to constitute an adverse action.36

“[A]ssignments that are part of an employee’s normal responsibilities are not ‘adverse

employment actions’ where . . . the rate of pay and benefits remains the same.” Rodriguez v.

Coca Cola Refreshments USA, Inc., No. 12–cv–234, 2013 WL 5230037, at *3, 2013 U.S. Dist.

LEXIS 131860, at *11 (E.D.N.Y. Sept. 16, 2013) (collecting cases). “Courts in this circuit have

regularly held that temporary reassignments which do not impact an employee’s salary or

benefits do not constitute an adverse employment action.” Freeman v. Dep’t of Envtl. Prot., No.



36
  For these reasons, even if the Court were to consider Plaintiff’s November 19, 2013, reassignment to SI Bour’s team
and the alleged prohibition on participating in operations with SI Kelly or Inv. Peterson, it would conclude that
Plaintiff failed to show this was an adverse action.



                                                        71
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 72 of 115



10-cv-1555, 2013 WL 817221, at *5, 2013 U.S. Dist. LEXIS 31079, at *17–18 (E.D.N.Y. Feb. 5,

2013) (citing Formilien v. Beau Dietl & Assocs., No. 10-cv-3077, 2012 WL 2359819, at *12,

2012 U.S. Dist. LEXIS 86523, at *37–38 (S.D.N.Y. June 21, 2012) (finding a roughly twenty-

five day transfer without a reduction in compensation or work duties insufficient to constitute an

adverse employment action)), report and recommendation adopted, 2013 WL 801684, 2013 U.S.

Dist. LEXIS 31077 (E.D.N.Y. Mar. 5, 2013). Indeed, there is evidence that Plaintiff returned to

undercover work after the restriction was lifted.37 (Dkt. No. 298, at 98). Thus, because they do

not constitute adverse employment actions, Plaintiff has failed to establish a prima facie case

with respect to the counseling memorandum or reassignment and removal of duties.

Accordingly, the Court proceeds only with respect to Plaintiff’s termination.

                           b.        Inference of Discriminatory Intent

         Plaintiff relies on alleged disparate treatment to show an inference of discriminatory

intent based on gender. (Dkt. No. 293, at 50). “A showing of disparate treatment—that is, a

showing that the employer treated plaintiff less favorably than a similarly situated employee

outside his protected group—is a recognized method of raising an inference of discrimination for

purposes of making out a prima facie case.” Mandell v. Cty. of Suffolk, 316 F.3d 368, 379 (2d

Cir. 2003). To be similarly situated in “all material respects,” “a plaintiff must show that [his]

co-employees were subject to the same performance evaluation and discipline standards” and

“engaged in comparable conduct.” Graham v. Long Island R.R., 230 F.3d 34, 40 (2d Cir. 2000).

While “[o]rdinarily the question of whether two employees are similarly situated is a question of


37
   Even when these actions are considered in the aggregate they do not amount to a materially adverse change in the
terms and conditions of Plaintiff’s employment. See Cunningham v. New York State Dep’t of Labor, 326 F. App’x
617, 619 (2d Cir. 2009) (concluding the plaintiff failed to present evidence of adverse action even when “litany of
actions” including “unfounded charges of time abuse,” office reassignment, “discontinuing a training conference
organized by plaintiff,” and “excluding plaintiff from a . . . conference and” hiring decision, were “considered in their
totality”)



                                                          72
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 73 of 115



fact for the jury,” a court can determine whether a plaintiff has “adduced enough evidence to

support a finding” that the plaintiff and the comparators were sufficiently similarly situated to

support an inference of discrimination. Mandell, 316 F.3d at 379.

        In support of her claim of disparate treatment, Plaintiff asserts that punishment of male

officers allows an inference of gender discrimination. Plaintiff also claims that disparities in

salary, tuition reimbursement, undercover school teaching opportunities, designation of

SAFETNET coordinators, and texting capabilities allow an inference of gender discrimination.

                               i.      Disciplinary Proceedings of Male Colleagues

        Plaintiff cites the disciplinary proceedings against seven male colleagues, none of whom

were terminated, in support of her disparate treatment claim. (Dkt. Nos. 293-4, 293-6, 293-7,

293-8; Dkt. No. 303-3, ¶¶ 5, 7). The Court briefly summarizes those proceedings.

        In 2010, Trooper MC was charged with making a false entry and providing false

information in his administrative memorandum. (Dkt. No. 293-7, at 1). He pled guilty, was

censured, and received a 60-day suspension without pay and probation. (Dkt. No. 293-8, at 3;

Dkt. No. 303-3, ¶ 11).

        On October 5, 2011, Trooper CM received a letter of censure and a 3-day suspension

without pay after allegedly assaulting a woman while off duty. (Dkt. No. 293-6, at 6, 46).

Trooper CM was found to have engaged in misconduct, acting in a manner tending to bring

discredit on the Division, knowingly make a false entry in his administrative statement, and

failing “to notify his supervisor was the alleged perpetrator of an assault being investigated” by

law enforcement. (Id. at 46–47). CM waived a hearing and accepted the penalty. (Dkt. No. 303-

3, ¶ 10).

        In 2014, Sergeant JR allegedly engaged in a verbal and physical domestic dispute “and

was charged with Assault . . . after he physically assaulted his girlfriend in the presence of their


                                                 73
       Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 74 of 115



teenage daughter.” (Dkt. No. 293-4, at 4; Dkt. No. 293-1, ¶ 80). According to Plaintiff, a 30-day

suspension was proposed38 but that following a hearing, he was found guilty of the charge of

subjecting another person to brutality, in violation of NYSP regulation 8D1-2, but not guilty of

the charges alleging that he violated NYSP regulations prohibiting members from violating state

law, engaging in misconduct, and acting in a manner to bring discredit on the Division. (Dkt. No.

293-4, at 4–5; Dkt. No. 303-3, ¶ 6). Superintendent D’Amico accepted the hearing board’s

findings and recommendations, censured Sergeant JR, and imposed a 3 day-suspension without

pay and 6 months of probation. (Dkt. No. 293-4, at 1).

            Plaintiff also provides disciplinary records regarding Inv. JO, who was charged in 2016

with failing to conduct a sufficient investigation. (Dkt. No. 293-8, at 1). Inv. JO pled guilty and

received formal censure, 20 days suspension without pay, and probation. (Id. at 3).

            On November 15, 2017, Trooper EH was censured and suspended without pay for 20

days, following a determination that he had engaged in sexual relations while on duty, showing

the individual a photo of a Division member involved in undercover operations, disconnecting

the Automated Vehicle Locator in his vehicle, and been “less than forthcoming” in his sworn

statement. (Dkt. No. 293-6, at 3). Trooper EH waived a hearing and accepted the penalty

imposed. (Id. at 4; Dkt. No. 303-3, ¶ 9).

            Defendants have also provided evidence regarding NYSP members MM and RT, whom

Plaintiff refers to in her memorandum of law. (Dkt. No. 293, at 39). MM was subject to a

personnel complaint for making an offensive post on his Facebook page, and, after a disciplinary

hearing, was found guilty of engaging in misconduct and acting in a manner tending to bring

discredit upon the NYSP. (Dkt. No. 303-3, ¶ 5). A formal censure and 30-days suspension


38
     Plaintiff has not cited evidence in the record in support of this assertion. (Dkt. No. 293-1, ¶ 80).



                                                              74
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 75 of 115



without pay was recommended. (Id.). “The Superintendent subsequently imposed a penalty

consisting of a formal censure, a 15 day suspension without pay,” and probation. (Id.). RT was

subject to a personnel complaint “[f]or the off-duty conduct of driving while intoxicated,

refusing to take a chemical test, and acting unprofessionally during the arrest procedures.” (Id. ¶

7). RT pled guilty, waived a hearing, and received a formal censure, 60 days suspension without

pay, and probation. (Id.).

       Trooper MC, Inv. JO, and Trooper EH were not disciplined by Superintendent D’Amico,

who left the position on June 1, 2016, (Dkt. No. 290-29, at 7), and Trooper CM and RT accepted

the penalty imposed and waived a hearing, (Dkt. No. 303-3, ¶¶ 7, 10), thus they are not similarly

situated. See Testagrose v. New York City Hous. Auth., No. 06-cv-0614, 2009 WL 935722, at *5,

2009 U.S. Dist. LEXIS 30326, at *19–20 (E.D.N.Y. Mar. 31, 2009) (concluding that alleged

comparator could not be “deemed similarly situated” where comparator’s “discipline was meted

out in connection with a voluntary guilty plea, not based upon the outcome of a General Trial”

and the comparator had a “cleaner” employment history), aff’d, 369 F. App’x 231 (2d Cir. 2010).

       Only Sgt. JR and MM proceeded to a hearing. In both cases, Superintendent D’Amico

reduced the recommended penalties. Sergeant JR was found guilty of the charge of subjecting

another person to brutality, in violation of NYSP regulation 8D1-2, but not guilty of the charges

alleging that he violated NYSP regulations prohibiting members from violating state law,

engaging in misconduct, and acting in a manner to bring discredit on the Division. (Dkt. No.

293-4, at 4–5; Dkt. No. 303-3, ¶ 6). Superintendent D’Amico reduced the recommended 30-day

suspension without pay to 3 days. (Dkt. No. 303-3, ¶ 6). MM was found guilty of engaging in

misconduct and acting in a manner tending to bring discredit upon the NYSP after making an




                                                75
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 76 of 115



offensive post on his Facebook page. (Id. ¶ 5). Superintendent D’Amico reduced MM’s penalty

from 30 days suspension without pay to 15 days. (Id.).

       Plaintiff was found guilty of two charges of failure to obey a lawful order, two charges of

making false entries, and one charge of failing to assume responsibility in the performance of

official duties. (Dkt. No. 256-3, at 1354–59). JR and MM were found guilty for conduct arising

from single events while Plaintiff was found guilty for conduct arising from multiple events on

different dates. In addition, there is no evidence that JR or MM had engaged in “an on-going and

continuous pattern of conduct that adversely affected State Police operation [without any] reason

to believe this behavior will cease,” one of the conclusions that the hearing board relied on in

recommending termination. (Id. at 1358). Given that JR and MM engaged in off-duty

misconduct that, while very serious, was a very different form of police misconduct from

Plaintiff’s on-duty misconduct of failing to obey orders, making false entries, and failing to

assume responsibility in the performance of her official duties. Further, here, the hearing board

made troubling findings against Plaintiff, including that she “accepted no responsibility for any

of her own actions relating to this investigation” “was adamant about her own infallibility,” and

that her conduct demonstrated an unacceptable “lack of discipline” that “would needlessly

expose” the NYSP “to the likelihood of similar episodes.” (Id. at 1358-59). Thus, the difference

in treatment does not allow an inference of gender-based discrimination by Superintendent

D’Amico. See Bridgeport Guardians, Inc., v. Delmonte, No. 78-cv-175, 2010 WL 5625647, at

*3, 2010 U.S. Dist. LEXIS 137518, at *14–15 (D. Conn. Dec. 30, 2010) (finding proposed

comparators, who were charged with, inter alia, prescription forgery and improper firearm sale

procedures, were charged with “a very different form of police misconduct” than Pierce, who

was charged with importuning a small business owner, exploiting his position for personal gain,




                                                76
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 77 of 115



intimidation, and concealment, and that “the differences in the circumstances and types of

conduct of the three officers are too substantial to provide the necessary comparability” to allow

an inference of discriminatory decision making). Thus, Plaintiff has failed to raise an inference

of gender discrimination via a theory of disparate treatment.

                                    ii.      Salary

         Plaintiff provided information for the 2008 to 2014 earnings of nineteen CNET West

investigators, including herself and three other females: JB, KR, and DJ.39 (Dkt. No. 289-15, at

8, 42–43, 46–47). The earnings for 2013 and 2014 are provided as representative examples.40 In

2013, the earnings ranged from $118,069 to $141,547. (Id.). Plaintiff’s earnings were the lowest.

(Id.). Ivs, JB and DJ’s earnings were among the top five—both earned $136,625, and KR

received the sixth lowest amount, $128,591. (Id.). In 2014, earnings ranged from $115,319 to

$138,337. (Id.). Again, Plaintiff received the lowest amount. (Id.). Invs. JB and DJ’s earnings

were among the top ten—$124,128 and $125,189 respectively, and KR received the seventh

lowest amount, $122,456. (Id.). Given the presence of half the female CNET members in the top

half of the salaries paid, the Court concludes that this data does not allow for an inference of

gender discrimination.

                                    iii.     Tuition

         In 2009, Plaintiff filed a memorandum with the CNET West Detail Commander

requesting approval for tuition reimbursement for courses she took at Niagara University. (Dkt.

No. 289-16, at 3). On February 24, 2014, Plaintiff received an email from Captain Aquilina,


39
  Plaintiff submitted a graph of overtime earnings, but it omits the information for Invs. KR and DJ. (Dkt. No. 289-
15, at 7). It appears to show that Plaintiff regularly earned less in overtime than the other members included in the
graph. (Id.). It is not clear, however, where the data regarding overtime came from. The Court therefore does not
consider it in connection with the present motion.
40
   The Court omits the salary information for 2011 and 2012 because Plaintiff was on military deployment during
significant portions of both years.



                                                         77
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 78 of 115



copied to Lt. McKee, indicating that Division Finance had “nothing in their files” regarding her

2009 tuition reimbursement request, but that Plaintiff could re-submit her paperwork and request

reimbursement. (Id. at 7). Captain Aquilina wrote that “[a]lthough there is currently no money

being paid, your request will be entered into a database for future disbursements.” (Id.).

According to Plaintiff, Lt. McKee told her that she “wasn’t allowed to submit” her request for

tuition reimbursement but that when she was asked whether she thought that had to do with

gender, she responded that she did not “know what it had to do with.” (Dkt. No. 256-2, at 177–

78). No factfinder could reasonably infer gender discrimination from these facts.

                              iv.      Undercover School

         Plaintiff asserts that neither she nor any other female member of CNET West was invited

to teach at the NYSP’s undercover school. (Dkt. No. 289, at 19–20). SI Kelly acknowledged that

only male CNET West members have taught at the school but stated that neither Plaintiff nor any

other female CNET West members told him “that they wanted to be considered for that school.”

(Dkt. No. 289-13, at 56). Defendants presented evidence showing that on September 4, 2013, Lt.

McKee sent an email to all members of CNET West regarding expected openings for instructors

at the undercover school and requesting anyone with interest to contact SI Kelly or himself. (Dkt.

No. 256-2, at 1201). There is no evidence that Plaintiff expressed interest in teaching. No

factfinder could reasonably infer gender discrimination from these facts.

                              v.      SAFETNET Coordinator Assignment and Vacation
                                      Selections

         On November 6, 2013, SI Kelly directed one investigator from each CNET West group to

apply to be the group’s SAFETNET coordinator, which “will allow for quick entry of targets,

locations, etc.” (Dkt. No. 289-22, at 2). All five investigators SI Kelly designated were male.

(Id.).



                                                78
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 79 of 115



          According to Plaintiff, SI Kelly failed to include her “in the unit’s yearly vacation

selections” for 2013-2014, and that when she discovered this, she requested the week of October

21, 2013, as her son, who she had not seen for “more than a year due to her deployment . . . was

returning home.” (Dkt. No. 289, at 30–31; Dkt. No. 256-2, at 1005). Plaintiff stated that she

made this request “at least several weeks beforehand.” (Dkt. No. 256-2, at 1005). That week fell

“during the week of the annual CNET awards ceremony,” and SI Kelly “denied Plaintiff’s

request, insisting that everyone in the unit was required to attend.” (Dkt. No. 289, at 30). Plaintiff

avers that SI Kelly had granted a male investigator’s vacation request for that week and then

granted a second male investigator’s “last minute request to take vacation during” that week. (Id.

at 30–31). 41

          Even assuming this evidence allows an inference of gender discrimination, because it

occurred more than a year before Plaintiff’s termination, and SI Kelly had no role in deciding

Plaintiff’s punishment following the disciplinary hearing, nor did he participate in the

disciplinary hearing, no reasonable factfinder could infer discriminatory animus from this

evidence in connection with Plaintiff’s termination. Cf. Holcomb v. Iona Coll., 521 F.3d 130,

143 (2d Cir. 2008) (explaining that a jury could find termination decision motivated by

discrimination “even absent evidence of illegitimate bias on the part of the ultimate decision

maker,” if the individual “shown to have the impermissible bias” “played a meaningful role in

the decision to terminate” (quoting Bickerstaff v. Vassar Coll., 196 F.3d 435, 450 (2d Cir.

1999)).




41
   SI Kelly acknowledged that Plaintiff “slipped through the cracks” with respect to the leave requests but asserted
that his failure to include her when soliciting leave requests was not “an attempt to . . . be punitive.” (Dkt. No. 256-2,
at 1143). SI Kelly recalled their discussion of Plaintiff’s request for leave during the CNET awards ceremony
differently. (See id. at 1145–46).



                                                           79
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 80 of 115



                               vi.    Texting

       Plaintiff asserts that she was “the only member in CNET West who was not allowed to

have texting capabilities on her Division-issued cellphone,” (Dkt. No. 289, at 20), and that “the

leadership in CNET” granted her request for texting capabilities in April 2014, “after Plaintiff

filed her EEO complaint.” (Id. at 21). There is no evidence that the withholding of texting

capabilities was gender-based.

               2.      Legitimate Nondiscriminatory Reasons

       Even assuming Plaintiff could raise an inference of discriminatory intent and shift the

burden to the NYSP to demonstrate some legitimate, nondiscriminatory reason for the adverse

actions, McDonnell Douglas, 411 U.S. at 802; United States v. Brennan, 650 F.3d 65, 93 (2d Cir.

2011), the NYSP easily satisfies that burden. The NYSP has presented evidence that it

terminated Plaintiff because she made a false statement, failed to obey Captain Nigrelli’s order,

and made a false entry when she listed SI Bour’s name as the back-up member on a CI contact

form. See supra Section V.A. Therefore, the burden shifts back to Plaintiff to establish that this

reason was a pretext for gender discrimination. Weinstock, 224 F.3d at 42.

               3.      Pretext

       A plaintiff’s burden at the third stage of the McDonnell Douglas burden-shifting analysis

is to produce “sufficient evidence to support a rational finding that the legitimate, non-

discriminatory reasons proffered by the [defendant] were false, and that more likely than not

[discrimination] was the real reason for the [employment action].” Weinstock, 224 F.3d at 42

(quoting Van Zant v. KLM Royal Dutch Airlines, 80 F.3d 708, 714 (2d Cir. 1996)). In other

words, the Court must “now ask whether, without the aid of the presumption” of discrimination

raised by the prima face case, the plaintiff “has raised sufficient evidence upon which a

reasonable jury could conclude by a preponderance of the evidence that the decision to [take an


                                                 80
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 81 of 115



adverse action] was based, at least in part,” on her gender. Holcomb, 521 F.3d at 141. “[A]

plaintiff may rely on evidence comprising her prima facie case . . . together with other evidence

such as inconsistent employer explanations, to defeat summary judgment at that stage.” Kwan,

737 F.3d at 847. Pretext may be shown, inter alia, “by demonstrating weaknesses,

implausibilities, inconsistencies, or contradictions in the employer’s proffered legitimate”

nondiscriminatory reasons for its action. Id. at 846.

         Here, Plaintiff has not shown that the NYSP’s reasons for terminating her employment

were a pretext for discrimination. She is precluded from challenging the factual reasons for her

termination. See supra Section V.A., Plaintiff has presented evidence of a delay in the scheduling

of her hearing. When the charges that led to her termination were issued on October 21, 2014,

Plaintiff was advised that a hearing date would be set within 20 days of any request. (Dkt. No.

256-3, at 433). Plaintiff requested a hearing on October 27, 2014, (id. at 482–97), but there is no

evidence that the hearing was scheduled within 20 days, and was not held until June 30, 2015.

(Id. at 499).42 “Departures from procedural regularity . . . can raise a question as to the good faith

of the process where the departure may reasonably affect the decision.” Weinstock, 224 F.3d at

45 (quoting Stern v. Trustees of Columbia Univ., 131 F.3d 305, 313 (2d Cir. 1997)). However,

even if this were a procedural irregularity, there is no evidence that Plaintiff complained about

the delay. Furthermore, during the time period between her request for a hearing and the hearing,

Plaintiff was engaged in efforts to dismiss and mediate the charges. (Dkt. No. 256-3, at 460–61).



42
  There was additional activity between the parties throughout that time period: On January 29, 2015, two of the three
members of the hearing board were named and Plaintiff was advised that “hearing will be scheduled in the near future.”
(Dkt. No. 290-24, at 3). The parties engaged in mediation and, on May 19, 2015, the NYSP offered to settle all matters,
in exchange for Plaintiff’s agreement to transfer to a backroom position and an unspecified term of suspension without
pay. (Dkt. No. 256-3, at 448–49). Plaintiff refused and amended charges were filed on May 28, 2015, Plaintiff
requested a hearing on June 3, 2015, (id. at 464–75, 479–80), and the hearing commenced on June 30, 2015. (Id. at
499).



                                                         81
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 82 of 115



More importantly, there is no evidence that the delay affected the hearing board or

Superintendent D’Amico’s final decision. See id. (finding that where “delay in explaining . . .

recommendation [regarding tenure] did not affect that decision itself” “any possible procedural

irregularities in the denial of Weinstock’s tenure were not enough to suggest gender bias”).43

Thus, Plaintiff has failed to raise a triable issue of fact that the NYSP’s reasons for terminating

her employment were motivated by gender discrimination, as required at the third step of the

McDonnell Douglas framework. The NYSP is therefore entitled to summary judgment

dismissing Plaintiff’s Title VII gender discrimination claim.

         E.       Title VII – Retaliation

         Plaintiff alleges that the NYSP retaliated against her for complaining about sexual

harassment and discrimination. The NYSP moves for summary judgment on the grounds that it

had legitimate reasons for its actions and that Plaintiff cannot establish her protected activity was

the but-for cause of the alleged adverse actions. (Dkt. No. 256-4, at 40). Title VII retaliation

claims are also analyzed under the McDonnell Douglas burden-shifting framework. See Chen v.

City Univ. of N.Y., 74 (2d Cir. 2015); Davis-Bell v. Columbia Univ., 851 F. Supp. 2d 650, 681

(S.D.N.Y. 2012). If Plaintiff establishes a prima facie case, the burden shifts to the employer to

demonstrate that a legitimate, nonretaliatory reason existed for its action. Summa, 708 F.3d at

129. If the employer demonstrates a legitimate, nonretaliatory reason for the adverse

employment action, the burden shifts back to the employee to establish that the employer’s



43
   Plaintiff also points out that in terminating her employment, Superintendent D’Amico indicated that the transcript
of the hearing held before the Hearing Board on June 30 and July 1, 2015 had been “made available” to him but that
Superintendent D’Amico testified that he “reviewed the decision of the hearing board,” and acknowledged that he did
not review the transcript. (Dkt. No. 293, at 39; Dkt. No. 290-29, at 41, 46). He further testified that his understanding
of his obligations in reviewing the Hearing Board’s determination was that the transcript was to be “available to” him
if he “wish[ed] to review it.” (Dkt. No. 290-29, at 44). There is no evidence that the transcript was not available to
Superintendent D’Amico. Nor has Plaintiff introduced evidence that such an irregularity, if any, affected
Superintendent D’Amico’s decision.



                                                          82
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 83 of 115



action was caused by a retaliatory motive. Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338,

362 (2013).

                  1.        Prima Facie Case

         The four prongs of a prima facie case of retaliation are that: (1) the plaintiff engaged in

protected activity; (2) the defendant was aware of the activity; (3) the defendant took adverse

employment action against the plaintiff; and (4) there is a causal connection between the

protected activity and the adverse employment action. Summa, 708 F.3d at 125.

                            a.       Protected Activity

         The NYSP acknowledges that Plaintiff’s discrimination and harassment complaints

against SI Kelly and Inv. Peterson in October and November 2013, and her January 17, 2014,

complaint of retaliation following the suspension of her undercover duties are protected

activities.44 (Dkt. No. 256-4, at 40). “The term ‘protected activity’ refers to action taken to

protest or oppose statutorily prohibited discrimination.” Cruz, 202 F.3d at 566. Further,

“opposition to a Title VII violation need not rise to the level of a formal complaint in order to

receive statutory protection.” Id. Instead, “‘opposition’ includes activities such as ‘making

complaints to management, writing critical letters to customers, protesting against discrimination

by industry or by society in general, and expressing support of co-workers who have filed formal

charges.’” Id. (quoting Sumner v. U.S. Postal Serv., 899 F.2d 203, 209 (2d Cir. 1990)).

         Thus defined, the Court notes that Plaintiff has persistently complained about

discrimination and retaliation. The record is replete with instances that may qualify as protected



44
   It argues, however, that to the extent her complaints were “disruptive and confrontational,” or “involved name
calling,” they “do not constitute protected activity.” (Dkt. No. 256-4, at 40–41). The Court agrees. See Matima v. Celli,
228 F.3d 68, 79 (2d Cir. 2000) (acknowledging that “the way in which an employee presses complaints of
discrimination can be so disruptive or insubordinate that it strips away protections against retaliation . . . even when a
complaint of discrimination is involved”).



                                                           83
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 84 of 115



activities, including Plaintiff’s: March 9, 2014 report of ongoing retaliation to IAB, (Dkt. No.

289-23, at 3–5); March 28, 2014 complaint to Major Olson of ongoing retaliation after filing an

EEO complaint, (Dkt. No. 256-3, at 77–78); April 25, 2014 participation in an interview

regarding her complaints of retaliation, (Dkt. No. 256-2, at 689); May 13, 2014 report of a

perceived instance of retaliation, (id. at 419; Dkt. No. 256-3, at 268–69); May 16, 2014 update to

Captain Aquilina on her “removal from CNET West” as part of the ongoing retaliation against

her, (Dkt. No. 256-3, at 264–70); July 16, 2014 complaint to Captain Aquilina of ongoing

retaliation, (Dkt. No. 289-23, at 22–23); September 24, 2013 memorandum to Major Cerretto

notifying him that she had been discriminated against based on gender and subject to retaliation,

(Dkt. No. 290-32, at 2); September 25, 2014, EEOC charge of discrimination against the NYSP,

(Dkt. No. 290-21, at 6–7); October 27, 2014, answer to the charges against her asserted in which

she asserted she was being subjected to repeated acts of retaliation for filing the EEO complaint,

(Dkt. No. 256-3, at 482–97); April 14, 2015 filing of this employment discrimination action,

(Dkt. No. 1); May 20, 2015 filing of a second EEOC charge alleging continued retaliation, (Dkt.

No. 290-21, at 11); May 26, 2015 filing of a grievance alleging continued retaliation, (Dkt. No.

256-3, at 456); June 30, 2015 assertion at the disciplinary hearing of the complaints of sexual

harassment and discrimination and retaliation, (Dkt. No. 256-3, at 522); and July 16, 2015

complaint of discrimination and retaliation filed with the NYSDHR. (Dkt. No. 37, at 61, 71).

                       b.     Adverse Action

       The NYSP argues that other than her termination, Plaintiff has failed to adduce evidence

of suffering any adverse action. (Dkt. No. 256-4, at 41). Specifically, the NYSP asserts that the

counseling memoranda Plaintiff received, the removal of her undercover duties, and her transfer

to CTIU do not constitute adverse actions. (Id. at 43).




                                                84
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 85 of 115



       The definition of “adverse employment action” in the retaliation context is “not limited to

discriminatory actions that affect the terms and conditions of employment,” Burlington N. &

Santa Fe Ry. Co. v. White, 548 U.S. 53, 64 (2006), but also covers harms that might well have

“dissuaded a reasonable worker from making or supporting a charge of discrimination.” Id. at 68

(quoting Washington v. Ill. Dep’t of Revenue, 420 F.3d 658, 662 (7th Cir. 2005)). Under this

standard, “[m]aterial adversity is to be determined objectively based on the reactions of a

reasonable employee.” Rivera v. Rochester Genesee Reg’l Transp. Auth., 743 F.3d 11, 25 (2d

Cir. 2014). The requirement that the employer’s action be materially adverse is meant to separate

significant from trivial harms. Burlington N., 548 U.S. at 68 (“An employee’s decision to report

discriminatory behavior cannot immunize that employee from those petty slights or minor

annoyances that often take place at work and that all employees experience.”). The perspective is

that of a reasonable employee because the harm must be assessed objectively. Id. Additionally,

“alleged acts of retaliation must be evaluated separately and in the aggregate, as even trivial acts

may take on greater significance when they are viewed as part of a larger course of conduct.”

Tepperwien v. Entergy Nuclear Operations, Inc., 663 F.3d 556, 568 (2d Cir. 2011); see also

Baines, 593 F.3d at 165 (“[I]n determining whether conduct amounts to an adverse employment

action, the alleged acts of retaliation need to be considered both separately and in the aggregate,

as even minor acts of retaliation can be sufficiently ‘substantial in gross’ as to be actionable.”).

                               i.      Removal of Duties

       The NYSP argues that the removal of Plaintiff’s undercover duties does not constitute an

adverse action because it did not hinder her “ability to otherwise perform her duties as a CNET

investigator.” (Dkt. No. 256-4, at 44–45). Viewed in the light most favorable to Plaintiff, the

removal of her undercover duties, as a result of which, she claims she was “left alone with no

assignment, sitting [in the] office watching movies,” (Dkt. No. 289-23, at 5), is sufficient to


                                                  85
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 86 of 115



show adverse action in the retaliation context. See, e.g., Kessler v. Westchester Cty. Dep’t of Soc.

Servs., 461 F.3d 199, 209 (2d Cir. 2006) (finding the plaintiff “presented evidence sufficient to

create a genuine triable issue as to whether the reassignment to which he was subjected could

well have dissuaded a reasonable employee in his position from complaining of unlawful

discrimination” where the plaintiff was transferred to another location, and “although he retained

the title of Assistant Commissioner, he was stripped of those [Assistant Commissioner]

responsibilities and not allowed to perform those functions.”).

                               ii.     Counseling Memorandum

       The counseling memorandum like the one Plaintiff received on December 20, 2013, from

Lt. McKee, in which he admonished Plaintiff for “disparage[ing] the reputation” of SI Kelly and

bringing “discredit to our organization” might well dissuade a reasonable employee from making

a charge of discrimination. (Dkt. No. 256-2, at 1082–83). See Millea v. Metro-N. R. Co., 658

F.3d 154, 165 (2d Cir. 2011) (“A formal reprimand issued by an employer is not a ‘petty slight,’

‘minor annoyance,’ or ‘trivial’ punishment; it can reduce an employee’s likelihood of receiving

future bonuses, raises, and promotions, and it may lead the employee to believe (correctly or not)

that [her] job is in jeopardy.”). It thus may constitute adverse action.

                               iii.    Transfer to CTIU

       Plaintiff has sustained her burden of demonstrating material issues of fact with respect to

whether her transfer to CTIU was involuntary and an adverse action. (Dkt. No. 256-4, at 45).

Plaintiff avers that on May 15, 2014, the day before the transfer, she was told by her union

representative that unless she requested a transfer, a personnel complaint would be filed against

her, and that Christensen had decided that “either way” Plaintiff was leaving CNET West. (Dkt.

No. 289, at 104). Further, there is evidence that unlike CNET work, which involved undercover

narcotics operations, at CTIU officers “often work[] from their desks reviewing various forms of


                                                  86
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 87 of 115



intelligence.” (Dkt. No. 289-23, at 37). See Flynn v. New York State Div. of Parole, 620 F. Supp.

2d 463, 491 (S.D.N.Y. 2009) (transfer to a position where plaintiff “was no longer responsible

for supervising the cases that were of particularly high interest and of a sensitive nature” could

be an adverse action for retaliation claim). The Court therefore concludes that there is an issue of

fact as to whether Plaintiff’s responsibilities at CTIU changed to a such a degree that a

reasonable employee in Plaintiff’s position would be dissuaded from complaining about gender

discrimination.

                       c.      Causal Connection

       As for the causal connection required under Title VII, the plaintiff “must establish that

his or her protected activity was a but-for cause of the alleged adverse action by the employer.”

Nassar, 570 U.S. at 362. “A causal connection in retaliation claims can be shown either

(1) indirectly, by showing that the protected activity was followed closely by discriminatory

treatment, or through other circumstantial evidence such as disparate treatment of fellow

employees who engaged in similar conduct; or (2) directly, through evidence of retaliatory

animus directed against the plaintiff by the defendant.” Natofsky v. City of New York, 921 F.3d

337, 353 (2d Cir. 2019) (internal quotation marks omitted).

                               i.     Removal of Duties and Counseling Memorandum

       Plaintiff has presented evidence of temporal proximity between her complaints of

discrimination, on the one hand, and the restrictions placed on her duties and the counseling

memorandum on the other hand. Plaintiff received the December 20, 2013 counseling

memorandum from Lt. McKee approximately two months after her complaint of discrimination

by SI Kelly, and Major Olson restricted her undercover duties in January 2014, approximately

three months after that complaint. Thus, temporal proximity is sufficient to establish a causal

connection. See Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 110 (2d Cir. 2010) (“Though


                                                 87
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 88 of 115



this Court has not drawn a bright line defining, for the purposes of a prima facie case, the outer

limits beyond which a temporal relationship is too attenuated to establish causation, we have

previously held that five months is not too long to find the causal relationship.”). Moreover, the

reason Lt. McKee gave Plaintiff on November 19, 2013 for prohibiting her from participating in

investigations involving SI Kelly or Inv. Peterson, was her complaint against them. (Dkt. No.

289, at 68–69). Thus, there is direct evidence of retaliatory animus. While the NYSP argues that

separation of staff to avoid disputes is not retaliatory, it went beyond mere separation and

allowed Inv. Peterson to continue to participate in the team operations while restricting

Plaintiff’s participation. The November 19, 2013 transfer is outside the actionable time period

for a retaliation claim under Title VII, but the Court may consider it as background evidence.

       The NYSP argues that because SI Kelly’s verbal and written counseling of Plaintiff

preceded her protected activity, and discipline, including the counseling memorandum and

change in her duties continued after, there is no inference of causation. (Dkt. No. 256-4, at 47).

The Second Circuit has held that “[w]here timing is the only basis for a claim of retaliation, and

gradual adverse job actions began well before the plaintiff had ever engaged in any protected

activity, an inference of retaliation does not arise.” Slattery v. Swiss Reins. Am. Corp., 248 F.3d

87, 95 (2d Cir. 2001). Here, however, viewed in the light most favorable to Plaintiff, a

reasonable factfinder could conclude that SI Kelly’s pre-protected activity reprimands for,

principally, paperwork deficiencies differed significantly in nature from Lt. McKee and Major

Olson’s post-protected activity discipline for Plaintiff’s alleged disparagement of SI Kelly,

failure to follow the chain of command, and unsafe conduct during an undercover operation and

were not part of “an extensive period of progressive discipline” or “gradual adverse job actions.”

Slatterly, 248 F.3d at 95; see also Phillip v. City of New York, No. 09-cv-442, 2012 WL




                                                 88
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 89 of 115



1356604, at *16, 2012 U.S. Dist. LEXIS 55335, at *47 (E.D.N.Y. Apr. 19, 2012) (concluding

that the plaintiff was not subject to a “period of progressive discipline” where, prior to his

complaint, he had received two warnings in three years, and after his complaint “both the

quantity and tenor of warnings and disciplinary letters changed significantly” and involved

repeated reprimands that were “considerably more critical and serious”). Even if Plaintiff’s

colleagues had longstanding concerns about her actions during narcotics operations, they did not

voice them until after she began complaining of gender discrimination and retaliation. (See, e.g.,

Dkt. No. 256-2, at 1327 (January 8, 2014 memorandum from Inv. Thurman regarding Plaintiff

stating “she continuously takes far too many risks”)). Accordingly, the Court concludes that

Plaintiff has established a prima facie case of retaliation with respect to these adverse actions.

                               ii.     Transfer to CTIU

       Plaintiff was transferred to CTIU on May 15, 2014, (Dkt. No. 290-13, at 6), less than one

month after participating in the on April 25, 2014, interview with Lt. Owens and SI Bradley

regarding her claims of retaliation against CNET members. (Dkt. No. 256-2, at 689). This

temporal proximity is sufficient to establish a causal connection. Gorzynski, 596 F.3d at 110.

                               iii.    Termination

       The NYSP argues that Plaintiff has failed to show a causal connection between her

protected activity and July 2015 termination. (Dkt. No. 256-4, at 48). The NYSP’s June 2014

initiation of the personnel complaint that led to Plaintiff’s termination was less than two months

after Plaintiff’s April 25, 2014 participation in an interview regarding her complaints of

retaliation, (Dkt. No. 256-2, at 689), May 13, 2014 report of a perceived instance of retaliation,

(Id. at 419; Dkt. No. 256-3, at 268–69), and May 16, 2014 update to Captain Aquilina on her

“removal from CNET West” as part of the ongoing retaliation against her, (Dkt. No. 256-3, at

264–70). Further, the filing of amended charges and disciplinary hearing were less than three


                                                 89
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 90 of 115



months after Plaintiff’s April 14, 2015 filing of this employment discrimination action, (Dkt. No.

1), May 20, 2015 filing of a second EEOC charge alleging continued retaliation, (Dkt. No. 290-

21, at 11), and May 26, 2015 filing of a grievance alleging continued retaliation, (Dkt. No. 256-

3, at 456). Thus, Plaintiff has adduced evidence of a causal connection for purposes of

establishing a prima facie case of retaliatory termination.

               2.      Legitimate Nonretaliatory Reasons

                       a.      Counseling Memorandum

        In support of the December 20, 2013 counseling memorandum, the NYSP cites

Plaintiff’s disregard for the chain of the command, when, after being told by SI Kelly that they

were not going to utilize the CI and going to “slow this train down,” she attempted to contact a

trooper who was familiar with the CI and wrote that it “sounds like Paul’s not in a hurry to do

anything with this guy” and asked if he could “get a hold” of the CI “and see if we can arrange

for a meeting.” (Dkt. No. 256-2, at 258–60). Disparaging a supervisor and circumventing the

chain of command are legitimate nonretaliatory reasons for a counseling memorandum. Ponniah

Das v. Our Lady of Mercy Med. Ctr., No. 00–cv–2574, 2002 WL 826877, at *9, 2002 U.S. Dist.

LEXIS 7771, at *28 (S.D.N.Y. Apr. 30, 2002) (“Unwillingness to follow a supervisor’s orders is

a legitimate nondiscriminatory reason for terminating an employee’s employment.”); see also

Henry v. Metro. Transp. Auth., No. 07-cv-3561, 2014 WL 4783014, at *13, 2014 U.S. Dist.

LEXIS 136461, at *38 (S.D.N.Y. Sept. 25, 2014) (finding that breaking the chain of command

was a legitimate nondiscriminatory reason for adverse action).

                       b.      Removal of Duties

       Major Olson stated that he removed Plaintiff’s undercover duties because he “had serious

concerns about” her conduct during the January 2, 2014 operation, and had determined that her

“failure to acknowledge the risks involved with a potentially violent target and cancel the


                                                 90
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 91 of 115



operation after the target made it clear . . . that he thought Ms. Oliver was a law enforcement

officer, had risked her safety and the safety of her team members.” (Dkt. No. 256-2, at 655).

Major Olson was also concerned because during their meeting on January 16, 2014, Plaintiff

“seemed confused and was unable to elaborate on several specific incidents that occurred during

the . . . operation.” (Id. at 656). He advised Plaintiff that “she was temporarily restricted from

serving as an undercover operative until [he] was able to conduct a thorough review of the

incident.” (Id.). Concerns for officer safety constitute legitimate, nonretaliatory reasons.

                       c.      Transfer to CTIU

        The NYSP contends that Plaintiff’s transfer from CNET West to the CTIU was

voluntary. (Dkt. No. 256-4, at 45). It has therefore provided a legitimate nonretaliatory reason for

her transfer.

                       d.      Termination

        The NYSP has presented legitimate nonretaliatory reasons for Plaintiff’s termination. See

supra Section V.A.

                3.     Pretext

        If the plaintiff establishes a prima facie case, the burden shifts to the employer to

demonstrate that a legitimate, nonretaliatory reason existed for its action. Summa, 708 F.3d at

129. If the employer demonstrates a legitimate reason for the adverse employment action, the

burden shifts back to the employee, and the employee must come forward with evidence that

“the non-retaliatory reason is a mere pretext for retaliation.” Kwan, 737 F.3d at 845. To satisfy

that burden, “the plaintiff must demonstrate that there is sufficient evidence for a reasonable

juror to find that the reason offered by the defendant is pretext for retaliation.” Flores v. Entergy

Nuclear Operations, Inc., 313 F. Supp. 3d 511, 525 (S.D.N.Y. 2018), aff’d, 768 F. App’x 139

(2d Cir. 2019). “The temporal proximity of events may give rise to an inference of retaliation for


                                                  91
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 92 of 115



the purposes of establishing a prima facie case of retaliation under Title VII, but without more,

such temporal proximity is insufficient to satisfy [the plaintiff’s] burden to bring forward some

evidence of pretext.” El Sayed v. Hilton Hotels Corp., 627 F.3d 931, 933 (2d Cir. 2010). Pretext

may be shown “by demonstrating weaknesses, implausibilities, inconsistencies, or contradictions

in the employer’s proffered legitimate” nondiscriminatory reasons for its action. Kwan, 737 F.3d

at 846. “[A] plaintiff alleging retaliation in violation of Title VII must show that retaliation was a

‘but-for’ cause of the adverse action.” Id.

                       a.      Counseling Memorandum

       Although Plaintiff maintains that she only wanted to speak to the potential CI, and was

not “asking to utilize this individual” as a CI, (Dkt. No. 256-2, at 270), she admitted that she did

not view SI Kelly’s denial of her request regarding the CI as a final answer and that she pursued

alternative avenues of setting up a meeting with the CI. (Id. at 258–60). In addition, Plaintiff

concedes that she sent an email to another law enforcement officer stating that SI Kelly “did not

appear to be in any hurry to do anything with this guy.” (Id. at 258). Thus, there is no basis for

finding the basis for the counseling memorandum, including Plaintiff’s disparagement of her

supervisor, to be false and Plaintiff has failed to adduce evidence from which a reasonable jury

could find that these reasons were pretextual.

                       b.      Removal of Duties

       Major Olson cited Plaintiff’s failure to acknowledge the risks involved with a potentially

violent target and cancel the operation and his need to conduct a thorough review of the incident

as the reason for removing her undercover duties. (Id. at 655–56). While Plaintiff disputes

several of the facts regarding the operation itself, including whether she had time to alert the

other investigators of the presence of a second individual, or when the target exited her vehicle,

she has not disputed the high-threat events that made her decision to continue the transaction,


                                                 92
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 93 of 115



even after Inv. Palmer pounded on her window, risky for all of the officers involved: the target

opened her glove box, asked her to smoke crack, and said he knew the CI was a snitch. (Dkt. No.

256-1, ¶¶ 109–12, 116–17; Dkt. No. 293-10, ¶¶ 109–12, 116–17; Dkt. No. 289, at 82). However,

in addition to these well-documented safety concerns, there is evidence that part of Major

Olson’s “review of th[e] incident” leading to the removal of Plaintiff’s undercover duties

“include[d] the completion of the case being conducted by the Internal Affairs Bureau to

determine if there is any nexus between them.” (Dkt. No. 256-3, at 75–76). Major Olson denied

her request to return to undercover work on March 27, 2014, citing to, inter alia, the fact that “the

IAB case has not been finalized at this point.” (Id.). And, according to Plaintiff, Major Olson did

not restore Plaintiff’s undercover duties until April 2, 2014, when Plaintiff and Major Olson

received a report on the initial portion of the IAB investigation into Plaintiff’s EEO complaint.

(Dkt. No. 289, at 96). Viewed together with the background evidence of retaliation—including

Lt. McKee’s prohibition on Plaintiff’s participation in investigations involving SI Kelly or Inv.

Peterson, because of her complaint against them, when she was assigned to a team with Inv.

Peterson, (id. at 68–69), and construing this evidence in the light most favorable to Plaintiff,

there is a genuine issue of material fact regarding whether Major Olson would not have restricted

her undercover duties but for her complaints to IAB.

                       c.      Transfer to CTIU

       Although Defendants contend Plaintiff’s transfer to CTIU was voluntary, Plaintiff has

presented evidence that it was not voluntary and that, following Lt. McKee’s report that she was

“stealing files,” after she had printed out a copy of a memorandum from the shared drive, an

individual working for Col. Christensen forced her to transfer under threat of a personnel

complaint. (Dkt. No. 289, at 104). Thus, Plaintiff has presented evidence that Defendants’ reason

for her transfer to CTIU was false. That evidence, combined with the temporal proximity of her


                                                 93
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 94 of 115



complaints of retaliation is sufficient to raise a material issue of fact as to whether but-for her

complaints of retaliation, she would not have been transferred.

                       d.      Termination

       Plaintiff has not shown that the NYSP’s reasons for terminating her were false. See supra

Section V.A. Although there was a delay in scheduling the disciplinary hearing, for the same

reasons the delay did not suggest discriminatory intent, the delay does not suggest retaliatory

intent. See supra Section V.D.3. Nor has Plaintiff adduced evidence from which a jury could find

that the NYSP had an improper retaliatory motive in pursuing the personnel complaint that

resulted in her termination. Lt. McKee notified Captain Nigrelli of Plaintiff’s contact with a

CNET West informant following her departure from CNET West. (Dkt. No. 256-3, at 324).

However, even assuming that Lt. McKee possessed retaliatory animus toward Plaintiff, no

reasonable factfinder could conclude that he played “a ‘meaningful role’” in her termination.

Vasquez v. Empress Ambulance Serv., 835 F.3d 267, at 275 (2d Cir. 2016) (explaining that the

“negligence-based approach to ‘cat’s paw’ liability” requires “that a biased non-decision maker

play a ‘meaningful role’ in an adverse employment decision for the unbiased decisionmaker to

be culpable” under Title VII); see also Natofsky v. City of New York, 921 F.3d 337, 350 (2d Cir.

2019) (“Under a Cat’s Paw theory of liability, a discriminatory motive may be imputed to a final

decision-maker if the decision-maker’s adverse employment action was proximately caused by a

subordinate who had a discriminatory motive and intended to bring about the adverse

employment action.”). Although Captain Nigrelli’s decision was based, in part, on information

provided by Lt. McKee, namely that Plaintiff had transported a CNET West CI, it was her failure

to follow Captain Nigrelli’s order to refrain from working on CNET West matters, that prompted

Captain Nigrelli to report Plaintiff’s conduct to Major Cerretto. (Dkt. No. 256-2, at 663). Captain

Nigrelli and Major Cerretto had some knowledge of Plaintiff’s EEO complaints, (id. at 1117,


                                                  94
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 95 of 115



663), but there is no evidence from which a factfinder could infer that they acted with retaliatory

intent.

          Moreover, even assuming Lt. McKee’s retaliatory intent could be imputed to Captain

Nigrelli, or Major Cerretto, who reported the personnel complaint to the IAB, Plaintiff has failed

to present evidence from which a reasonable factfinder could conclude that but-for her protected

activity, she would not have been terminated. In recommending termination, the hearing board

found that in addition to failing to follow Captain Nigrelli’s order by working on CNET related

matters—the conduct Lt. McKee reported—Plaintiff had “failed to disclose” to SI Kopacz that

she was meeting a CI “she developed while in CNET Western” or that it was “in relation to a

case she had been working on while” assigned to CNET West. (Dkt. No. 256-3, at 1357). The

Board further found that she attempted “to hide the fact” that she used a CI and listed his “full

name as a witness,” an “egregious” activity that, it explained, “puts the safety of the informant at

risk and could have jeopardized any on-going CNET work being done using this informant,” (id.

at 1358), and that she “failed to answer honestly about being directed to refrain from CNET

related matters” in her statement to Lt. Owens. (Id. at 1356). The hearing board was also troubled

by Plaintiff’s “omissions of fact,” which, it found “extended to her relationships with her

colleagues” in the CI transport matter, who “had no idea” Plaintiff “no longer worked in CNET,”

as well as her failure to accept “responsibility for any of her own actions relating this

investigation or other incidents discussed in the course of the Hearing.” (Id. at 1358–59). Thus,

the Court concludes that Plaintiff has failed to raise a triable issue of fact regarding whether her

termination was retaliatory.




                                                 95
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 96 of 115



         Accordingly, the NYSP’s motion for summary judgment on Plaintiff’s Title VII

retaliation claim is granted with respect to her termination45 but denied as to the removal of her

undercover duties and transfer to the CTIU.

         F.        Rehabilitation Act – Disability Discrimination

         The NYSP argues that Plaintiff’s Rehabilitation Act disability discrimination claim fails

because even assuming there is evidence that Major Olson regarded her as having a disability

due to PTSD, the temporary removal of Plaintiff’s undercover duties does not constitute an

adverse action. (Dkt. No. 256-4, at 29–32). The Court agrees. The Rehabilitation Act46 protects

any “qualified individual with a disability ... [from] be[ing] excluded from the participation

in, . . . [or] denied the benefits of,” any federally funded program “solely by reason of his or her

disability.” 29 U.S.C. § 794(a). To establish a prima facie violation of § 504 of the Rehabilitation

Act, a plaintiff must show “(1) the employer is subject to the [Rehabilitation Act]; (2) the

plaintiff is disabled within the meaning of the [Rehabilitation Act] or perceived to be so by her

employer; (3) she was otherwise qualified to perform the essential functions of the job with or

without reasonable accommodation; (4) she suffered an adverse employment action; and (5) the

adverse action was imposed because of her disability.” Davis v. N.Y.C. Dep’t of Educ., 804 F.3d

231, 235 (2d Cir. 2015) (per curiam) (setting forth elements of prima facie ADA case); see also


45
   In any event, the Court notes that to the extent the disciplinary hearing that led to Plaintiff’s termination is judicial
in nature, see, e.g., Wynder v. McMahon, No. 99-cv-772, 2013 WL 1759968, at *6, 2013 U.S. Dist. LEXIS 59131, at
*19–20 (E.D.N.Y. Apr. 24, 2013) (finding NYSP disciplinary proceeding to be “judicial in nature”); Bohmer v. New
York, 684 F. Supp. 2d 357, 364 (S.D.N.Y. 2010) (same), any defendants would be entitled to absolute immunity for
their conduct as witnesses, Cleavinger v. Saxner, 474 U.S. 193, 200 (1985), and Superintendent D’Amico would be
entitled to absolute immunity for his role in the disciplinary process and final decision as to Plaintiff’s termination,
see Wynder, 2013 WL 1759968, at *5, 2013 U.S. Dist. LEXIS 59131, at *15 (“Absolute immunity from civil liability
is accorded to judges and prosecutors for actions taken in their official capacities, as well as to government officials
performing analogous functions.” (citing DiBlasio v. Novello, 344 F.3d 292, 296–97 (2d Cir. 2003)).
46
  In evaluating an employment discrimination claim under the Rehabilitation Act, courts utilize the relevant standards
set forth in the Americans with Disabilities Act of 1990 (“ADA”). 29 U.S.C. §§ 791(f), 794(d) (stating that, in
employment discrimination cases, the standards for determining whether these sections of the Rehabilitation Act have
been violated are “the standards applied under title I” and “sections 501 through 504, and 510” of the ADA).



                                                            96
       Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 97 of 115



Clarkson v. Coughlin, 898 F. Supp. 1019, 1037–38 (S.D.N.Y. 1995) (“The requirements for

stating a claim under the ADA are virtually identical to those under § 504 of the Rehabilitation

Act.”).

           “[T]he meaning of an adverse employment action in Rehabilitation Act . . .

discrimination actions is the same as in Title VII discrimination actions.” Kelly v. New York State

Office of Mental Health, 200 F. Supp. 3d 378, 396 (E.D.N.Y. 2016) (citing Medcalf v. Thompson

Hine LLP, 84 F. Supp. 3d 313, 329 n.14 (S.D.N.Y. 2015) (“An adverse employment action has

the same meaning in ADA discrimination claims as it does in the Title VII context.” (citing

Adams v. Festival Fun Parks, LLC, 560 F. App’x 47, 49 (2d Cir. 2014))). Thus, for the reasons

stated supra Section V.D.1.a.ii., the temporary removal of Plaintiff’s undercover duties does not

constitute an adverse action. Accordingly, the NYSP is entitled to summary judgment dismissing

Plaintiff’s disability discrimination claim in connection with the removal of her undercover

duties.47

           G.       Sovereign Immunity

           Defendant Lt. McKee moves for summary judgment dismissing all claims against him in

his official capacity, including Plaintiff’s claim for reinstatement. “The Eleventh Amendment

generally bars suits in federal court by private individuals against non-consenting states,” Leitner

v. Westchester Community College, 779 F.3d 130, 134 (2d Cir. 2015), and damages claims

against state agencies and individual state defendants in their official capacities. See Kentucky v.

Graham, 473 U.S. 159, 169 (1985). Thus, to the extent Plaintiff asserts a damages claim against

Lt. McKee in his official capacity, it is dismissed.




47
     The Court’s decision with respect to the Rehabilitation Act is confined to the argument briefed by the NYSP.



                                                           97
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 98 of 115



        Next, the Court considers Plaintiff’s claim for reinstatement. “Under the well-known

exception to [the sovereign immunity bar] first set forth in Ex parte Young, 209 U.S. 123 (1908),

‘a plaintiff may sue a state official acting in his official capacity—notwithstanding the Eleventh

Amendment—for prospective, injunctive relief from violations of federal law.’” State Emps.

Bargaining Agent Coal. v. Rowland, 494 F.3d 71, 95 (2d Cir. 2007) (quoting In re Deposit Ins.

Agency, 482 F.3d 612, 617 (2d Cir. 2007)). “Reinstatement is purely prospective injunctive relief

that orders the state official to return the former employee to the state’s payroll, and . . . an order

that reinstatement be granted or that a reinstatement hearing be conducted is the sort of

prospective relief that is not barred by the Eleventh Amendment.” Russell v. Dunston, 896 F.2d

664, 668 (2d Cir. 1990) (internal quotation marks omitted). Thus, Plaintiff’s claim for

reinstatement is not barred by the Eleventh Amendment.

        That does not end the inquiry, however, because the authority for appointing state police

positions resides with the Superintendent of the NYSP. See N.Y. Exec. Law § 215(3) (“The

sworn members of the New York state police shall be appointed by the superintendent.”). As

there is no evidence that Lt. McKee has the authority to reinstate Plaintiff, the claim for

injunctive relief against him is dismissed. See, e.g., Perciballi v. New York, No. 09-cv-6933,

2010 WL 3958731, at *4, 2010 U.S. Dist. LEXIS 107835, at *12 (S.D.N.Y. Sept. 28, 2010)

(“However, [the plaintiff] fails to allege that any Individual Defendant has the authority to

reinstate him. Accordingly, [the plaintiff’s] claim for injunctive relief against the Individual

Defendants cannot proceed.”).

        H.      Section 1983 – Equal Protection – Personal Involvement

        “[S]tate and local officials can be held individually liable under 42 U.S.C. § 1983 for

violating the Equal Protection Clause of the Fourteenth Amendment by discriminatory acts

against those who work under them.” Raspardo, 770 F.3d at 113–14. “[T]he Equal Protection


                                                  98
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 99 of 115



Clause protects such employees from sex-based workplace discrimination, including hostile

work environments and disparate treatment,” and retaliation. Id. at 114 (citing Demoret v.

Zegarelli, 451 F.3d 140, 149 (2d Cir. 2006)); Vega, 801 F.3d at 81 (retaliation).

         Unlike her Title VII claims against the NYSP, here, Plaintiff sues Superintendent

D’Amico, Col. Christensen, Cerretto, Major Olson, Captain Nigrelli, Lt. McKee, Lt. Owens, SI

Kelly, SI Bour, and SI Kopacz in their individual capacities. “[A] defendant in a § 1983 action

may not be held liable for damages for constitutional violations merely because he held a high

position of authority.” Black v. Coughlin, 76 F.3d 72, 74 (2d Cir. 1996). “Rather, the ‘personal

involvement of defendants in alleged constitutional deprivations is a prerequisite to an award of

damages under § 1983.’” Victory v. Pataki, 814 F.3d 47, 67 (2d Cir. 2016) (quoting Farrell v.

Burke, 449 F.3d 470, 484 (2d Cir. 2006)); see also Warren v. Pataki, 823 F.3d 125, 136 (2d Cir.

2016); Littlejohn v. City of New York, 795 F.3d 297, 314 (2d Cir. 2015). “[S]upervisor liability in

a § 1983 action depends on a showing of some personal responsibility, and cannot rest on

respondeat superior.” Hernandez v. Keane, 341 F.3d 137, 144 (2d Cir. 2003).48 These principles

apply to the analysis of Plaintiff’s equal protection claims against the individual defendants.

         I.       Section 1983 – Equal Protection – Hostile Work Environment

         While “[h]ostile work environment claims under Title VII . . . look to the circumstances

of the plaintiff’s employment, and hold the employer liable when the misconduct in the

workplace is so severe as to alter the terms and conditions of the plaintiff’s employment,”

Raspardo, 770 F.3d at 114 (citing Harris, 510 U.S. at 21), “[s]ection 1983 . . . applies by its

terms only to individual ‘persons’ responsible for violating plaintiffs’ rights.” Id. Thus, “[i]n




48
  Plaintiff alleges liability based on direct participation. The parties have not raised the issue of supervisor liability
and thus the Court does not discuss it here.



                                                           99
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 100 of 115



order to . . . ‘establish individual liability under § 1983, a plaintiff must show . . . that the

defendant caused the plaintiff to be deprived of a federal right.’” Id. (citing Back, 365 F.3d at

122). “If a defendant has not personally violated a plaintiff’s constitutional rights, the plaintiff

cannot succeed on a § 1983 action against the defendant.” Id. at 114–15.

        Plaintiff has adduced no evidence of personal involvement by Col. Christensen, Major

Cerretto, Captain Nigrelli, or SI Kopacz in allegedly creating a hostile work environment.49

Accordingly, they are entitled to summary judgment dismissing Plaintiff’s Section 1983 hostile

work environment claims against them. Next, the Court addresses the evidence regarding Major

Olson, SI Bour, Lt. McKee, and SI Kelly.

        Plaintiff alleges that Major Olson assigned her to SI Bour’s team—a team with Inv.

Peterson—and that Lt. McKee informed her she could not work on operations involving SI Kelly

or Peterson, thereby limiting work available to her. (Dkt. No. 290-4, at 2; Dkt. No. 256-2, at 696,

703). There is no evidence, however, that either of these decisions contributed to a hostile work

environment.

        Plaintiff alleges that on at least two occasions SI Bour compared her to a female officer

who committed suicide. (Dkt. No. 256-2, at 255, 281, 616, 1351). Plaintiff further alleges that Lt.

McKee was present on one of those occasions, (id. at 281, 616), and that during a CNET West

meeting, Lt. McKee gave “a speech on how personnel complaints were up” and that one member

had “reported on another for taking a photo of his ‘pe-pe’ and sending it over the internet” and

“made some joke relative to instructing Members of CNET to avoid taking pictures of their ‘pe-




49
   The Court previously dismissed Plaintiff’s hostile work environment claims and gender discrimination claims
against Superintendent D’Amico and Lt. Owens. Oliver v. New York State Police, No. 15-cv-444, 2017 WL 11509465,
at *16, 2017 U.S. Dist. LEXIS 228116, at *48–49 (N.D.N.Y. Mar. 24, 2017).



                                                     100
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 101 of 115



pes.’”50 (Id. at 806). “As a general rule, incidents must be more than ‘episodic; they must be

sufficiently continuous and concerted in order to be deemed pervasive.’” See Alfano, 294 F.3d at

374 (quoting Perry v. Ethan Allen, Inc., 115 F.3d 143, 149 (2d Cir. 1997)). Even viewed in the

light most favorable to Plaintiff, these episodic incidents do not rise to the level of severity

necessary to establish a hostile work environment. Indeed, “[i]solated acts, unless very serious,

do not meet the threshold of severity or pervasiveness.” Id.; see also Beale v. Mount Vernon

Police Dep’t, 895 F. Supp. 2d 576, 588 (S.D.N.Y. 2012) (finding conduct at issue—none of

which involved physical harassment— including supervisor’s remarks that “[w]omen are

useless,” “a female officer was a ‘fucking bobblehead,’” “that a female attorney was a ‘bitch,’”

and that “[w]omen should not be on this job” “was not sufficiently severe or pervasive to alter

the conditions of Plaintiff’s employment”). Plaintiff has therefore failed to show the personal

involvement of SI Bour, Lt. McKee or Major Olson in the alleged hostile work environment.

        According to Plaintiff, SI Kelly was the principal perpetrator of the gender-based hostile

work environment. Plaintiff has presented evidence that SI Kelly required Plaintiff, because she

was female, to report to him on a weekly basis over a 5-year period so he could stand close to,

sometimes touching, her “for extended periods of time,” while going over paperwork, or have

her sit in the massage chair in his office, which he would attempt to “fix” and “lay[] down on the

floor” with his head next to Plaintiff’s “rear end while he [was] playing with the components of

the [massage] chair.” (Dkt. No. 289, at 9; Dkt. No. 256-2, at 570–71). This made Plaintiff feel

“as though she was going to jump out of her skin but [she] was too afraid to move.” (Dkt. No.

289, at 9). If Plaintiff failed to report for their weekly one-on-one meetings, SI Kelly would order



50
  Plaintiff asserts that Lt. McKee “was aware” of SI Kelly’s conduct, (Dkt. No. 37, ¶ 51), but has not cited any
evidence in the record that would support this assertion, or that would support a finding that Lt. McKee saw Inv.
Peterson’s conduct. (Dkt. No. 256-2, at 604–06; Dkt. No. 259-7, at 11–12).



                                                      101
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 102 of 115



her to return to the office, where he would subject her to a “a harsh verbal reprimand or some

formal counseling session.” (Id. at 10–11). It also affected her ability to do her job because she

“had to learn how to balance her investigative duties . . .with her team in the Buffalo area, around

the time she would have to take out each week to . . . Batavia in order to spend time at the office

. . . with Mr. Kelly.” (Id. at 11).

        While Plaintiff does not allege physical threats or assaults, given that SI Kelly—who was

not Plaintiff’s direct supervisor—allegedly subjected Plaintiff to weekly meetings over a period

of years that involved him sitting so close to her as to be touching and subjecting her to sharp

verbal reprimands if she failed to report to him, a reasonable factfinder could conclude that SI

Kelly subjected Plaintiff to pervasive and humiliating gender-based conduct that interfered with

Plaintiff’s work performance. See Desardouin v. City of Rochester, 708 F.3d 102, 105 (2d Cir.

2013) (“If a plaintiff relies on a series of incidents, they must be ‘more than episodic; they must

be sufficiently continuous and concerted in order to be deemed pervasive.’”) (quoting Perry, 115

F.3d at 149); see also Byra-Grzegorczyk v. Bristol-Myers Squibb Co., 572 F. Supp. 2d 233, 247

(D. Conn. 2008) (finding genuine issue regarding hostile work environment claim where the

plaintiff was subjected to “weekly meetings with Gao, in which she claims Gao yelled at her,

belittled her, pounded on her chest, and made statements such as “woman, I’m talking to you,”

“harassed her by writing falsehoods into her performance reviews” and “belittled and insulted

her in front of her colleagues”).

        Accordingly, Defendants are entitled to summary judgment dismissing Plaintiff’s Equal

Protection hostile work environment claim against all but SI Kelly.51



51
  Other than their argument that they are entitled to qualified immunity for all equal protection retaliation claims,
Defendants do not address qualified immunity with any specificity regarding the individual Defendants or claims. (See
Dkt. No. 256-5, at 18–20). The Court therefore does not address it here.



                                                        102
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 103 of 115



         J.       Section 1983 – Equal Protection – Discrimination

         A violation of the Equal Protection Clause of the U.S. Constitution is analyzed under the

same burden shifting analysis as Title VII claims. Back v. Hastings on Hudson Free Sch. Dist.,

365 F.3d 107, 122 (2d Cir. 2004). However, a recent Second Circuit decision (issued after

briefing in this case was complete) clarified that, while “§ 1983 discrimination claims parallel

Title VII discrimination claims in many respects,” a “crucial distinction between” them is “the

required degree of causation.” Naumovski v. Norris, 934 F.3d 200, 213 (2d Cir. 2019). Title VII

has a “lessened causation standard” because litigants “may succeed simply be establishing that

sex (or another protected characteristic) was a ‘motivating factor for any employment practice,

even though other factors also motivated the practice.’” Id. (quoting Nassar, 570 U.S. at 349).

However, “a plaintiff pursuing a claim for employment discrimination under § 1983 rather than

Title VII must establish that the defendant’s discriminatory intent was a ‘but-for’ cause of the

adverse employment action.” Id. at 214.

         As discussed supra Section V.D., Plaintiff has failed to raise a genuine issue of material

fact with respect to her claim of gender discrimination in connection with the reassignment and

removal of her duties, the December 20, 2013 counseling memorandum, or her termination.52

There is, therefore no basis for individual liability under Section 1983’s more stringent standard.

         K.       Section 1983 – Equal Protection – Retaliation

         In the Second Circuit, “a claim for retaliation for a complaint that alleged discrimination

is actionable under § 1983” because “retaliation is a form of discrimination.” Vega, 801 F.3d at




52
  The Court notes that its analysis pertaining to pretext was subject to a “lessened causation standard,” Naumovski,
934 F.3d at 213, under which the Plaintiff only needed to show that sex was a motivating factor. Plaintiff failed to do
so, and thus similarly fails under the heightened causation standard articulated in Naumovski. Id. at 214.



                                                         103
   Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 104 of 115



81. Plaintiff alleges that the individual Defendants retaliated against her for her complaints of

gender discrimination and retaliation.

       “[T]he elements of a retaliation claim based on an equal protection violation under

§ 1983 mirror those under Title VII.” Id. Thus, Plaintiff has raised material issues of fact with

respect to her retaliation claim under Section 1983. Defendants contend that even assuming

Plaintiff has adduced evidence of retaliation as well as evidence of their personal involvement,

they are entitled to qualified immunity because “the right to be free from unlawful retaliation

was not a clearly established right until September 2, 2015.” (Dkt. No. 256-5, at 19).

       At the summary judgment stage, claims of qualified immunity are evaluated “using a

two-part inquiry: (1) whether the facts, taken in the light most favorable to the party asserting the

injury show that the officer’s conduct violated a federal right” and (2) whether the right in

question was clearly established at the time of the violation.” Sloley v. Vanbramer, 945 F.3d 30,

36 (2d Cir. 2019) (quoting Tolan v. Cotton, 572 U.S. 650, 655–56 (2014) (per curiam)). The

Court has discretion to decide which of the two prongs to address first. Id. (citing Pearson v.

Callahan, 555 U.S. 223, 236 (2009)).

       Defendants are entitled to qualified immunity with respect to Plaintiff’s equal protection

retaliation claim. “[T]he right to be free from retaliation under the Equal Protection Clause of the

Fourteenth Amendment was not clearly established in the Second Circuit until September 2015,”

Anderson v. City of New York, Health & Hosp. Corp., No. 16-cv-1051, 2017 WL 9538862, at

*16, 2017 U.S. Dist. LEXIS 8358, at *49 (S.D.N.Y. Jan. 19, 2017), report and recommendation

adopted, 2017 WL 3251603, 2017 U.S. Dist. LEXIS 119645 (S.D.N.Y. July 31, 2017), two

months after Plaintiff’s termination. In Vega, the Second Circuit acknowledged “that there has

been considerable confusion surrounding the viability of retaliation claims under § 1983” and




                                                104
   Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 105 of 115



clarified “that retaliation claims alleging an adverse action because of a complaint of

discrimination are actionable under § 1983.” 801 F.3d at 80. Because the last alleged retaliatory

act occurred in July 2015, “before the law was clearly defined, the Individual Defendants are

entitled to qualified immunity with respect to Plaintiff’s equal protection retaliation claims.”

Anderson, 2017 WL 9538862, at *16, 2017 U.S. Dist. LEXIS 119645, at *50; see Johnson v.

Connecticut Dep’t of Admin. Servs. Bureau of Enter. Sys. & Tech., No. 17-cv-00901, 2018 WL

306697, at *7, 2018 U.S. Dist. LEXIS 2558, at *19 (D. Conn. Jan. 5, 2018) (“Because the law

was not clearly established, Wells and Ruiz enjoy qualified immunity against plaintiff’s § 1983

retaliation claims, which all arise from alleged acts before September 2015.”). Accordingly,

Plaintiff’s Section 1983 retaliation claims against the individual Defendants are dismissed.

       L.      Sections 1983, 1985, 1986 – Conspiracy and Failure to Prevent Conspiracy

       Plaintiff alleges Defendants conspired to subject her to a hostile work environment,

gender discrimination, and retaliation, in violation of 42 U.S.C. §§ 1983, 1985. (Dkt. No. 37, at

24–30). She further alleges that Defendants failed to prevent this conspiracy, in violation of 42

U.S.C. § 1986. (Id. at 32–36). Defendants argue they are entitled to summary judgment

dismissing these claims under the intracorporate conspiracy doctrine. (Dkt. No. 256-5, at 28–31;

Dkt. No. 259-21, at 27–28).

       “To prove a § 1983 conspiracy, a plaintiff must show: (1) an agreement between two or

more state actors or between a state actor and a private entity; (2) to act in concert to inflict an

unconstitutional injury; and (3) an overt act done in furtherance of that goal causing damages.”

Pangburn v. Culbertson, 200 F.3d 65, 72 (2d Cir. 1999). To establish a § 1985(3) conspiracy, a

plaintiff must show “(1) a conspiracy (2) for the purpose of depriving a person or class of

persons of the equal protection of the laws, or the equal privileges and immunities under the

laws; (3) an overt act in furtherance of the conspiracy; and (4) an injury to the plaintiff's person


                                                 105
   Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 106 of 115



or property, or a deprivation of a right or privilege of a citizen of the United States.” Thomas v.

Roach, 165 F.3d 137, 146 (2d Cir. 1999). “Furthermore, the conspiracy must also be motivated

by ‘some racial or perhaps otherwise class-based, invidious discriminatory animus behind the

conspirators’ action.’” Id. (quoting Mian v. Donaldson, Lufkin & Jenrette Secs. Corp., 7 F.3d

1085, 1088 (2d Cir. 1993)).

       “Under the intracorporate conspiracy doctrine, employees of a single corporate or

municipal entity, each acting within the scope of his or her employment, are legally incapable of

conspiring together.” K.D. ex rel. Duncan v. White Plains Sch. Dist., 921 F. Supp. 2d 197, 210

(S.D.N.Y. 2013); see also Hermann v. Moore, 576 F.2d 453, 459 (2d Cir. 1978) (“[T]here is no

conspiracy if the conspiratorial conduct challenged is essentially a single act by a single

corporation acting exclusively through its own directors, officers, and employees, each acting

within the scope of his employment.”).

       Although the Second Circuit has not specifically addressed the applicability of the

intracorporate conspiracy doctrine to a § 1983 conspiracy claim, district courts within the Circuit

have applied the doctrine to such claims. See Green v. Martin, 224 F. Supp. 3d 154, 179 (D.

Conn. Dec. 14, 2016) (finding that where the complaint alleged only “that the prison officials

have been acting in the normal course of their corporate duties,” and there were “no allegations

that such officials have been acting pursuant to any personal interests ‘wholly separate and apart’

from CCI by denying grievances of the inmates,” the intracorporate conspiracy doctrine barred §

1983 conspiracy claim); White v. Cty. of Dutchess, No. 15-cv-8744, 2016 WL 4449720, at *9,

2016 U.S. Dist. LEXIS 112431, at *25 (S.D.N.Y. Aug. 23, 2016) (dismissing § 1983 conspiracy

claim because, inter alia, there “can be no conspiracy between any of the officer defendants

because they are all employed by the City of Poughkeepsie”); Harrison v. Cty. of Nassau, No.




                                                106
   Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 107 of 115



15-cv-2712, 2016 WL 4083381, at *3, 2016 U.S. Dist. LEXIS 100394, at *9 (E.D.N.Y. Aug. 1,

2016) (finding “that the intracorporate conspiracy doctrine prevents a finding of liability of

defendants for participation in a conspiracy to deny plaintiff his constitutional rights”); Richard

v. Dignean, 126 F. Supp. 3d 334, 338–39 (W.D.N.Y. 2015) (applying intracorporate conspiracy

doctrine to § 1983 conspiracy claim).

       There is an exception to the intracorporate conspiracy doctrine: it does not apply when

the individuals are “pursuing personal interests wholly separate and apart from the entity.” Ali v.

Connick, 136 F. Supp. 3d 270, 282–83 (E.D.N.Y. 2015). For this “personal stake” exception to

apply, a plaintiff must allege that the defendants “acted other than in the normal course of

corporate duties.’” Green, 224 F .Supp. 3d at 179 (quoting Girard v. 94th St. & Fifth Ave. Corp.,

530 F.2d 66, 72 (2d Cir. 1976)); Chillemi v. Town of Southampton, 943 F. Supp. 2d 365, 381

(E.D.N.Y. 2013) (“An exception to this doctrine exists, however, where a plaintiff alleges facts

that tend to show the defendants were pursuing personal interests wholly separate and apart from

the entity.”) (internal quotation marks omitted); Alvarez v. City of N.Y., No. 11-cv-5464, 2012

WL 6212612, at *3, 2012 U.S. Dist. LEXIS 176840, at *9 (S.D.N.Y. Dec. 12, 2012) (“[C]ourts

have recognized an exception to this doctrine when the defendants were motivated by an

independent personal stake in achieving the corporation’s objective.”) (internal quotation marks

and alteration omitted). Personal bias “does not constitute personal interest and is not sufficient

to defeat the intracorporate conspiracy doctrine.” Bond v. Board. of Educ. of City of New York,

No. 97-cv-1337, 1999 WL 151702, at *2, 1999 U.S. Dist. LEXIS 3164, at *7 (E.D.N.Y. Mar. 17,

1999). “[T]he caselaw in this circuit is clear that allegations of conspiracy to retaliate or

discriminate against an inmate, motivated by personal bias alone, cannot overcome the

intracorporate conspiracy doctrine when asserted against employees of a single entity.” Povoski




                                                 107
   Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 108 of 115



v. Lacy, No. 14-cv-97, 2016 WL 908899, at *7, 2016 U.S. Dist. LEXIS 15722, at *20 (N.D.N.Y.

Feb. 8, 2016) (citing Toliver v. Fischer, No. 12-cv-77, 2015 WL 403133, at *22, 2014 U.S. Dist.

LEXIS 181684, at *31 (Nov. 17, 2014)), report and recommendation adopted, 2016 WL

913254, 2016 U.S. Dist. LEXIS 29807 (N.D.N.Y. Mar. 9, 2016).

       Plaintiff brings the conspiracy claims against the individual Defendants, who are all

members, in different ranks, of the NYSP. As employees of the same state entity, they cannot

“conspire” against Plaintiff within the meaning of Sections 1983 or 1985. McCrain v. Metro.

Transp. Auth., No. 17-cv-2520, 2020 WL 1285634, at *19, 2020 U.S. Dist. LEXIS 47363, at *57

(S.D.N.Y. Mar. 18, 2020) (“Plaintiff brings this claim against Defendant MTA and the individual

Defendants, who are all members, in different ranks, of the MTA Police Department. Because

the individual Defendants are all employees of the same municipal entity the MTA, they thus

cannot ‘conspire’ against Plaintiff as understood by § 1985.”).

       To the extent Plaintiff seeks to invoke the personal stake exception to the intracorporate

conspiracy doctrine, she cites no evidence showing that Defendants were “pursuing personal

interests wholly separate and apart from the entity.” Chillemi, 943 F. Supp. 2d at 381. Every

issue in this case centers on CNET or CTIU issues within the scope of each individual

Defendant’s employment, including paperwork, chain of command, undercover operations and

investigations, and work assignments. Although Plaintiff asserts that Defendants engaged in an

extensive conspiracy “for the purpose of discrediting Plaintiff and to defame her and destroy her

career through the falsified memoranda, statements, and investigative reports” and because

“Plaintiff had too much evidence in defense of the false accusations McKee used to initiate the

Personnel Complaint” that led to her termination, she presents no evidence in support of these




                                               108
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 109 of 115



assertions.53 (Dkt. No. 293, at 55–57). These assertions and other similar assertions by Plaintiff

regarding concerted efforts by the Defendants to discredit her claims in order to protect their own

misconduct are no more than speculation. McPherson v. New York City Dep’t of Educ., 457 F.3d

211, 215 n.4 (2d Cir. 2006) (“[S]peculation alone is insufficient to defeat a motion for summary

judgment.”).

        Plaintiff has failed to adduce evidence from which a reasonable jury could find that

Defendants were pursuing personal interests wholly separate and apart from the entity. Thus,

Defendants are entitled to summary judgment dismissing Plaintiff’s conspiracy claims based on

the intracorporate conspiracy doctrine. In the absence of a viable conspiracy claim, Defendants

are entitled to dismissal of Plaintiff’s Section 1986 failure to prevent a conspiracy claim. See

Abdi v. Brookhaven Sci. Assocs., LLC, 447 F. Supp. 2d 221, 227 (E.D.N.Y. 2006) (“As for the §

1986 claim, no such claim lies unless there is a viable conspiracy claim under § 1985.” (citing

Gagliardi v. Village of Pawling, 18 F.3d 188, 194 (2d Cir. 1994) (upholding dismissal of § 1986

claim based on dismissal of § 1985(3) claim))). Accordingly, Plaintiff’s conspiracy and failure to

prevent conspiracy claims are dismissed.

        M.       Liability of Individual Defendants under NYSHRL

        The individual Defendants argue that because “none of the defendants implicated in

plaintiff’s NYSHRL claims may be deemed her ‘employer’ under Section 296(1) of the statute,”

they cannot be held liable as aiders or abettors under Section 296(6). (Dkt. No. 256-5, at 15–18;

Dkt. No. 259-1, at 34–35). In the Second Amended Complaint, Plaintiff sues only the individual



53
  Plaintiff argued extensively during discovery and in connection with this motion that memoranda drafted by CNET
members regarding her conduct were fabrications or falsified by various supervisors or superior officers. (Dkt. No.
293, at 56). While there is evidence of multiple drafts of memoranda and incorrect dates on documents, none of those
variances allow an inference of fraud. (See, e.g., Dkt. Nos. 244, 311; see also Dkt No. 290-9, at 23 (appearing to
correct typographical errors in Dkt. No. 290-9 at 22)).



                                                       109
   Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 110 of 115



Defendants under the NYSHRL; she has not asserted a NYSHRL claim against the NYSP. (Dkt.

No. 37, at ¶¶ 262–93). This does not, however, preclude Plaintiff from bringing a NYSHRL

claim against an employee: “an action against an employee under Section 296(6) may continue

when a plaintiff” has not brought or is barred from bringing “a claim under the NYSHRL against

the employer.” Johnson v. Cty. of Nassau, 82 F. Supp. 3d 533, 537 (E.D.N.Y. 2015). This is

because “a plaintiff can still prove involvement by the employer even if the employer is

procedurally dismissed from the case (or is not brought as a defendant at all).” Id. Thus,

Defendants’ argument is without merit.

        The absence of the employer as a party, however, “does not relieve plaintiff of its

obligation, as part of its Section 296(6) claim against the individual employee, of first proving

the liability of the employer.” Id. Because Plaintiff has not done so with respect to her gender

discrimination claim or her claim of disability discrimination based on the removal of her

undercover duties, there is no basis for holding the individual Defendants liable for those claims

under the NYSHRL. Accordingly, the Court considers only Plaintiff’s hostile work environment

and retaliation claims against the individual Defendants.

        A supervisor may be liable under the NYSHRL if that supervisor “actually participates in

the conduct giving rise to [the] discrimination.” Feingold v. New York, 366 F.3d 138, 157 (2d

Cir. 2004) (citing Tomka v. Seiler Corp., 66 F.3d 1295, 1317 (2d Cir. 1995)). Non-supervisors,

or co-workers, may be liable for discrimination, even if they lack the authority to hire or fire the

plaintiff, if they “aid[s], abet[s], incite[s], compel[s] or coerce[s] the doing of any of the acts

forbidden under this article, or attempt to do so.” Id. at 158 (citing N.Y. Exec. Law § 296(6)).

                1.      NYSHRL – Hostile Work Environment

        As discussed, there is no evidence that Defendants Christensen, Cerretto, Olson, Nigrelli,

Bour, Kopacz, or McKee participated in the conduct giving rise to Plaintiff’s hostile work


                                                  110
   Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 111 of 115



environment claim. See Schaper v. Bronx Lebanon Hosp. Ctr., 408 F. Supp. 3d 379, 398

(S.D.N.Y. 2019) (“[I]f BLHC is indeed liable for subjecting Plaintiff to a hostile work

environment, then Defendant Wilson could also only be liable as an aider and abettor under the

NYSHRL and individually or as an aider abettor under the NYCHRL if she actually participated

in the conduct giving rise to Plaintiff’s claim.”). There is evidence, in contrast, that SI Kelly

participated in the creation of the alleged hostile work environment. SI Kelly, however, cannot

be held liable under the NYSHRL because Plaintiff has failed to establish a basis for imputing

the hostile work environment to the NYSP. See Conklin v. Cty. of Suffolk, 859 F. Supp. 2d 415,

437 (E.D.N.Y. 2012) (granting summary judgment on NYSHRL aiding and abetting hostile work

environment claim because the plaintiff failed to establish “predicate employer liability”).

Accordingly, Defendants are entitled to summary judgment dismissing the NYSHRL hostile

work environment claim.

               2.      NYSHRL – Retaliation

       The individual Defendants move for summary judgment dismissing Plaintiff’s NYSHRL

retaliation claims. A plaintiff seeking to bring an aiding and abetting claim for retaliation must

demonstrate that individual defendants were involved, or participated in, retaliation following a

plaintiff’s complaint of discrimination. Dillon v. Ned Mgmt., Inc., 85 F. Supp. 3d 639, 662

(E.D.N.Y. 2015). As there is no retaliatory termination claim remaining, and there is no evidence

that SI Bour, SI Kelly, Major Cerretto, Captain Nigrelli, or SI Kopacz participated in the

remaining allegedly adverse actions—the restriction on Plaintiff’s ability to participate in

operations involving SI Kelly or Inv. Peterson while she was assigned to a team with Inv.




                                                 111
     Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 112 of 115



Peterson,54 the removal of her undercover duties, and her transfer to the CTIU—they are entitled

to summary judgment dismissing the NYSHRL retaliation claims against them.

         As to the remaining individual Defendants, Plaintiff has adduced evidence that Major

Olson was involved in the reassignment of Plaintiff to SI Bour’s team, where she was restricted

in her ability to participate in that team’s operations involving SI Kelly or Inv. Peterson based on

her discrimination complaint. (Dkt. No. 290-4, at 2; Dkt. No. 289, at 68-69). Plaintiff has also

adduced evidence that Major Olson considered the IAB investigation in removing Plaintiff’s

undercover duties. (Dkt. No. 256-3, at 75–76). There is, therefore, evidence from which a fact

finder could conclude that Major Olson aided and abetted retaliation in connection with

Plaintiff’s reassignment and the removal of her undercover duties.55

         There is also evidence that Col. Christensen was involved in transferring Plaintiff from

CNET West to the CTIU: in her affidavit, Plaintiff states that she received a telephone call from

“Scott Gillman (who worked under Francis Christensen) and who advised Plaintiff that Martin

McKee was accusing her of stealing files . . . and that unless Plaintiff immediately submitted a

transfer request . . . a Personnel Complaint would be lodged against” her and that Plaintiff “was

leaving CNET West as this was coming directly from Francis Christensen.” (Dkt. No. 289, at

104). However, even assuming this evidence is sufficient to show Col. Christensen’s

involvement, Plaintiff has failed to cite anything in the record from which a reasonable factfinder

could infer that Col. Christensen acted with retaliatory intent. See Long v. Marubeni Am. Corp.,

No. 05-cv-0639, 2006 WL 547555, at *4, 2006 U.S. Dist. LEXIS 8932, at *16 (S.D.N.Y. Mar. 6,



54
  Although this allegedly adverse action was time-barred for purposes of Plaintiff’s Title VII claim, it is timely under
the NYSHRL. Further, for the reasons stated supra Sections V.E.1.b.iii and c.i., the Court finds Plaintiff has raised
material issues of fact with respect to whether her reassignment was an adverse action and retaliatory.
55
  Although he was notified of the transfer, there is no evidence Major Olson was involved in the events leading to or
the decision to transfer Plaintiff to the CTIU. (See Dkt. No. 290-13, at 12; Dkt. No. 256-2, at 431, 657).



                                                         112
    Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 113 of 115



2006) (explaining that a defendant can only “be liable for aiding and abetting the retaliatory

commission of adverse employment actions” if he acts “with the retaliatory animus required for

liability”).

        Lt. McKee argues that he cannot be held liable under Section 296(7) for retaliation

because there is no evidence he “personally engaged in retaliation for any of plaintiff’s prior

discrimination or retaliation complaints.” (Dkt. No. 259-21, at 35). The only evidence of Lt.

McKee’s involvement in the removal of Plaintiff’s undercover duties is his gathering of

memoranda regarding the January 2, 2014 operation. (Dkt. No. 290-8, at 91–92). There is no

evidence that he played any role in Major Olson’s determination and thus no basis for liability in

connection with this alleged adverse action. There is evidence in the record, however, that Lt.

McKee was personally involved in the reassignment of Plaintiff’s duties and restricting her from

operations involving SI Kelly and Inv. Peterson, (Dkt. No. 289, at 68–69), and that his report that

Plaintiff was “stealing files” from a shared drive led to her forced transfer to the CTIU, (id. at

104). Thus, Plaintiff has raised material issues of fact regarding whether Lt. McKee was

personally involved in these allegedly retaliatory adverse actions. See Malena v. Victoria’s

Secret Direct, LLC, 886 F. Supp. 2d 349, 367–68 (S.D.N.Y. 2012) (denying summary judgment

against individual defendant who had authority to reassign employees, as defendant may have

potentially “aid[ed], abet[ted], [or] incite[d]” discrimination and retaliation).

        Lt. McKee further argues that Plaintiff has failed to adduce evidence showing that “any

actions or omissions by McKee resulted from some retaliatory animus.” (Dkt. No. 259-21, at 22).

In her affirmation, Plaintiff states that on November 19, 2013, Lt. McKee informed her that she

could no longer participate in any of her newly-assigned team’s operations involving SI Kelly or

Inv. Peterson, because she had filed a complaint against them and “there was no way . . . to




                                                 113
   Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 114 of 115



keep” either officer “from showing up.” (Dkt. No. 289, at 68–69). Although it was Major Olson

who assigned Plaintiff to a team with Inv. Peterson, a reasonable factfinder could infer retaliatory

animus from Lt. McKee’s restriction of Plaintiff, and not Inv. Peterson, from team operations

because she filed a discrimination complaint. This evidence, in combination with the temporal

proximity between Plaintiff’s complaints and Lt. McKee’s actions, is sufficient to raise material

issues of fact regarding Lt. McKee’s liability under Section 296(7).

               3.      NYSHRL – Official Immunity

       Lt. McKee argues that official immunity shields him from Plaintiff’s NYSHRL claims.

“The common-law doctrine of official immunity shields public employees ‘from liability for

discretionary actions taken during the performance of governmental functions” and “is intended

to ensure that public servants are free to exercise their decision-making authority without

interference from the courts.’” United States v. City of New York, 717 F.3d 72, 94 (2d Cir. 2013)

(quoting Valdez v. City of New York, 18 N.Y.3d 69, 75–76 (2011)). “New York courts recognize

the defense of qualified immunity to shield the government official from liability unless that

action is taken in bad faith or without a reasonable basis.” Blouin ex rel. Estate of Pouliot v.

Spitzer, 356 F.3d 348, 364 (2d Cir. 2004). As Plaintiff has raised factual issues regarding Lt.

McKee’s retaliatory intent, qualified immunity under New York law is not appropriate at this

time. Cf. Russell v. Westchester Cmty. Coll., No. 16-cv-1712, 2017 WL 4326545, at *14, 2017

U.S. Dist. LEXIS 159540, at *35 (S.D.N.Y. Sept. 27, 2017) (“Plaintiff has sufficiently alleged

that this decision was taken with discriminatory intent and in bad faith.”); see also Bermudez v.

City of New York, 783 F. Supp. 2d 560, 587–88 (S.D.N.Y. 2011) (“[I]t is clearly established that

New York state law prohibits sexual harassment and discrimination in the workplace. Thus,

Stroman is not entitled to qualified immunity under New York law.”) (internal citation omitted).




                                                 114
      Case 1:15-cv-00444-BKS-DJS Document 322 Filed 04/27/20 Page 115 of 115



VI.      CONCLUSION

         For these reasons, it is

         ORDERED that Defendants’ motions for summary judgment (Dkt. No. 256, 259) are

GRANTED in part and DENIED in part as follows:

                Plaintiff’s Title VII gender discrimination and hostile work environment claims
                 are dismissed with prejudice

                Plaintiff’s Title VII retaliatory counseling memorandum and termination claims
                 are dismissed with prejudice

                Plaintiff’s Rehabilitation Act disability discrimination claim as to the removal of
                 her undercover duties is dismissed with prejudice

                Plaintiff’s § 1983 gender discrimination claim under the Equal Protection Clause
                 is dismissed with prejudice

                Plaintiff’s § 1983 hostile work environment claim under the Equal Protection
                 Clause, as against Defendants Christensen, Cerretto, Olson, Nigrelli, McKee,
                 Bour, and Kopacz, is dismissed with prejudice

                Plaintiff’s § 1983 retaliation claim under the Equal Protection Clause is dismissed
                 with prejudice

                Plaintiff’s §§ 1983, 1985, and 1986 conspiracy and failure to prevent conspiracy
                 claims are dismissed with prejudice

                Plaintiff’s NYSHRL gender discrimination and hostile work environment claims
                 are dismissed with prejudice

                Plaintiff’s NYSHRL disability discrimination claim as to the removal of her
                 undercover duties is dismissed with prejudice

                Plaintiff’s NYSHRL retaliatory counseling memorandum and termination claims,
                 and all retaliation claims alleged against Defendants Christensen, Cerretto,
                 Nigrelli, Bour, and Kopacz, are dismissed with prejudice

         It is further ORDERED that the Clerk is directed to terminate D’Amico, Christensen,

Cerretto, Nigrelli, Owens, Bour, and Kopacz as Defendants in this case.

         IT IS SO ORDERED.



                                                 115
